USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page 1 of 93

                    THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                           FORT WAYNE DIVISION

        UNITED STATES OF AMERICA,       )
                                        )
                  Plaintiff,            )
                                        )
                                        )CAUSE NO: 1:20-cr-42
        V.                              )
                                        )
        ADAM McGIBNEY,                  )
                                        )
                  Defendant.            )
        ---------------------------------



        TRANSCRIPT OF ARRAIGNMENT and DETENTION HEARING HELD

                        JULY 27, 2020, BEFORE THE

              HONORABLE SUSAN L. COLLINS, UNITED STATES

                    DISTRICT COURT MAGISTRATE JUDGE




                     TINA GALLUCCI, RMR, CRR, FCRR
                      CERTIFIED REALTIME REPORTER
                       1300 South Harrison Street
                               Suite 2105
                       Fort Wayne, Indiana 46802
                    tina_gallucci@innd.uscourts.gov
                             (260) 423-3060




                     Tina M. Gallucci, Federal Certified Realtime Reporter
                             Tina_Gallucci@innd.uscourts.gov
                                     (260) 423-3060
USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page 2 of 93



        APPEARANCES:




        FOR THE GOVERNMENT:                     SARAH NOKES, AUSA
        (Via VTC)                               3128 Federal Building
                                                Fort Wayne, Indiana 46802




        FOR THE DEFENDANT:                      GEORGE HORN, ESQ.
        (Via VTC)                               Barnes & Thornburg
                                                100 N. Michigan Street
                                                Suite 700
                                                South Bend, Indiana 46601



        ALSO PRESENT:                           The Defendant in person
        (Via VTC)


                                                Greg Coleman, USPO
                                                In person




                     TINA GALLUCCI, RMR, CRR, FCRR
                      CERTIFIED REALTIME REPORTER
                       1300 South Harrison Street
                               Suite 2105
                       Fort Wayne, Indiana 46802
                    tina_gallucci@innd.uscourts.gov
                             (260) 423-3060




                     Tina M. Gallucci, Federal Certified Realtime Reporter
                             Tina_Gallucci@innd.uscourts.gov
                                     (260) 423-3060
USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page 3 of 93




                                           INDEX



        CALEB ANDERSON -
                  Direct Examination...............                          Page   10
                  Cross-Examination................                          Page   37



        Argument by the Government.................                          Page   54

        Argument by the Defense....................                          Page   59

        Rebuttal Argument by the Government........                          Page   65

        Court's Ruling.............................                          Page   67

        Arraignment................................                          Page   71




                                         *     *    *




                     Tina M. Gallucci, Federal Certified Realtime Reporter
                             Tina_Gallucci@innd.uscourts.gov
                                     (260) 423-3060
                                                                      004 4 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1             (Whereupon, the following proceedings were held on July

2      27, 2020, in open court, with the defendant and his counsel

3      appearing via VTC and with counsel for the government also

4      appearing via VTC:)

5                THE COURT:        -- the United States of America versus

6      Adam McGibney.     We are here today for the purpose of a

7      detention hearing and also an arraignment.

8           The government is here this morning by its Assistant

9      United States Attorney, Sarah Nokes.                      Ms. Nokes is appearing

10     by VTC.

11          Joining me in the courtroom today is Caleb Anderson from

12     ATF.   The defendant is present in the custody of the United

13     States Marshals.      He is appearing from the detention center in

14     which he is being held.            He is here also by his attorney,

15     George Horn, who is appearing remotely.                         And also joining me

16     in the courtroom today on behalf of probation is Greg Coleman.

17          All right.    This hearing today is being conducted by video

18     teleconference.     This is being done, of course, because the

19     President of the United States has declared a national

20     emergency in relation to the ongoing Coronavirus pandemic.

21     Governor Holcomb has declared this to be a public health

22     emergency.

23          On March 30th, 2020, this Court issued General Order

24     2020-08 pursuant to and consistent with the CARES Act.                        In

25     this order by Chief Judge Springmann, she authorized use of



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                      005 5 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1      video teleconferencing for certain criminal procedures during

2      this public health emergency.

3           Then on June 25th, 2020, the District Judges here in the

4      Northern District of Indiana issued General Order 2020-20.

5      This extended the authorization to conduct criminal hearings

6      that were set forth in General Order 2020-08.                              And, of course,

7      this hearing is being conducted in accordance with both those

8      General Orders.

9           So let me begin, Mr. McGibney.                    Are you, in fact, Adam

10     McGibney?

11               THE DEFENDANT:           Yes, Your Honor.

12               THE COURT:        All right.           And Mr. Horn, did you have an

13     opportunity to speak with your client before this hearing took

14     place about the fact that the hearing today would be conducted

15     by video teleconference?

16               ATTORNEY GEORGE HORN:                 I did, Your Honor, and

17     explained the process and procedure to him.

18               THE COURT:        All right.           And based on your

19     conversation with him, did he consent to going forward with

20     this hearing by video conference?

21               ATTORNEY GEORGE HORN:                 We do so consent, Your Honor.

22               THE COURT:        All right.           Mr. McGibney, prior to coming

23     to court today, I was handed a document entitled "Defendant's

24     Consent to Appear by Video Teleconference," and this appears

25     to have your signature on it.



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                      006 6 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1           Did you, in fact, sign this consent form, sir?

2                THE DEFENDANT:           I did, yes, Your Honor.

3                THE COURT:        Okay.       And you do consent with going

4      forward with this hearing by video teleconference here today?

5                THE DEFENDANT:           Yes, Your Honor.

6                THE COURT:        All right.           We're going to start with the

7      detention portion of the hearing.                    I think when we last met,

8      the parties had received a Pretrial Service Report in this

9      matter.

10          Since that time, I have received an addendum to the

11     Pretrial Service Report.             So let me begin with you, Ms. Nokes.

12     Have you received a copy of both the Pretrial Service Report,

13     and the addendum?

14               ATTORNEY SARAH NOKES:                 Yes, Your Honor.

15               THE COURT:        And do you have any additions or

16     corrections to be made to either of these reports?

17               ATTORNEY SARAH NOKES:                 No, Your Honor.            We just have

18     evidence at the appropriate time.

19               THE COURT:        Okay.       And Mr. Horn, have you received

20     copies of both of these reports?

21               ATTORNEY GEORGE HORN:                 (No audible response.)

22               THE COURT:        I think you're muted, sir.

23               ATTORNEY GEORGE HORN:                 No, I'm not mute --

24               THE COURT:        Now I can hear you.

25               ATTORNEY GEORGE HORN:                 I shouldn't be muted.



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                      007 7 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1            Okay.   I did.    Mr. Coleman was kind enough to fax them to

2      me when I could not open them on the Pacer system.

3                 THE COURT:       All right.           And have you had sufficient

4      time to go through both of these reports with Mr. McGibney?

5                 ATTORNEY GEORGE HORN:                Mr. McGibney and I went

6      through the first of the reports.                    I got the second one this

7      morning, and have not had a chance to go through them with

8      him.

9            The only significant difference in the second report is

10     that Mr. Coleman did have an opportunity after our hearing on

11     Friday to talk to Robert Whitherspoon about -- or Whitherspoon

12     being agreeable to my client staying with him if he's released

13     on some sort of conditions.               And Mr. McGibney was aware that

14     conversation took place and that Mr. Whitherspoon agreed.

15           So while I haven't specifically been able to go over the

16     report with him, the genesis of the report he is fully aware

17     of.

18                THE COURT:       All right.           And do you have any

19     corrections or additions to be made to either of these

20     reports?

21                ATTORNEY GEORGE HORN:                Those, Your Honor, corrections

22     and additions are contained in our responsive filings that

23     were made on Friday.

24                THE COURT:       Okay.       All right.            Well, then let's begin

25     with evidence on behalf of the government.



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                      008 8 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1                 ATTORNEY SARAH NOKES:                I'm sorry, you cut out.

2                 THE COURT:       Oh, evidence on behalf of the government.

3                 ATTORNEY SARAH NOKES:                Yes, Your Honor.           First, we'd

4      like to proceed by way of proffer, just to give the Court the

5      general flavor of the facts of the case and then we are going

6      to call a witness.

7                 THE COURT:       Okay.

8                 ATTORNEY SARAH NOKES:                So by proffer, just let the

9      Court know the case arises out of a traffic stop in LaGrange

10     County on the Toll Road, I-80.

11          During that stop by an Indiana State Police trooper, Mr.

12     McGibney was found driving a vehicle, found to have a loaded

13     .45 caliber pistol with a round in the chamber, and the hammer

14     cocked back down the waistband of his pants, along with an

15     additional full magazine for that pistol, again, in his

16     waistband and he did not have a concealed-carry permit in any

17     state, per his statement to that trooper.

18          After that, Mr. McGibney consented to a search of his New

19     York-registered vehicle.             Officers found camping equipment, a

20     box of ammunition and a large jug of water in the main area of

21     the car.    In the trunk, officers located an armored, tactical

22     vest, which contained medical supplies and loaded magazines,

23     some of which contained armor-piercing rounds for an AR-15

24     rifle and some with ammunition for the .45 caliber firearm.

25          The trunk also contained a .12 gauge shotgun and an



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                      009 9 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1      AR-15-style rifle, which had been manufactured from an 80

2      percent lower receiver.            The barrel of that firearm was 11 and

3      three-eighth's inches, which is well short of the required 16

4      inches, making it an NSA weapon that would have to be

5      registered with the ATF.             There are no firearms registered to

6      Mr. McGibney in the National Firearms Registration and

7      Transfer Record.

8           Mr. McGibney was charged by the state with possession of a

9      gun with an obliterated serial number, reference that AR-15,

10     and possession of body armor during a felony and misdemeanor

11     carrying a handgun without a permit.

12          ATF TFO Anderson examined that AR-15 style firearm and

13     then talked to the State Police and the state prosecutor about

14     dropping those felony charges that they had, because that

15     AR-15-style rifle, having been manufactured from an 80 percent

16     lower, didn't have a serial number, wouldn't have a serial

17     number, and so TFO Anderson was letting them know that charge

18     wasn't appropriate, the body armor charge wasn't appropriate

19     as well.

20          So at this time, my understanding he only has the

21     misdemeanor carrying a handgun without a permit charge pending

22     in state court in LaGrange County.

23          Afterward, ATF TFO Anderson spoke with Mr. McGibney at the

24     LaGrange County jail, where Mr. McGibney admitted to owning

25     that AR-15 style rifle and to knowing that the barrel was



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       010 10 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       short, telling TFO Anderson that the person from whom he

2       bought the barrel told him that it's 11 inches.

3           And then we would call TFO Anderson as a witness.

4                 THE COURT:       All right.           You can stay there, and if

5       Mary, if you would administer the oath.

6           (Whereupon, the witness was sworn.)

7                 THE COURT:       All right.           Have a seat.

8           You may proceed, Ms. Nokes.

9                 ATTORNEY SARAH NOKES:                Thank you, Your Honor.

10                      TASK FORCE OFFICER CALEB ANDERSON,

11                         having been first duly sworn,

12                    was examined and testified as follows:

13                                  DIRECT EXAMINATION

14      BY ATTORNEY SARAH NOKES:

15       Q. Sir, would you state your name for the Court?

16       A. Yeah, it's Caleb Anderson.                 Last name is spelled

17      A-N-D-E-R-S-O-N.

18       Q. And how are you employed?

19       A. I'm an Indiana State Police Detective out of Special

20      Investigations Section assigned to the Bureau of Alcohol,

21      Tobacco and Firearms as a Task Force Officer.

22       Q. How long have you been with the Indiana State Police?

23       A. You asked how long with state police; kind of broke up?

24       Q. Yeah, start with --

25       A. Yeah, a little over 13 years with the State Police, and 4



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       011 11 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       and a half with ATF Task Force.

2        Q. What are your duties as an ATF Task Force Officer?

3        A. So primarily I am a liaison because state and local,

4       county, city agencies for state firearms cases where we're

5       called upon that would have potential federal nexus, et

6       cetera.

7           And then we do proactive cases involving, you know,

8       narcotics distribution with firearms, armed drug trafficking,

9       confidential informants.            But primarily my main focus is

10      federal firearms violations.

11       Q. Okay.    And have you had training to become an ATF TFO?

12       A. I have.

13       Q. What was that?

14       A. It's been both on-the-job through agent training, special

15      agent's training, and then where they had to train me and then

16      a 1-week school in Washington D.C. for newly-appointed task

17      force officers.     And then we maintain --

18       Q. Do you keep --

19       A. Yeah, I think I was going to answer that.                             Through also

20      the State Police, I keep up my yearly requirement training

21      through the State Police, as well as with ATF when they have

22      their in-service training I have to attend, I also complete

23      that.

24       Q. Thank you.    You did answer the next question.                          I

25      appreciate that.



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       012 12 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1           Do you keep up-to-date on new issues in the law and help

2       with safety and law enforcement?

3        A. Yes.

4        Q. Okay.    Have you been personally involved an investigation

5       into Mr. Adam McGibney?

6        A. Yes.

7        Q. Are you here today also relying on reports from other law

8       enforcement officers, namely the Indiana State Police trooper

9       who made the traffic stop?

10       A. Yes, as well as the corporal that initially called me that

11      night or early morning.

12       Q. Sure.    You were in the courtroom after you heard my

13      recitation by way of proffer of the general facts of the case.

14      Was there anything in that that you found to be inaccurate?

15       A. Uh, just to clarify, the pistol that Mr. McGibney had on

16      his person was, I guess, technically it would be waistband,

17      but it was the rear waist, kind of about a 7 -- or check that

18      out -- 5:00 o'clock position, backside; not typically in the

19      front where we would normally see it in a holster.

20       Q. Okay.    Thank you for clarifying that.                       Is there anything

21      else?

22       A. No.

23       Q. Okay.    Now, you heard me mention that you had had an

24      opportunity to interview Mr. McGibney, is that right?

25       A. Yes.



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       013 13 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1        Q. Okay.    I want to talk specifically about any questions you

2       may have asked him about his phone.                     Did you talk to him about

3       his telephone?

4        A. Yes.    He advised he had a cell phone when he was stopped,

5       and it was a iPhone 8.

6                  ATTORNEY GEORGE HORN:               Your Honor, I'm going to

7       object at this point unless there's foundation laid with

8       regard to Miranda, since I understand this occurred while my

9       client was in custody.

10                 ATTORNEY SARAH NOKES:               Sure.       Of course.

11      BY ATTORNEY SARAH NOKES:

12       Q. Sir, where was this interview held?

13       A. It was at the LaGrange County jail.

14       Q. And was Mr. McGibney under arrest at that point for the

15      state charges?

16       A. He was.

17       Q. Okay.    And prior to speaking to him about the case, did

18      you Mirandize him, read him his Miranda Warnings?

19       A. Yes, I did, and it was recorded.

20       Q. Okay.    And did he indicate that he understood those

21      warnings?

22       A. He did.

23       Q. Okay.

24                 ATTORNEY SARAH NOKES:               Have we satisfied the

25      objection?



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       014 14 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1                 THE COURT:       Mr. Horn, do you have any further

2       objections?

3                 ATTORNEY GEORGE HORN:                Well, I understand that during

4       the statement that -- yeah, I'm going to have a further

5       objection, because I understand during the statement from the

6       information I was provided this morning, that he asked when he

7       was going to get a lawyer and the questioning continued.

8                 THE WITNESS:        Correct.

9                 ATTORNEY SARAH NOKES:                Right.

10                ATTORNEY GEORGE HORN:                So I --

11                ATTORNEY SARAH NOKES:                Did you want me to continue

12      on, Your Honor?

13                THE COURT:       You may -- if you would, put a finer

14      point, Ms. Nokes, how the Miranda was administered.

15                ATTORNEY SARAH NOKES:                Absolutely.

16      BY ATTORNEY SARAH NOKES:

17       Q. TFO Anderson, would you tell us how you administered the

18      Miranda Rights to Mr. McGibney?

19       A. Yeah, off an ATF Miranda card.                    And then did he ask when

20      he could get an attorney, and at that point, this was after I

21      asked him if he had any questions regarding his rights, and I

22      told him whenever he wanted one.

23          I asked Mr. Mr. McGibney, if he wanted to answer questions

24      I had, and Mr. McGibney said he didn't know what questions

25      there were.



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       015 15 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1           At that point, I explained to him if there was questions

2       he didn't want to answer, to tell me to stop, and he didn't

3       have to answer any questions and he never requested an

4       attorney, so then we proceeded.

5                  THE COURT:      All right.           Mr. Horn.

6                  ATTORNEY GEORGE HORN:               So then, Your Honor, I'm going

7       to object to any questioning or any response with regard to

8       questioning that happened after he asked when he was going to

9       get an attorney, which is clearly an invitation of his

10      invitation to have one.           And the agent, at that point,

11      continued to ask questions nonetheless, and as a result, my

12      client's rights were violated.                 Any answers he gave to those

13      questions should not be admitted at this hearing or any other

14      hearing.

15                 THE COURT:      Ms. Nokes.

16                 ATTORNEY SARAH NOKES:               Your Honor, the case is very

17      clear that the words that must be used to invoke the presence

18      of an attorney, the right to an attorney are "I want an

19      attorney, get me my attorney, I won't answer questions without

20      an attorney."

21          "When can I get an attorney" is not an invocation of his

22      right to have an attorney present.                    The agent accurately

23      answered that question by saying:                   "Whenever you want one."

24      And if Mr. McGibney had followed up with well, I want one

25      right now, I don't want to answer any questions without an



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       016 16 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       attorney, then absolutely, if the interview had continued

2       after that, there would be a problem.                      But that was not a

3       clear invocation of his right.

4           So I would also note that we're here at a detention

5       hearing, and Title 18, United States Code, Section 3142(f)

6       specifically states that rules concerning admissibility of

7       evidence in criminal trials do not apply to the presentation

8       and consideration of information at this hearing.

9           What Mr. Horn is talking about sounds like a basis for a

10      potential Motion to Suppress we can litigate on down the line,

11      but it is not relevant to the issue at the detention hearing,

12      because this evidence is admissible for the purpose of this

13      hearing, even if there is some ruling down the line.

14                 THE COURT:      I understand -- thank you -- I understand

15      this will not be the last time that this issue is addressed in

16      this case, but for the purpose of the hearing here today,

17      based on what I have heard, I am going to go ahead and allow

18      the trooper to testify.           Your objection is overruled.            You may

19      answer.

20      BY ATTORNEY SARAH NOKES:

21       Q. All right.    Sir, so you mentioned that you talked to Mr.

22      McGibney about his phone, is that right?

23       A. Yes.

24       Q. And where was his phone at that time?

25       A. In his property with the intake, the jail stuff.



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       017 17 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1        Q. Okay.    Did you at some point take it into evidence?

2        A. I did, and I had --

3        Q. Did you --

4        A. -- and I had an ATF receipt for property that I had the

5       jail staff have Mr. McGibney exit his cell and he signed and

6       was given a copy of that in his jail property.

7        Q. Okay.    Did you obtain a search warrant from the court to

8       get evidence related to firearms on that phone?

9        A. Yes, I did.

10       Q. Okay.    And how was the phone, then, analyzed as that

11      occurred?

12       A. Well, we did not have the password for the phone, so I

13      tried his -- the military Marine Corps birthday, which that

14      didn't work.    I tried his MOS number for his military job;

15      that didn't work.      And then I tried the last four of his

16      social security number, and that's what unlocked the phone.

17          And then Special Agent Tom Kaiser, who is trained to do

18      the forensic downloads of our electronic devices, he began the

19      download on Friday and he called me on Saturday -- so 2 days

20      ago -- and advised that it was completed.                         And I was able to

21      get to the office late last night and review a small portion

22      of it.

23       Q. Okay.    So when you say that you reviewed a small portion,

24      were you reviewing Special Agent Kaiser's report or the phone

25      itself or combination of both?



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       018 18 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1        A. Combination of both.

2        Q. Did you observe evidence on the phone personally?

3        A. Yes.

4        Q. Sir, you've previously been provided with a document with

5       several pictures and that there are 18 pictures, each one

6       individually numbered.          Do you have that document?

7        A. Yes, I do.

8        Q. Okay.    And if you take a look for me at pictures 1 through

9       17, do you recognize those pictures?

10       A. Yes, I do.

11       Q. Okay.    And for the Court and Mr. Horn's reference, these

12      are the picture exhibits that were sent both to Mr. Horn and

13      to the Court prior to this hearing.

14          Are each of those pictures, Exhibits 1 through 17, fair

15      and accurate --

16                 THE COURT:      I'm going to stop you.                     Hang on, Ms.

17      Nokes.   Mr. Horn, did you receive these exhibits?                         Do you know

18      what the Assistant United States Attorney is referring to?

19                 ATTORNEY GEORGE HORN:               (No audible response.)

20                 THE COURT:      Again, I think you're muted, sir.

21                 ATTORNEY GEORGE HORN:               Yeah, Your Honor, I did get

22      these this morning.

23                 THE COURT:      Okay.

24                 ATTORNEY GEORGE HORN:               And I have had a quick chance

25      to review them.     I have not, obviously, had a chance to review



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       019 19 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       them with my client yet.

2                 THE COURT:       All right.           You may proceed, Ms. Nokes.

3                 ATTORNEY SARAH NOKES:                Thank you.

4       BY ATTORNEY SARAH NOKES:

5        Q. Are 1 through 17 fair and accurate depictions of items on

6       Mr. McGibney's phone?

7        A. Yes, they are.

8        Q. Okay.    And how did those pictures come to be; who took

9       them?

10       A. I took them last night.              I think several pictures you can

11      see the time that I actually took the photo last night.

12       Q. Did you alter them in any way before taking the picture,

13      other than just to pull up on the phone what it was you wanted

14      to take a picture of?

15       A. No, I didn't alter them at all.

16                ATTORNEY SARAH NOKES:                Okay.       Can I ask to admit the

17      evidence, Government's Exhibit 1 through 17 previously

18      provided to the Court and to the defense counsel?

19                THE COURT:       Any objection?

20                ATTORNEY GEORGE HORN:                Your Honor, same objection

21      with regard to the Miranda, since I assume the statements my

22      client is alleged to have given led to the search warrant that

23      led to finding these documents.

24                THE COURT:       All right.           The objection is overruled.

25      One through -- is it 18 --



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       020 20 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1                  ATTORNEY SARAH NOKES:               Seventeen.

2                  THE COURT:      -- seventeen is admitted.

3                  ATTORNEY SARAH NOKES:               Thank you.

4       BY ATTORNEY SARAH NOKES:

5        Q. Sir, if you would take a look for me at Government's

6       Exhibit number 1.      Would you tell us what we're looking at

7       here?

8        A. This is from the computer file of the download.                       This

9       would be the program Agent Kaiser used.                        And this is a message

10      sent from Mr. McGibney's phone on April 18th, and it was sent

11      to a Dane Sparling.

12       Q. That's April 18th, 2020?

13       A. Yes.

14       Q. Okay.    What does the message say?

15       A. The body of the message, what would have been texted says:

16      "Saddle up the horses, strap on our armor, load our rifles,

17      and storm the seats of power of the tyrants that are slowly

18      eroding away at our freedoms, while society accepts it in

19      order to feel a false sense of safety."

20       Q. Moving on to Government's Exhibit Number 2, what is that?

21       A. That was a image on his camera roll from July 19th at 9:31

22      a.m. is when he would have screenshotted this image of a Ku

23      Klux Klan mask hat.

24       Q. Moving along on to number 3, what is depicted there?

25       A. This was on camera roll.               It was a meme taken on June 29th



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       021 21 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       at 10:11 p.m., and it's a depiction of a Ku Klux Klan full

2       outfit and it says, "How to protect your watermelon farm."

3       And it's a KKK, I guess, supposed to be a scarecrow inside of

4       a watermelon patch.

5        Q. In these pictures, there's a phone with a cracked screen.

6       Whose phone is that?

7        A. That's Mr. McGibney's phone.

8        Q. So you're taking a picture of the actual phone there where

9       we see this cracked screen?

10       A. Yes.

11       Q. Next is Government's Exhibit number 4.                          Can you explain

12      what that is?

13       A. So this is, if you look at the top right where the box

14      says "search items," and it's a different color, it's like a

15      white, these would have been items that were searched by Mr.

16      McGibney on July 19th, 2020, beginning at 14:53 hours up

17      through 17:42 hours.        The searches were mainly for Saint Nick

18      (sic) -- or satanist -- he must have been having some car

19      problems, because he was looking for oil stabilizers for a

20      1993 Town car, and then a KKK mask, and then the search for

21      Minnesota.

22       Q. Move onto Government's Exhibit number 5; what is

23      (Indiscernible) there?

24       A. You broke up, Exhibit 5, and what was the question?

25       Q. What's depicted in Government's Exhibit 5?



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       022 22 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1        A. This was a photo on his camera roll, again, taken at May

2       25th, at 11:38 a.m., and that is the rifle that he was found

3       to have in his vehicle, the short-barreled rifle.

4        Q. Is that the same rifle that I described as an AR-15 rifle?

5        A. Yes.   And it looks like it's has a different -- like a

6       vertical grip on it.        And it's hard to tell in the picture if

7       it has the 4-end grip covers on it in this picture, because

8       it's kind of blurry.

9        Q. Moving on to Government's Exhibit (Indiscernible), what's

10      in that picture?

11       A. This is based on some of the pictures I saw, I believe

12      that's his bedroom, wherever his house is located, the

13      short-barreled rifle with a sling attached to it.

14       Q. Is it the same short-barreled rifle found in the trunk of

15      his car?

16       A. Yes, it is.     Again, with a different -- yeah, excuse me,

17      it's got same four end on it, the vertical grip.

18       Q. And is there a magazine inserted into that rifle?

19       A. Yes, it appears to be one of the same style metal

20      magazines that was in the vehicle.

21       Q. Moving on to Government's Exhibit (Indiscernible)?

22       A. You said number 7?

23       Q. Yes, sir.

24       A. Yeah, this is almost a similar picture that the State

25      Police took following the vehicle search.                         Again, this is



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       023 23 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       taken April 7th, at 2:28 p.m.; the same bed sheet as the

2       previous picture.      Again, the same short-barreled rifle.                    This

3       one has a forward canning (phonetic) vertical grip on the

4       bottom of the 4 end, and it's got the body armor, the tactical

5       belt and the high-capacity magazines that were found in the

6       vehicle.

7        Q. Moving on to Government's Exhibit Number 8, what's in that

8       picture?

9        A. This is a meme.        Again, it was a camera roll.                   It was on

10      March 7th at 12:13 a.m.           The caption says: "Oh, I don't vote.

11      Just arm revolution for me."

12          And if you look at the left arm of the gentleman wearing

13      the ballistic helmet the 4 vision -- or 4 Night Vision

14      binocular, it says "Boogaloo Crew" on the arm.

15       Q. Are you familiar with what Boogaloo is?

16       A. I am.

17       Q. What is that?

18       A. Boogaloo is, basically a domestic terrorist organization

19      that believes in their firearm rights.                       They're against

20      pedophiles, and they don't want any government intrusion on

21      their firearms laws.

22          Shortly after some of the protests started happening from

23      the death in Minneapolis, there was a Special Force member

24      from the Air Force that killed 2 or shot 2 Protective Service

25      federal agents in California, set off explosives, and they



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       024 24 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       tracked the vehicle.        Again, he set off explosives.                  He

2       typed -- or he didn't type -- he wiped the vehicle he was in

3       in his blood, Boog, B-O-O-G, which is short for Boogaloo.                        And

4       he ended up killing at least one officer during that.

5           And since that time, we've received safety bulletins

6       through various departments, basically officer safety about

7       this particular group and their potential danger.

8        Q. Okay.    When was that incident with the Boogaloo

9       explosives?

10       A. It was shortly after the Rayshard Brooks' death, so it

11      would have been late May -- 29th, 30th, last week of May,

12      early first part of June we got the safety bulletin.

13       Q. (Indiscernible.)

14       A. Yes, about a month, just over a month and a quarter, month

15      and a half ago.

16       Q. Okay.    Looking at Government's Exhibit Number 9, what's in

17      that exhibit?

18       A. Number 9 is, again, it's a screenshot of his phone of a

19      meme; April 16th at 2:04 is when it was taken.

20          It says, "Boogaloo side quest 1267."                         It says, "Knock an

21      alphabet boi," B-O-I.         The significance of that spelling,

22      that's how they spell their "boy".                    So the B-O-Y, they use

23      B-O-I -- "unconscious with a headshot from the dildo cannon.

24      Achievement unlocked:         Head 2 head."

25          A lot of their anger is with federal law enforcement, and



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       025 25 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       they call them, you know, alphabet boys, referring to FBI,

2       ATF, DEA, et cetera.        So that's basically saying if you get a

3       Federal agent in the head with a dildo cannon -- and this is

4       an upper with a silencer, and below it is a picture of a dildo

5       -- you get an achievement unlocked.

6        Q. Moving on to Government's Exhibit 10, what's in that?

7        A. Again, a screenshot on his phone taken August 7th, 2019,

8       8:09 p.m., you know it's kind of self-explanatory.                         It says,

9       "Mass shooters 2019," and it's got a list of -- or a photo of

10      all the people that, I guess, did a mass shooting in 2019.

11      I'm not sure why he had that on his phone, but...

12       Q. All right.    Moving along to Government's Exhibit 11, what

13      is depicted here?

14       A. This is a text message from April 5th.                          That is where I

15      began taking the screenshots at 2:30 a.m. to a Robert "W",

16      which I believe is Robert Witherspoon.                       And the right side, so

17      the green and then the next caption would be sent from

18      McGibney.

19          The left in the gray would be the response from Robert and

20      it says -- the next Exhibit 11, or 12 is the better closeup to

21      read what that caption says, if you like that, or...

22       Q. Yes, sir, please go ahead.

23       A. Okay.    So 12 is a closeup of the actual meme sent from

24      McGibney's phone to Robert and "Boogaloo side quest number

25      4278, Yeet a hand grenade into a group of alphabet bois with a



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       026 26 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       Fetchit stick.    Achievement:             Who is a good boy?"

2           And basically what that is, the dog toy that would

3       typically house a tennis ball for your dog, it's got like a

4       hand-held grenade in it.            Basically indicates that if you

5       throw a grenade into alphabet boys, would be a Federal agent,

6       you're a good boy.       And that was again sent to Robert, I

7       believe, Witherspoon, Robert "W".

8        Q. Okay.    And what does the word "Yeet" mean?

9                 ATTORNEY GEORGE HORN:                Hold just a second, please.

10      I'm going to object to the reference to Robert Witherspoon,

11      after he just said he didn't know, other than Robert, what was

12      that to, because at this point, we're speculating.

13                ATTORNEY SARAH NOKES:                Sure, absolutely.

14      BY ATTORNEY SARAH NOKES:

15       Q. TFO Anderson, can you --

16                THE COURT:       Hold on.          Time out.

17                ATTORNEY SARAH NOKES:                I'm sorry.

18                THE COURT:       Ms. Nokes, can you clean that up or what

19      is your response?

20                ATTORNEY SARAH NOKES:                Yes, ma'am.            I'm going to try.

21      BY ATTORNEY SARAH NOKES:

22       Q. TFO Anderson, can you tell us why you believe it was sent

23      to Robert Witherspoon with the --

24       A. That's a name in his contact "RW".                       I knew of a different

25      Witherspoon that I believe was a place he could stay and



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       027 27 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       Robert was a possible one.

2           I haven't been able to verify the last name on that

3       contact is Witherspoon, so I can't say one hundred percent

4       sure that is Mr. Robert Witherspoon that, I guess, was given

5       at pretrial, but that was a friend of his that he was willing

6       to stay with.    I'm just going off of my assumption on that.

7       But I can't clarify one hundred percent that is Mr.

8       Witherspoon we're talking about for a pretrial.

9                 THE COURT:       Okay.       Mr. Horn, I understand your

10      objection.    Obviously that goes to the weight with -- the

11      evidentiary rules are different for a detention hearing, but

12      it does affect the weight of the statement, and so the Court

13      will take that for what it's worth.

14          You may continue.

15                ATTORNEY SARAH NOKES:                Thank you.

16      BY ATTORNEY SARAH NOKES:

17       Q. Sir, would you take a look for me at Government's Exhibit

18      Number 13?

19       A. Thirteen is a text message chain to a Staff Sergeant

20      Renner, I believe, that was somewhere in the Marine Corps

21      began on May 5th.      Again, blue would be sent from Mr.

22      McGibney.    The gray would be the response from Mr. Renner.

23      And basically the message starts with Mr. McGibney:                       "You told

24      me you were 3-D printing stuff, right?"

25          Renner responds, "Yeah."



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       028 28 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1           McGibney:    "Can you print something with one-half by 28

2       threads...?    Two eyeballs."

3           Response:    "Yeah."

4           McGibney:    "What materials can you use?"

5           And response:      "I just have a pla," which refers to a

6       plasma, "right now."

7           McGibney:    "Could you use metals or no?"

8           Response:    "No, but if you need me to, I can use the lathe

9       at work."

10          And then it secures (phonetic) onto Exhibit 14, 15, 16 and

11      I can continue if you like.

12       Q. Yes, if you would, please, do.                    Are these out of order?

13       A. Fifteen should be actual 14, because I tried to -- when I

14      take pictures, I try get the very top of the next page with

15      the very bottom of the previous page, so that should be -- 15

16      should be after the 13.           And then 14 would be 15.

17       Q. Okay.    So you're telling me that the next line in the

18      conversation is Government's Exhibit 15?

19       A. Yes, and then it carries again from lathe at work and then

20      Mr. McGibney:    "To do what exactly?                   I was thinking it would

21      be possible to 3D print the entire core."

22          The response:      "What exactly do you need and if you want

23      thread work, then a CNC lathe is what your (sic) looking for

24      out of metal at least."

25          The response, May 5th at 10:35 p.m., "Ah, I figured you



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       029 29 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       would know when I said one-half by 28."

2           And then Government 14 is the next carryover, and it's got

3       the picture of a silencer.             McGibney saying this is what he

4       was referring to.

5           The response:      "A half inch threaded rod or bolt with 28

6       threads per inch.      Not sure how those are built."

7           McGibney sends a picture of what the threads would look

8       like, the back of the silencer.                 And then he tells him,

9       "Twenty-eight threads per half inch, I think, barrel for

10      reference."

11          And then the next Exhibit 16 carries on, "The point is

12      kind of moot if you can't print with metal at the moment."

13          The response:      "That's a pretty fine thread."

14          McGibney:    "Yup."

15          And then the response is:                "I'll ask.           I'm buddies with

16      the machinist."

17          And then McGibney says:              "You're the best."

18          And then they go on to say "...Metal printers are

19      seriously expensive and require other machines to set the

20      metal after it's printed."

21          So the whole purpose of that was McGibney was trying to

22      see if his friend could make him a silencer.

23       Q. Okay.    And are silencers just generally allowed to be

24      created, and that's fine, that was the general public

25      according to Federal law?



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       030 30 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1        A. Yes, if you buy them legally and apply for your tax stamp,

2       but you can't legally make them unless you have a license to

3       do so.

4        Q. Okay.    Take a look for me at Government's Exhibit 17.

5       What's depicted here?

6        A. This was, again, on the camera roll taken April 13th at

7       3:35 a.m., and it's just a photo of the different variations

8       of firearms with the hashtag:                "All gun laws are

9       infringements."

10          It's got images of a legal firearm so the top would be

11      regular AR-style rifle, which is fine.                       Right below it would

12      be a similar firearm that McGibney had, a short-barreled

13      rifle, and it's got an asterisk in red, requires $300 tax

14      stamp and so forth through the different types of other

15      firearms.

16       Q. And then take a look for me at Government's Exhibit 18.

17      Do you recognize that photograph?

18       A. That was a photograph provided to me by Indiana State

19      Police of the evidence that they located in Mr. McGibney's

20      vehicle.

21       Q. All right.    So that was all the evidence from the vehicle

22      laid out (Indiscernible)?

23       A. Yes, it is.

24       Q. (Indiscernible.)

25       A. You broke up.



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       031 31 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1        Q. That picture was taken by someone?

2        A. Yeah, it was taken by Trooper Youpel.

3                 ATTORNEY SARAH NOKES:                We'd ask to admit Government's

4       Exhibit 18 into the record as well.

5                 THE COURT:       Any objection?

6                 ATTORNEY GEORGE HORN:                Just trying to make sure I'm

7       not muted, Your Honor.          For purposes of this hearing only,

8       given the evidentiary circumstance, we do not object.

9                 THE COURT:       Okay.       All right.            Eighteen is admitted.

10                ATTORNEY SARAH NOKES:                Thank you.

11      BY ATTORNEY SARAH NOKES:

12       Q. Sir, can you just describe what (Indiscernible)?

13                THE COURT:       You were kind of cut off there, Ms.

14      Nokes.   Can you repeat your question?

15                ATTORNEY SARAH NOKES:                Absolutely.

16      BY ATTORNEY SARAH NOKES:

17       Q. Sir, describe what is depicted in Government's Exhibit 18.

18       A. Oh, 18.    Yeah, 18, is the -- starting at the top left --

19      it is the body armor with Mr. McGibney's name, blood type and

20      initials on there and whatever battalion he was in in the

21      Marine Corps.

22          The body armor that was on the front, you can see a total

23      of 1, 2, 3, 4, 5 high-capacity magazines.                         In the front left

24      of that, it would be 2 pistol magazines for that 1911-style

25      pistol he had with him.



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       032 32 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1           In the picture, what's kind of -- you see the belt buckle

2       with shooting (phonetic) bullets (phonetic) attached, that's

3       just a -- like a good, old (phonetic) belt that was attached

4       with the rifle.     The tan Pelican-style case had handgun

5       ammunition for .45, and then shotgun ammunition as well for

6       .12 gauge.    And then there was the Mossberg shotgun, .12

7       gauge.   And then below that is the rifle, the short-barreled

8       rifle that we're here for.

9           Below that is the pistol that Trooper Youpel observed when

10      it involved -- we got documents from Mr. McGibney, which led

11      to the arrest, along with the single bullet standing upright

12      is the one that was the one in the chamber, and the 2 loaded

13      mags and an empty 1911 magazine, an additional size small

14      Strike Face 7.62 plate for body armor.                       And then we've got

15      6 -- yeah, 6 unloaded, high-capacity magazines and then a

16      sleeve that would fit with the shotgun that has three .12

17      gauge slugs on it.

18                THE COURT:       Just for clarification purposes, Mr.

19      Anderson, the tactical vest or the body armor, you said had

20      pockets for magazines.          Were those loaded?

21                THE WITNESS:        Yeah, the ones on the vest were the

22      loaded ones, and the others were not.

23                THE COURT:       Thank you for that clarification.                   You

24      may proceed, Ms. Nokes.

25                ATTORNEY SARAH NOKES:                Thank you.           That brought up



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       033 33 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       another question for me.

2       BY ATTORNEY SARAH NOKES:

3        Q. What were they loaded with, those magazines in the back.

4        A. A green tip penetrator.              In fact, 5.56 and the green tip

5       is just a round trip used by military.                       It's able to, you know

6       go, through light steel.

7        Q. Okay.    Thank you.       All right.            So you mentioned that you

8       did an interview with Mr. McGibney at the LaGrange County

9       jail?

10       A. Yes.

11       Q. Did you ask him about this Boogaloo stuff when you spoke

12      with him?

13       A. I did.

14       Q. And what did he have to say?

15       A. I asked him if he knew what it was, and he said, "Yes."                       I

16      asked him what he knew about the group, just -- he was

17      waiving -- I don't know --

18                 THE COURT:      Oh.      Oh.

19                 ATTORNEY GEORGE HORN:               (Indiscernible) my client's

20      during the interview.

21                 THE COURT:      You're objecting to the comments during

22      the interview, is that correct, Mr. Horn?

23                 ATTORNEY GEORGE HORN:               It is, Your Honor.         I tried to

24      waive my hands, because I knew you might not be able to hear

25      me because the officer was talking.



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       034 34 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1                  THE COURT:      Response, Ms. Nokes?

2                  ATTORNEY SARAH NOKES:               Your Honor, it was the same

3       response as before.        Obviously, we don't believe there's any

4       problem with the, you know, non-invocation of his right to an

5       attorney, but also the same rules of evidence don't apply

6       here.   That's for another day.

7                  ATTORNEY GEORGE HORN:               And, Your Honor, from my

8       standpoint -- I was going to say, if I could just say briefly.

9                  THE COURT:      Of course.

10                 ATTORNEY GEORGE HORN:               I disagree with Ms. Nokes'

11      assessment that the invocation has to be, you know, clearly in

12      the words which she stated.              The functional equivalent of the

13      invocation, I think, is sufficient to require the officer to

14      stop asking questions.          And certainly in this instance, with

15      regard to when do I get a lawyer, is a pretty good indication

16      of his intent to have one (Indiscernible) the question

17      continued.

18          I understand we'll probably -- how the Court will probably

19      respond.   I just want to get that on the record, Your Honor.

20      Thank you.

21                 THE COURT:      Thank you, Mr. Horn, and I will note your

22      objection and your continuing objection to questions that were

23      asked during this interview.               And I understand that this is

24      certainly going to be fodder for a Motion to Suppress.                    That

25      motion will not be resolved here this morning, particularly in



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       035 35 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       light of the rules as they apply to a detention hearing.                         But

2       nonetheless your continuing objection is noted for the record,

3       but your objection is overruled.                  So you may proceed, Ms.

4       Nokes.

5                 ATTORNEY SARAH NOKES:                Thank you.

6       BY ATTORNEY SARAH NOKES:

7        Q. Sir, did you speak further with Mr. McGibney about the

8       Boogaloo?

9        A. Yes, I did.     And when I asked him about what he knew about

10      the group, he said overthrowing government shenanigans.                         And a

11      lot of people don't know about the Boogaloo group, unless

12      you're in law enforcement.             And I basically told him that, and

13      asked him where he heard about it.                    He said it was big in the

14      veteran community and just kind of joking about it.

15          And I explained my previous testimony about the Boogaloo

16      member in California last month that, you know, shot and

17      killed police officers using explosives.                         And I asked if he

18      had any ties with any of those individuals, and he shook his

19      head "no".    And I asked if he had communication through social

20      media with anyone, and he said "no".

21          Later in the evening, I came back to ask some questions

22      about the Boogaloo group, if he had active participation, he

23      said "no".    He said he did know people that makes jokes about

24      it, but he did not personally know anyone.                          But some of his

25      buddies in the Marine Corps were in it, and I flat out asked



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       036 36 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       him if he was going across the country to New York to shoot

2       police or protesters, and his response was he got accepted to

3       UC Berkeley.

4        Q. During an interview, did you have any discussion of where

5       he had been coming from prior to him coming to northern

6       Indiana?

7        A. Los Angeles to a period of time and Montana.                          And then he

8       was traveling to New York to help a female friend with a

9       problem with a guy, like a bad relationship is what I gather.

10       Q. And did he say what he had been doing in Montana?

11       A. Uh, shooting prairie dogs.

12       Q. Sir, if you know, the types of guns that he had with him,

13      the AR-15 style rifle, the .12 gauge shot gun, the 1911 .45

14      caliber pistol, are those type of guns consistent with hunting

15      prairie dogs?

16       A. Not for typical hunting.               I mean, any firearm you could

17      use, but not typically, no.

18       Q. Is there any relevance of Montana to law enforcement

19      reference the Boogaloo?

20       A. Yes.   So I spoken with -- after we had some intel briefs,

21      you know, done some personal research and then I spoke with

22      FBI terrorism task force about this case and they said Montana

23      is one of the spots where the Boogaloo groups were trained.

24      There's also one in Wyoming and they also said there was a

25      place in Missouri that was used by the Boogaloo groups for



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       037 37 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       training.

2        Q. I don't think I have any further questions for you at this

3       time.    Please answer any questions Mr. Horn may have.

4                  THE COURT:      Mr. Horn.

5                  ATTORNEY GEORGE HORN:               Thank you, Your Honor.

6                                    CROSS-EXAMINATION

7       BY ATTORNEY GEORGE HORN:

8        Q. Agent Anderson, let's work backward a little bit here.

9        A. Yes, sir.

10       Q. Did you find any evidence in the course of your

11      investigation that Mr. McGibney had any contact with members

12      of this so-called Boogaloo group while he was in the state of

13      Montana?

14       A. Like I said, I've gone through a small portion of his cell

15      phone.   These are just the photos I provided to AUSA Nokes.

16       Q. I'm having trouble hearing you.                     Sorry.

17                 THE COURT:      Can you pull the microphone a little

18      closer to you, TFO Anderson?

19                 THE WITNESS:       Can you hear me now?

20                 ATTORNEY GEORGE HORN:               Still about the same.      It

21      might be my end.     Then again, may not be.

22                 THE WITNESS:       Is that closed (phonetic)?

23                 ATTORNEY GEORGE HORN:               I was hearing you fine.     Bear

24      with me.    I'm going to try and -- try this again.

25          Okay.    Can you try again?



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       038 38 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1                  THE WITNESS:       Yes, sir.           These photos that I was able

2       to get last night were a very small portion of the phone.                           I

3       haven't had a chance to go through the entire thing.                         These

4       are just the things I thought were important.

5           There was a lot of messages that I hadn't been able to go

6       through.    Typically the messages we view it on the .pdf form,

7       it's a lot easier to read, but there was several hundred

8       messages that I haven't been able to go through.                          So to answer

9       your question, no.       But it looked like there was some photos

10      of rabbits being skinned, maybe like a camping trip.                         So I

11      don't know where those were being taken, but rabbits and a

12      cooler, maybe like a remote area.                   So that could be Montana.

13       Q. Could be Wyoming, could be North Dakota, South Dakota;

14      could be anyplace?

15       A. Yeah.

16       Q. Okay.    And hunting rabbits and skinning them, nothing

17      illegal about that necessarily?

18       A. Absolutely not.

19       Q. Okay.    And, in fact, you know, while you may not use this

20      type of weapon to hunt prairie dogs, other people may use

21      different types of weapons similar to the ones that Mr.

22      McGibney is alleged to have had in his possession at the time

23      of his arrest, fair enough?

24       A. Yeah, I think I said any firearm could be used,

25      but typically not be a -- whatever you have, I guess you could



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       039 39 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       use.

2        Q. I appreciate that.          And in the course of your

3       investigation and the extra time Her Honor gave the government

4       to review things prior to this hearing, did you find anything

5       that connected my client with any Boogaloo group members in

6       New York or to any potential shooting of police or protesters?

7        A. Again, I was at the office from about 9:00 p.m. last night

8       to 1:30, and this is all I could find, and there's still a lot

9       more to go through the telephone.                   These are just some of the

10      messages and there's some chats, but no, I didn't find -- what

11      I initially looked for last night, I couldn't find anything.

12      But I did have quite a bit to go through.                         So currently, no.

13       Q. Okay.    So the answer -- okay.                 Thank you.            That's a long

14      way to a short answer.

15          With regard to he did confirm with you -- and I assume

16      you've confirmed, because we've provided the documentation --

17      that he has been accepted to attend the University of

18      California Berkeley starting this fall; you understand that to

19      be the case?

20       A. That's what he told me that night, yes.

21       Q. Okay.    And we forwarded documentation (Audio interruption)

22      to Pretrial Services and to Ms. Nokes.                       Are you familiar with

23      the letter of acceptance that he received?

24       A. Yes, I know --

25       Q. -- from Berkeley?



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       040 40 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1        A. -- he was received.           And there was a Facebook post he

2       made, I don't know, in May maybe looking for roommates at UC

3       Berkeley that I can see on regular Facebook.

4        Q. Okay.    You didn't provide us a photo of that for the

5       hearing today, though?

6        A. What's that?

7        Q. No photo of that for the hearing today?

8        A. No.

9        Q. Okay.    All right.       Thank you.

10          Did you find anything on the phone, now understanding

11      since you've said it about 3 times, with regard to your

12      limited review of the phone, that showed Mr. McGibney having

13      any direct involvement with any known members of this Boogaloo

14      group?

15       A. I don't know who --

16       Q. That's a "yes" or "no" question.

17       A. -- the members are, no.

18       Q. And as I understand it, during your questioning up of him,

19      Mr. McGibney denied having any membership in the group,

20      acknowledging that there were people in the veteran community

21      who had some connection to it, is that correct?

22       A. Yes, but his phone would tell me otherwise based on

23      his photos he had.       But he told me no, he wasn't involved, but

24      he knew buddies from the Corps.

25       Q. Now, with regard to the AR-15-style document or



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       041 41 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       document -- rifle that was in allegedly in the trunk of the

2       vehicle he was driving, that weapon was unloaded when it was

3       located by the troopers, correct?

4        A. Yes.

5        Q. And it was in the trunk inaccessible to him as he was

6       driving the vehicle, correct?

7        A. Yes, sir.

8        Q. And the Mossberg shotgun was also in the trunk?

9        A. Yes, it was.

10       Q. And, again, not accessible to him since he was driving?

11       A. Correct.

12       Q. And it was also unloaded, correct?

13       A. Yes, it was.

14       Q. Nothing about possessing the Mossberg as it was in the car

15      that was a federal law violation, correct?

16       A. No.

17       Q. Nothing about possessing the ammunition that was allegedly

18      found in the vehicle that constitutes a federal violation,

19      correct?

20       A. Correct.

21       Q. The vehicle he was driving was a 1993 Lincoln Town car,

22      correct?

23       A. I believe so, yes.          It was an older model Lincoln.

24       Q. Okay.

25       A. Yes, 1993 Lincoln.



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       042 42 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1        Q. Okay.    Thank you.       With regard to you made a statement

2       earlier that silencers can be manufactured if you have

3       licensing with regard to the individual who was -- bear with

4       me here for a second, because I've got split screen, that's

5       why I'm looking side-wise.             I'm not trying to ignore you.         I'm

6       looking at a different screen that has the exhibits on it.

7           With regard to the text messages that you talked about

8       concerning this Staff Sergeant Renner from I think it was 13

9       through 16, were you able to determine whether or not that

10      individual had license for the manufacturer of a silencer or

11      not?

12       A. Well, based on he didn't have any knowledge of what he was

13      talking about, I would say no.                 But no, I don't know who Staff

14      Sergeant Renner, who his first name or date of birth, so I

15      haven't been able to check him through the NFRTR.

16          But since he didn't know what Mr. McGibney was asking him

17      to do, I would say no.          And if he did have a license to make

18      these, he would probably have the equipment to do so.                     But no

19      I haven't been able to check --

20       Q. Again, you're speculating at this point, correct?

21       A. Given, based on the facts, if you had a license, you would

22      have the equipment and know what a customer is asking of you.

23      But I haven't been able to check NFRTR, because I don't know

24      his first name.

25



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       043 43 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1        Q. Okay.

2                  ATTORNEY GEORGE HORN:               Bear with me just a second,

3       Your Honor.    I'm scrolling back through the exhibits --

4                  THE COURT:      No worries.

5                  ATTORNEY GEORGE HORN:               -- Ms. Nokes forward this

6       morning.    And I'm technically challenged in having 2 screens

7       going at one time is trouble enough.

8                  THE COURT:      Understood.

9           (Whereupon, there was a brief pause in the proceedings.)

10      BY ATTORNEY GEORGE HORN:

11       Q. Going back to Government Exhibit 10, the photograph of

12      mass shooters from a year ago, 2019, that contains men, women,

13      people of different races, and there's probably a hundred

14      different people, correct?

15       A. Yes.

16       Q. You made a statement, some generalizations with regard to

17      the Boogaloo movement.          The fact of the matter is the Boogaloo

18      movement has a number of different potential connotations,

19      correct; it's not just all right wing extremists, and you

20      refer to them as terrorists, isn't it?

21       A. What is your question?             You say they have multiple --

22       Q. There are different factions of this so-called Boogaloo

23      movement.    Some are pro-gun and Second Amendment allows them

24      to be pro gun, correct?

25       A. I believe they're all pro-gun.



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       044 44 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1        Q. The Second Amendment allows people to be pro-gun, correct?

2        A. Yes.

3        Q. And we fought a revolution in response to tyranny from

4       English government.        Certainly you're allowed to be

5       anti-government; there's nothing illegal about that, in and of

6       itself, is there?

7        A. No.

8        Q. Some parts of the so-called Boogaloo actually condemn

9       racism and white supremacy, correct?

10       A. That's what some of them post, yes.

11       Q. Some of them maybe do the opposite as well, correct?

12       A. Yeah, absolutely.

13       Q. So my point being, the so-called movement has a wide

14      variety of beliefs, not necessarily terrorists, as you

15      describe it in nature, correct?

16       A. You broke up.      You said they're not all described as --

17       Q. They're not all necessarily terrorist groups; there's a

18      wide (Audio interruption) number of beliefs among the

19      so-called Boogaloo movement?

20       A. Right.    Most of their beliefs are against government

21      control and pedophiles and they do not like the Federal

22      Government. And again, there's extremely -- it's probable a

23      small percentage that have gone extremely radical and have

24      done such shootings, but you don't see the entire group do

25      that.   If that's your question.



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       045 45 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1        Q. That's helpful.        Any evidence that Mr. McGibney has ever

2       been involved in any type of extreme activity, like shootings

3       or attempted government takeovers or anything similar to that?

4        A. Again, I haven't been able to get everything off of his

5       phone, but some of the images that he shared are kind of

6       scary, especially being a Federal agent where it talks about

7       throwing a grenade at the Federal agents and shooting them in

8       the head, so I don't know what that involvement --

9        Q. I appreciate -- you're also -- I appreciate that, but

10      you're also familiar as a Federal agent with the First

11      Amendment of right of free speech, correct?

12       A. Absolutely.

13       Q. And certainly free speech goes out the window if you

14      engaged in the type of actions you're referring to?

15       A. Correct.

16       Q. I think we can all agree with (Audio interruption) no

17      evidence that my (Audio interruption) engaged in that so far,

18      yes or no?

19       A. Just sending pictures, yeah, I don't know if he's

20      physically done anything.            I can't answer that question.

21       Q. Okay.    So let me ask it again:                  Did you find any evidence

22      that Mr. McGibney was in any way physically involved in any of

23      the so-called, quote, unquote, terroristic-types of activities

24      a small portion of this Boogaloo movement may be involved in?

25       A. As I've already testified as of now, everything I



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       046 46 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       testified to, I still have a lot to go on the phone, but just

2       the photos that I've seen, that's all I have right now.

3        Q. And your answer to the question is no?

4        A. Correct.

5        Q. Thank you.    And with regard to being anti-pedophile, would

6       it be accurate, based on your law enforcement experience that

7       the overwhelming majority of people in the United States are

8       against pedophiles and pedophilic activity?

9        A. Yes.

10       Q. Are you against that type of activity?

11       A. I am.    But I don't have images --

12       Q. Okay.    So --

13       A. Yeah, I guess I can't talk about that.                          I don't have a

14      photo of it with us, yes.

15       Q. In the course of your background work in this case, I did

16      get this morning -- and thank you to Ms. Nokes -- a very long

17      report, which I have not had a chance to go through yet, did

18      you find any evidence that Mr. McGibney has ever actually

19      engaged in any type of assaultive behavior toward any

20      individuals?

21       A. As a civilian, no.          No, he was in the Marine Corps and

22      it's kind of hard to tell some of the messages if it's

23      referring to a video game, or his Marine time, but civilian

24      life, I didn't find any.

25       Q. And did you, since you brought it up, find any evidence



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       047 47 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       that he engaged in any type of misconduct while he was serving

2       this country in the Marine Corps for over 5 years?

3        A. I don't know that he had any misconduct.                              There was a text

4       message string between a military chat about a sexual

5       allegation.    I don't know if he -- if it was against someone

6       else and he was looking into it, or if it was against him.                             It

7       was kind of hard to track with it.                    But as far as I know, he's

8       --

9                  ATTORNEY GEORGE HORN:               And, Your Honor --

10                 THE WITNESS:       -- got not disciplinary records in the

11      Marine Corps.

12      BY ATTORNEY GEORGE HORN:

13       Q. Okay.    Very good.       And, in fact, have you had the

14      opportunity to review the Marine Corps record-related

15      documents that we have forwarded to Probation and Ms. Nokes

16      and made part of the record in this case in our responses?

17       A. Not from the U.S. Attorney's Office.                         I've seen it through

18      NCIS sent one of our agents, who was former NCIS military

19      record that showed honorable character.

20       Q. Okay.    And you're familiar with his honorable discharge in

21      October of 2018?

22       A. Yes.

23       Q. And you're familiar that, while he was in the Marine

24      Corps, he received a number of decorations?

25       A. That, I don't know.           I didn't have that.                     Basically, the



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       048 48 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       short summary I received was that he had an honorable

2       character from 2000 -- I think it was '12 to '18 -- and he's

3       currently in the Reserves is all the info that I was shown.

4        Q. Okay.    So he continues to serve this country as a member

5       of the Reserves?

6        A. Yes.

7        Q. And in the course of your background work on this case,

8       did you find any evidence that Mr. McGibney has ever been

9       charged with any type of offense?

10       A. No, he's got no criminal history.

11       Q. To your knowledge, based on the background investigation

12      you did, has he ever been arrested, even if he wasn't charged

13      with any type of criminal offense?

14       A. There was nothing on his criminal history.

15       Q. To your knowledge, based upon the investigation you've

16      done to date, have you found any evidence that Mr. McGibney

17      ever failed to appear for a court proceeding in any court

18      within the United States?

19       A. Again, there was nothing on his criminal history, so I

20      would have to say no.

21       Q. During the course of your investigation, have you found

22      any evidence that Mr. McGibney, other than under his

23      obligations for this country as part of the United States

24      Marine Corps has ever traveled outside the United States as an

25      adult?



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       049 49 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1        A. I don't know.      I can't answer that.

2        Q. Well, let me re-ask it then.                  The question is:          Did you

3       find any evidence that he had done that?

4        A. No.

5        Q. And you understand that Mr. McGibney, upon honorable

6       discharge from the Marine Corps, went to college at Santa

7       Monica College in Santa Monica, California, is that correct?

8        A. No.   All I knew about was he --

9        Q. I'm sorry.    Could you repeat that?

10       A. -- told me he was accepted to Berkeley.

11       Q. Okay.    So you're not familiar with his time at Santa

12      Monica College from 2019 to 2020?

13       A. No.   Also on his phone, it looked like he might have been

14      accepted to Columbia where he got an interview.                           I'm not sure.

15      But he told me accepted to Berkeley.

16       Q. You would agree with me those are difficult places to get

17      into school, yes?

18       A. Oh, he appears to be very intelligent.

19       Q. With regard to the state police report, which you've

20      indicated that you've had an opportunity to review, in

21      reviewing the state police report, it would be fair to say,

22      would it not, that he was cooperative with the troopers?

23       A. Yes, he was.

24       Q. In the course of your investigation, have you found any

25      information at all that would suggest -- well, let me back up



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       050 50 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       and ask this.    There is some information that we provided to

2       Pretrial Services, Ms. Nokes and the Court regarding Mr.

3       McGibney aunt, with whom he's lived since he got out of the

4       Marines in October of 2018.              Have you done any background work

5       with regard to her or not; she's a preeminent lawyer in Los

6       Angeles?

7        A. No.    I don't know if that's Bonnie.                      Just I've heard her

8       name on jail calls.

9        Q. It is.

10       A. I don't know anything about her.                     He talked to her on the

11      jail calls.

12       Q. And how do you know that?

13       A. Because he called her Bonnie, I believe.

14       Q. But how did you overhear the conversation?

15       A. Because I have access to jail calls and I was provided

16      those by the first sergeant of LaGrange County.

17       Q. And have you been provided access to any phone calls that

18      Mr. McGibney has had with his attorney?

19       A. Those are all on one disk, and as soon as I heard your

20      name, I stopped listening to it immediately.

21       Q. And how many times did you hear my name to stop listening

22      to it immediately, again, indicating that those calls were

23      recorded?

24       A. Friday afternoon is when I started reviewing them.                       I've

25      probably done 20 to 30 jail calls out of 5 days' worth of



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       051 51 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       calls.    There's still probably -- I'm halfway through them.

2       So I would say your name was heard maybe, I don't know, maybe

3       5 or 6 times.

4        Q. Okay.    Different issue for another motion.                          I appreciate

5       your honesty on that.         Thank you.

6           Have you ever listened to any conversations that involved

7       Mr. McGibney and myself?

8        A. No.    As soon as I heard your name, that's when I hung up

9       the -- or ended the jail call.

10       Q. To your knowledge, was Mr. McGibney on probation or parole

11      at the time of his arrest in this case?

12       A. It would have been -- was he on probation parole, is that

13      what you asked?

14       Q. Yes, sir.

15       A. No.

16       Q. And to your knowledge, was he on bail for any other type

17      of offense when he was arrested in this case?

18       A. No, he wasn't.

19       Q. And you're familiar that he has family ties on both (Audio

20      interruption), so I gather you haven't specifically

21      investigated those, would that be fair to say?

22       A. Yeah, I believe he has family in New York and he lives in

23      L.A.

24       Q. Did you find any evidence in the course of your

25      investigation to this point, Mr. Anderson, that would suggest



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       052 52 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       that Mr. McGibney would not show up for court when ordered to

2       do so in this matter?

3        A. No, I can't answer that.               I haven't seen anything.          I

4       mean, he's not never been in trouble, so I can't answer that.

5        Q. Well, it sounds to me like the answer is no, you didn't

6       find anything to suggest he would flee, is that correct?

7        A. I just said I didn't find anything.                        He's never been in

8       trouble.

9        Q. Okay.    Thank you.

10                 ATTORNEY GEORGE HORN:               Your Honor, I believe that's

11      all I have.    Thank you, Mr. Anderson.

12                 THE WITNESS:       You're welcome, sir.

13                 THE COURT:      Any redirect, Ms. Nokes?

14                 ATTORNEY SARAH NOKES:               No, Your Honor.

15                 THE COURT:      Any additional evidence on behalf of the

16      government?

17                 ATTORNEY SARAH NOKES:               No, Your Honor.

18                 THE COURT:      All right.           Mr. Horn, do you have

19      evidence on behalf of the defendant?

20                 ATTORNEY GEORGE HORN:               Your Honor, I understand that

21      Mr. Coleman is present.           We've also filed a couple of

22      responses, an original response and a supplement, which

23      contains the information on which I would cross examine him.

24          Is the Court of a mind to accept that information in lieu

25      of me questioning Mr. Coleman, or would Your Honor like me to



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       053 53 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       go ahead and call him; basically list the documents before the

2       Court.

3                 THE COURT:       The Court has accepted the information in

4       the Pretrial Service Report, as well as the information

5       contained within the addendum of the Pretrial Service Report.

6           In addition to those two documents, prior to the hearing

7       today, the Court has received some exhibits from you, which I

8       presume Ms. Nokes has also received.                     Those documents included

9       the defendant's military records and history of commendation,

10      as well as -- I believe there was an acceptance letter from UC

11      Berkeley contained within that list of exhibits.

12          If you wish to put those in evidence, Mr. Horn, does the

13      government have any objection to those documents?

14                ATTORNEY SARAH NOKES:                No, Your Honor, we'll consider

15      it as a written proffer essentially of the attorney.

16                THE COURT:       All right.           So that is what I have, Mr.

17      Horn, and those exhibits will be admitted.

18          Do you have anything additional?                     Mr. Coleman is present

19      in court if you wish to ask questions of him; that, obviously,

20      can be arranged.

21                ATTORNEY GEORGE HORN:                I don't think I need anything

22      additional if those documents are all admitted as evidence and

23      included, obviously, the declarations that are attached

24      thereto from Mr. McGibney's aunt, Attorney Bonnie Eskenazi and

25      Robert Witherspoon, Your Honor.                 Thank you.



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       054 54 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1                 THE COURT:       Okay.       All right.            Then we can go to

2       argument on behalf of the government.

3                            ARGUMENT BY THE GOVERNMENT

4                 ATTORNEY SARAH NOKES:                Your Honor, as a baseline

5       here, we have a case where there is no presumption against

6       release -- not one of the listed presumptions against release

7       bases, so just want to make sure that's clear.

8           It is the Government's burden to argue to a preponderance

9       of the evidence that Mr. McGibney presents a risk of flight.

10      It is the Government's burden to prove to clear and convincing

11      evidence that Mr. McGibney represents a danger to any person

12      or the community; the Government can prove either or both of

13      those things.

14          In this particular case, the government feels, both that

15      Mr. McGibney is a risk of flight, or a risk of non-appearance

16      at future court hearings, and he is a risk of danger to the

17      community.

18          First, turning to risk of flight, the Pretrial Services

19      Report notes that it has been and talked about a little bit

20      here this morning in TFO Anderson's testimony, that Mr.

21      McGibney has some unexplained recent travel history going from

22      California.    The Pretrial Services Report also notes sometimes

23      South Dakota to Montana, going across the country to New York.

24      So it's unclear exactly what that travel history was for, but

25      we've got some travel all the way across the country.



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       055 55 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1           Mr. McGibney has no ties to the Northern District of

2       Indiana that I can see at all, or that has been showed (sic)

3       up in the Pretrial Services Report or any of the filings from

4       defense counsel.

5           Obviously, it depends on where it is that he is proposing

6       to live, whether he has ties to the particular community.                             I

7       think at this point, there are two options of places where he

8       proposes to live:      One is in California with his aunt and

9       another in South Dakota with his friend on a big farm.                            I

10      don't know what those ties are to the community in South

11      Dakota.   Obviously, he's lived in California for a longer

12      period of time.     He doesn't have any ties to Northern District

13      of Indiana.

14          There is a motive for Mr. McGibney to flee in this matter.

15      These are serious federal charges, for which the maximum

16      punishment is 10 years.           As has been correctly stated

17      throughout the course of this hearing, Mr. McGibney has not

18      received a charge before, let alone a serious federal charge

19      for which the maximum punishment is 10 years.                             So hard to say

20      exactly what he would do in this scenario, whether he would

21      show up for court or not.            But we just would like the Court to

22      know there is a motive to flee here.

23          Mr. McGibney appears to have been unemployed at the time

24      of his arrest.    I understand he took some classes at Santa

25      Monica Community College in the spring, and was accepted to



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       056 56 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       Berkeley in the fall.         But there was no indication of any work

2       being done over the summer.

3           He does have a passport as well, and it looks like, based

4       on evidence before the Court, his last (Audio poor) distant

5       friends scattered throughout the country, from coast to coast,

6       California, New York, and South Dakota, and Ohio.                           Those are

7       the places.

8           But again, that just means places that he could go that

9       wouldn't be that (Indiscernible) or back here in the Northern

10      District of Indiana.

11          With respect to danger to the community, the government

12      (Audio poor), the case involves 3 gun -- one, an unregistered

13      short-barreled rifle.         As TFO Anderson said, that's why we're

14      here.   One fully-loaded and cocked pistol, which was down the

15      back hip area/waistband area of his pants for which he didn't

16      have a permit.    He told the police that he didn't have any

17      kind of permit at all for that.

18          So I'm unclear how long that pistol had been packed in his

19      back waistband, whether he had been traveling across the

20      country with a fully-loaded round-chambered pistol cocked

21      against his hip as he drove for several hours.                            Perhaps, or

22      perhaps that was cocked at the time of the traffic stop.                           I

23      don't know.    It can't be said.

24          What we know is that at the time of the traffic stop, it

25      was fully loaded, it was cocked, it was ready to go.                           In the



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       057 57 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       trunk, as has been fully explained, there was a short-barrel

2       AR-15-style rifle, and then also the .12 gauge shotgun.                   And

3       just unexplained tactical vest with the armor-piercing rounds

4       and the high-capacity magazines that fit that AR-15.

5           The Court has heard a lot of testimony about evidence that

6       comes from Mr. McGibney's phone.                  Obviously, the government is

7       concerned with his possible participation in this Boogaloo

8       movement or other dangerous group -- obviously there's the KKK

9       imagery here on the phone.             He denied any involvement with the

10      Boogaloos to TFO Anderson, but then it's not clear why that

11      imagery, this meme, would show up on his phone.

12          Some of those things he specifically shared, specifically

13      talking about the meme about needing or throwing a hand

14      grenade into Federal agents.               That is particularly concerning,

15      especially given the fire power and tactical vests that he had

16      on him.

17          There's memes here that talk about an armed revolution

18      plus photos of his fire power and things like pictures of

19      masked shooters from last year.                 That should just give the

20      Court a lot of pause and concern that Mr. McGibney may, in

21      fact, be a danger to people and the community.

22          That very first exhibit, Government's Exhibit Number 1,

23      seems like a call to action for Mr. McGibney to a Dane

24      Sparling, "Saddle up the horses, strap on our armor, load our

25      rifles, storm the seas of power of the tyrants that are slowly



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       058 58 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       eroding away at our freedom while society accepts it in order

2       to feel a false sense of safety."

3           I mean, it doesn't get more concerning than that.                     There's

4       specific talk here about harming Federal agents, and they said

5       he had the fire power to do.               He had that tactical vest with

6       the armor-piercing rounds with that AR-15 that was built from

7       an 80 percent lower, not registered in the National Firearms

8       Transfer Record.     He doesn't have any kind of carry permit in

9       any state, so he's staying off the radar, even though that is

10      against the law.

11          And so for those reasons, the government is very concerned

12      that, were he to be released, he would present a serious risk

13      of danger to the community.

14          But also just like to end on the note that when Task Force

15      Officer Anderson asked Mr. McGibney if he was going across the

16      country with items in his vehicle to shoot police or

17      protesters, Mr. McGibney replied, non-responsively, that he

18      just got into UC Berkeley.             That's not a typical answer.         If

19      someone asks you if you were going to go shoot police or

20      protesters to say, Well, I just got into a good school.

21      That's non-responsive.          It's concerning he didn't answer the

22      question.

23          And in light of everything else here before the Court,

24      just should give the Court serious pause in considering

25      whether he is a danger to the community.



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       059 59 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1                 THE COURT:       Mr. Horn.           I can't hear you.

2                 ATTORNEY GEORGE HORN:                Can you hear me now?

3                 THE COURT:       There you go.

4                 ATTORNEY GEORGE HORN:                Can you hear me now?

5                 THE COURT:       Yes, sir.

6                               ARGUMENT BY THE DEFENSE

7                 ATTORNEY GEORGE HORN:                Thank you.           Going somewhat

8       back from the end of Ms. Nokes' statement in reverse order,

9       the response "I'm going to UC Berkeley," I suggest to the

10      Court is entirely appropriate based on what Mr. McGibney

11      believed was the ridiculousness -- and it's not ridiculous

12      from Agent Anderson's standpoint.                   Obviously, there's a

13      concern there.

14          But that response "I just got accepted to UC Berkeley," is

15      like why in the world would I go around jeopardizing that to

16      shoot people.    That, I'm sure is what was meant by the

17      response and the manner in which it was given, because he

18      considered it to be sort of like man, why would I do that when

19      I have this great opportunity and a great university, after

20      getting a 4.0 at Santa Monica College not for a short period

21      of time, as Ms. Nokes' suggests, but from the spring of 2019

22      to the spring of 2020, 47 credit hours with an A in every

23      single class.    So this is a young man who has a lot of things

24      going for him.

25          While, you know, I look at the Pretrial Services Report,



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       060 60 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       which, you know, in all honesty creates an improper scenario,

2       while referring to him as having been unemployed for 18

3       months.    As the Court knows, he was in school for the

4       overwhelming majority of that time, and otherwise, upon his

5       immediate return from 5, 5 and a half years serving the

6       country in the Marine Corps, assisting his aunt with her

7       87-year-old mother.        Not the kind of picture that results in a

8       guy going around shooting Federal agents and what not.

9           There is, as Agent Anderson testified, no evidence, while

10      he may have certain images on his phone, he's never done

11      anything to act upon them.

12          As the Court knows, we all have a First Amendment right of

13      thought of revolution over the ability to speak our minds.

14      It's acting on those issues, that is where we run into

15      trouble.   There is no evidence that he would act upon, let

16      alone, has ever acted upon, the speculation that may be

17      attended here from Agent Anderson and, perhaps, Ms. Nokes.

18          In fact, certainly, her statement where she refers to

19      "this gives us pause," that he may be a danger, does not equal

20      the clear and convincing standard required to detain Mr.

21      McGibney at this point in time.

22          Indeed, he has no criminal history, he has never failed to

23      appear in court.     He has an outstanding record in terms of his

24      time in the Marine Corps.            There are numerous commendations

25      which are recorded in the Marine Corps discharge documents,



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       061 61 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       which are part of the record in this case for the Marine Corps

2       Good Conduct Medal, all the way through National Defense

3       Service Medal, the Global War on Terrorism Expeditionary Medal

4       and several others.        Also evidence of community service work

5       while he was in Marine Corps, and different educational

6       endeavors that he engaged in during that period of time, which

7       is also part of the record in this case.

8           While certainly the charge is nothing, obviously, to scoff

9       at, because it does carry a significant maximum penalty, as

10      the Court is aware, Mr. McGibney will likely score, even if

11      convicted on the charge and we don't call that a given, a very

12      low, in terms of guidelines in this case, with his lack of

13      criminal history and lack of aggravators related to this

14      offense, since it is simply an offense of -- "simply" is a bad

15      word -- it is an offense of possession without the appropriate

16      registration.    Clearly significant, but not an action, a type

17      of offense where this weapon is alleged to have been used in

18      any type of criminal endeavor whatsoever.

19          There have been in the pretrial services report, an

20      allegation of assessment of non-appearance based on lack of

21      familial residential community employment property, financial

22      ties and what not.

23          Mr. McGibney, contrary to the Pretrial Services Report,

24      has explained the small amount of money that he has in his

25      bank accounts, because he does receive, as his aunt indicated,



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       062 62 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       $900 a month in disability.              He still serves in the Reserves,

2       despite that, and that explains the money that's in his

3       account.    He has very few debts, having just come out of the

4       Army and going to school.            He's got car insurance and a cell

5       phone, and that's basically it, which is reflected in the

6       report, which gives him $600 or so each month in, if you

7       would, extra money and I think like 11,000 total in those two

8       accounts.    Hardly the things of a big globe-hopping,

9       court-avoiding type of individual who drives a 1993 Lincoln

10      Town car.

11          He has strong family ties on each coast, friends in the

12      middle of the country and it's not at all unusual for someone

13      after they finish school at one institution to drive to see

14      those friends and family before they start school at another

15      institution, which will be this fall.                      And that's exactly what

16      Mr. McGibney was doing.

17          And to attempt and say that is somehow an unexplained

18      travel makes no sense and certainly doesn't make sense in

19      terms of an example of flight.

20          This man, other than serving his country, hasn't been

21      outside the country since he was 15 years old, and that was

22      for an educational endeavor and would certainly, if the Court

23      requests, surrender his passport while he is pending

24      resolution of this case.

25          There are no unexplained assets, which was listed as a



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       063 63 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       reason for potential non-appearance, and the quote, unquote,

2       unstable unsuitable living situation, alleged in the Pretrial

3       Services Report clearly does not exist, because he's lived

4       with his aunt the entire time.                 She is a very well-known

5       attorney in L.A. doing entertainment law and her CV and her

6       declaration, where she indicates that Adam is welcome to come

7       back and continue living with her, along his ability to

8       continue living with his friend, Robert Witherspoon in South

9       Dakota, which in some ways might be preferable to have him out

10      on a 200-acre farm working with hay and cattle for a friend

11      he's helped get across the country when Mr. Witherspoon moved

12      to South Dakota with his family.

13          Indeed, Mr. Witherspoon has trusted Adam, and leave his

14      children with Adam when he and his wife would go out of town,

15      which, again, speaks volumes about this young man and

16      certainly contradicts the assertion he may not show up for any

17      proceedings in this court.

18          Again, in terms of the allegation that he somehow is a

19      danger to society, the record comes nowhere close to the

20      standard required in order for the Court to decide he should

21      be detained pending any proceedings in this matter.                       No

22      evidence that he has ever engaged in any type of assaultive

23      behavior towards anyone.            Again, no criminal record

24      whatsoever.

25          While things that may have been found on his phone, again,



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       064 64 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       as the Court understands, is an issue for another day in terms

2       of their admissibility at later proceedings, there's

3       absolutely no evidence and Agent Anderson, I think, was

4       certainly clear on that, that Mr. McGibney has ever engaged in

5       any conduct that was assaultive in nature, threatening of the

6       government, agents or anyone else for that matter.

7           And for all those reasons, Your Honor, it's our position

8       that Mr. McGibney should be released either on his own

9       recognizance or upon the issuance of a personal appearance

10      bond in an amount the Court deems just and proper, and with

11      other conditions which the Court would deem appropriate,

12      certainly the surrendering of his passport, not possessing any

13      firearms.

14          As I told Ms. Nokes this morning, the couple of old, kind

15      of antique weapons that are at Ms. Eskenazi's house where Mr.

16      McGibney resides would be taken out of the house and they are

17      in the process of putting them in storage with a licensed gun

18      owner in the area.       Takes a little bit of time to kind of work

19      out through its processes with the laws in the State of

20      California.

21          Mr. Witherspoon has agreed to secure his weapons in a gun

22      safe and would notify the Court if Mr. -- I'm sorry.                      Yeah,

23      Mr. Witherspoon has agreed to put his weapons in a safe and

24      inform the Court if Mr. McGibney tried to access them in any

25      manner.



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       065 65 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1           So there are a number of places where he is welcome to

2       stay, and for which there doesn't appear any reason to object

3       to those locations:        One where he's been since he got out of

4       the Marine Corps, and he did his time in the Marine Corps at

5       Camp Pendleton, other than the one year he was out of the

6       country.   So the Southern California area is home, or if the

7       Court would like him closer, he has the option of South

8       Dakota.    For all those reasons, Your Honor, we would request

9       that the Government's motion be denied and that he be

10      released, as I indicated.            Thank you, Judge.

11                 THE COURT:      All right.

12          Last word, Ms. Nokes?            Can't hear you.                Not yet.

13                 ATTORNEY SARAH NOKES:               I'm sorry.           Can you hear me

14      now?

15                 THE COURT:      Now we can.

16                     REBUTTAL ARGUMENT BY THE GOVERNMENT

17                 ATTORNEY SARAH NOKES:               That was my fault.          I muted

18      myself so Mr. Horn could speak and I forgot.

19          Just very briefly, Your Honor, I mentioned that Mr. Horn

20      has stated that, you know, Mr. McGibney doesn't have a lot of

21      assets, he drives an old car, he has a small amount of money

22      in his bank account, and indicates that that's not sufficient

23      resources for flight, but it really doesn't take a lot of

24      resources to fail to appear for court halfway across the

25      country.



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       066 66 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1           Doesn't take a lot of resources to go stay with friends or

2       family members and to shirk his court obligation; takes

3       basically just a tank of gas.                And so Mr. McGibney certainly

4       has the resources that would be necessary to avoid his further

5       court proceeding.

6           With respect to the argument that there's no evidence that

7       he acted upon the statements in his phone about armed

8       revolution, the government would submit that it appears, based

9       on his traveling across the country with this kind of fire

10      power, the tactical vest, the armor-piercing rounds, the

11      AR-15, the multiple high-capacity magazines full of

12      armor-piercing rounds, that we may have caught him in the act

13      of doing something.        I mean, here it clearly states his

14      intention if you miss some sort of armed revolution and we've

15      got him crossing the country with all this fire power and not

16      answering the question from the Task Force Officer about why

17      he would be doing that.           Was he going to shoot police or

18      protesters, he just gives a non-responsive answer.

19          Mr. Horn tries to explain that by saying well, you know

20      what he's saying is that's ridiculous, I just got accepted

21      into Berkeley, but it's not ridiculous.

22          Two of the most notorious domestic terrorists in this

23      country -- Timothy McVeigh, he was a military vet; Ted

24      Kaczynski, he was a Harvard grad and a professor at Berkeley.

25      It's not ridiculous to say that just because someone is smart,



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       067 67 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       they couldn't be going across the country to shoot police and

2       protesters.    It doesn't make sense, given what was in his car,

3       given what was in his phone, that when he was asked if that's

4       what he was going to do, he didn't answer the question.

5           We just ask that you hold him in detention pending further

6       hearings in this case.

7                                       COURT'S RULING

8                  THE COURT:      All right.           After considering the

9       evidence presented at the hearing today, the exhibits that

10      have been admitted behalf of both the government and the

11      defendant, and the information contained, of course, in the

12      Pretrial Service Report, in the addendum of the report, I find

13      that the weight of the evidence against the defendant is

14      strong, and that he is subject to a lengthy period of

15      incarceration if he is convicted.

16          On the plus side of the ledger, it appears that the

17      defendant is a stellar student with no criminal history.                  He

18      was honorably discharged from the United States Marine Corps

19      and has been admitted to the University of California at

20      Berkeley for the fall semester, after having completed other

21      college schooling, as I said, which he did extraordinarily

22      well at.

23          I do accept that that explains the lack of employment.

24      Clearly he was attending school and helping family members.

25      He has limited to no history of alcohol or substance abuse.



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       068 68 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       And with regard to the ability to -- well, on the other side

2       of the ledger, the defendant has no ties at all to the

3       Northern District of Indiana.

4           With regard to potential places for him to stay, the Court

5       has reservations regarding the defendant being able to live in

6       South Dakota with Robert Witherspoon.

7           The evidence presented today by the government, although

8       "RW" and "Robert" -- certainly it's not definitive that this

9       is Mr. Witherspoon.        It raises enough of a specter,

10      particularly in light of the content of that communications

11      that the Court would not feel comfortable with Mr. Witherspoon

12      as being the place where the defendant would reside if he was

13      released.

14          The Court does find, however, that the aunt would be a

15      suitable residence for the defendant.                      But having said all of

16      that, the Court under 18 United States Code, Section 3142 has

17      2 questions to answer, of course:                   Does the defendant present

18      a risk to the community and is the defendant a flight risk.

19      In looking at the evidence, and let me back up here for a

20      minute and be very clear.

21          The Court certainly recognizes that the defendant, along

22      with everyone else, has a First Amendment right to believe

23      what they want to believe.             The defendant, along with

24      everybody else, has a right to criticize their government.

25      And the defendant, along with everybody else, has the right to



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       069 69 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       express whatever views they have, regardless of whether they

2       are distasteful or offensive.                You have a right to your

3       opinion.

4           The Court's ruling today is not based on the content of

5       the communications that were found on the defendant's phone.

6       However, the Court will consider the content of the phone

7       insofar as it may provide insight into the defendant's beliefs

8       in conjunction with evidence that was found in his possession.

9           The defendant was found traveling across the country --

10      and I understand what you're saying, Mr. Horn, about when one

11      finishes one phase of their life and they're getting ready to

12      go to another phase, that that is an opportune time to visit

13      friends and that's not an unusual circumstance.

14          I would, though, say that the Court finds it unusual that

15      one would make those kinds of visits to family with a small

16      armory in their trunk.          The fact that the defendant was in

17      possession of this ballistic vest, short-barreled assault

18      weapon, as well as other firearms, the evidence in the group

19      of government's exhibits, which were taken from the

20      defendant's phone, shows that he was in the process of

21      attempting to obtain a silencer, which under some

22      circumstances can be obtained legally, but it doesn't appear

23      that the defendant was on that track.

24          He also has articulated a definite anti-government, law

25      enforcement mindset as evidenced by Government's Exhibit 11



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       070 70 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       and 12, which refers to throwing hand grenades at fellow

2       officers, and the exhibit number 9 which refers to shooting

3       Federal officers in the head.

4           Again, you know, this is free speech.                         You're entitled to

5       your opinion.    But when you couple speech with the sort of the

6       firearm and weaponry, the things that were found in the

7       possession of the defendant, that raises a significant concern

8       for the Court.    The Court is certainly mindful that if the

9       defendant were released on conditions, the sort of conditions

10      that the Court would be able to fashion to ensure that the

11      defendant would appear as required, would require the United

12      States probation officers to monitor him, and that includes

13      in-person visits to wherever it is that the defendant would be

14      staying.

15          Should the defendant fail to appear, then that would

16      require the United States Marshal Service to go out and

17      attempt to locate him.          These are all Federal employees, and

18      the Court is mindful of the communications in the defendant's

19      phone with regard to Federal employees, coupled with the

20      weaponry found, the Court is very concerned of the potential

21      danger that exists under those circumstances.

22          So in light of the fact that the defendant has no ties to

23      the community, the nature of the offense, which is the amount

24      of weapons and fire -- the ballistic vest, the amount of

25      ammunition, those sorts of things, combined with the



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       071 71 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       anti-government communications found within his phone, the

2       Court does find by a clear and convincing evidence -- there is

3       no condition or combination of conditions that would

4       reasonably assure the safety of the community and specifically

5       the Federal law enforcement community, which would be charged

6       with making sure that the defendant was complying with the

7       terms and conditions of his pretrial release.

8           And for those reasons, the Court orders that the defendant

9       remain in the custody of the United States Marshals until this

10      matter can be resolved.

11          Now, in addition to the detention hearing today, we also

12      need to have an arraignment.               The purpose of the arraignment,

13      sir, is to once again, advise you of the charges that have

14      been filed against you, and at this time to take a formal plea

15      to the charges.

16          Mr. McGibney do you understand the purpose of the

17      arraignment portion of the hearing?

18                THE DEFENDANT:          Yes, Your Honor.

19                THE COURT:       All right.           Now, we spoke a few days ago

20      at your initial appearance and we talked about the Indictment

21      in this case, and we determined that you had received a copy

22      of the Indictment, is that true?

23                THE DEFENDANT:          Yes, Your Honor.

24                THE COURT:       Since that time, have you had an

25      opportunity to speak with Mr. Horn about the charges in that



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       072 72 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       Indictment?

2                 THE DEFENDANT:          Yes, Your Honor.

3                 THE COURT:       Would you like me to read the Indictment

4       once again out loud here in court, or do you waive reading of

5       the Indictment?

6                 THE DEFENDANT:          That's not necessary, Your Honor.

7                 THE COURT:       You waive reading of the Indictment?

8                 THE DEFENDANT:          Yes, Your Honor.

9                 THE COURT:       All right.           How do you plead, sir, to the

10      charge in the Indictment, guilty or not guilty?

11                THE DEFENDANT:          Not guilty.

12                THE COURT:       I'm now entering an arraignment order

13      that sets up a telephonic pretrial conference and provides for

14      discovery.    A separate order will be issued setting a trial

15      date that is anticipated to take, how many days, Ms. Nokes?

16                ATTORNEY SARAH NOKES:                Three days.

17                THE COURT:       Three days.            All right.              The parties have

18      70 days from the date of Indictment to prepare pretrial

19      motions and prepare for trial.

20          Is it sufficient time or are the parties requesting 28

21      days to prepare pretrial motions; Mr. Horn, what are your

22      thoughts on this?

23                ATTORNEY GEORGE HORN:                (No audible response.)

24                THE COURT:       I think you're muted, sir.

25                ATTORNEY GEORGE HORN:                I was pulling a Ms. Nokes



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       073 73 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       after she (Indiscernible.)

2           Your Honor, I have not had much time to talk with my

3       client about that order, in light of the Court's current order

4       with regard to detention.

5                 THE COURT:       All right.           I understand that the

6       discovery in this case is going to be pretty voluminous and of

7       an electronic nature, and with the ongoing Coronavirus

8       pandemic, it makes communications very difficult for the

9       parties to communicate.           I gather, then, Mr. Horn, that you

10      would need the 28 days to prepare pretrial motions in light of

11      all these factors?

12                ATTORNEY GEORGE HORN:                Most definitely, Judge.    And

13      if I could also, in light of the testimony of Mr. Anderson, I

14      have a great deal of concern that the telephone calls that I

15      am able to have with my client are now being, or have been

16      certainly, recorded.        And while Mr. Anderson, as soon as he

17      hears my name, stop, he may not hear my name well into the

18      phone call.    So I'm going to request -- and I can put it in

19      writing later -- but that the Court require ATF and its own

20      internal taint (phonetic) team, if you would, to review any of

21      those recordings and delete any calls that involve discussions

22      between my client and I; and that the Noble County Jail be

23      instructed not to record those phone calls, because they're

24      clearly not supposed to be doing that.

25                THE COURT:       I certainly understand your concern, Mr.



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       074 74 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       Horn, and the Court shares your concern.                         I am going to allow

2       the government to respond to this, though.                          Essentially,

3       you're asking the government to set up what is, in essence,

4       the sort of procedure that would be used in a wiretap

5       investigation.    I don't know, does the Government object to

6       this or do you want to be heard by motion?                          I don't want to

7       prematurely rule, Ms. Nokes, without giving you an opportunity

8       to respond or to speak with Mr. Horn.                      So what are your

9       thoughts here at first blush?

10                ATTORNEY SARAH NOKES:                Well, let me just be clear --

11      nobody in the government wants to hear any communications

12      between Mr. Horn and his client and, you know, we will do

13      whatever it is that we can to effectuate the request that we

14      not listen to any of that.

15          I don't know how the recording system works at Noble

16      County, and that's just that I need some time to figure out

17      how we can effectuate this.

18          Certainly, of course, we're not trying to listen to any

19      phone calls between attorney and client.

20                THE COURT:       All right.           I'm going to let the parties

21      talk about this between yourselves.                     The Court, obviously,

22      strongly encourages the government to come up with a solution

23      that is fail safe, as not to infringe on the defendant's right

24      to speak with his attorney without being eavesdropped upon by

25      the government.



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       075 75 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1           So, if necessary, Mr. Horn, file the appropriate motion,

2       and we'll take it up.         But it does sound like the government

3       is of a similar mind and it sounds like this is a matter that

4       can be resolved with a little investigation into the practices

5       of Noble County, and so forth.                 But the Court stands ready to

6       step in, if necessary.

7                 ATTORNEY GEORGE HORN:                And I appreciate that, Judge.

8       And I was not attempting -- and I apologize -- to infer that

9       the government was intentionally doing something wrong at this

10      point at all.

11                THE COURT:       No, I understand what you're saying.           But

12      I also understand that your concerns about an inner -- the

13      fact of the matter is the person who is screening these calls

14      may not understand what they're listening to, and they may

15      inadvertently hear something they shouldn't, and so I think

16      it's important that the parties get together to make sure that

17      that doesn't happen.        And I suspect, with a little

18      investigation on behalf of the government and some cooperation

19      between the parties, that will be accomplished.

20                ATTORNEY GEORGE HORN:                Thank you, Your Honor.

21                THE COURT:       All right.

22          All right.    Is there anything else on behalf of the -- oh,

23      I'm sorry.    We were still in the middle of the arraignment

24      portion of the hearing.

25          The Pretrial Order will direct that any motions filed by



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       076 76 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       the parties must be filed within 28 days of today's date.

2           Mr. Horn, you and your client agree to exclude the time

3       used in preparing pretrial motions for calculating the time

4       period for Speedy Trial under the Speedy Trial Act and that

5       further excluding this time serves the ends of justice and

6       outweighs the defendant's interest in a Speedy Trial?

7                 ATTORNEY GEORGE HORN:                I will ask:            Adam, do you have

8       any objection to that?

9                 THE DEFENDANT:          What exactly does that mean?

10                ATTORNEY GEORGE HORN:                Okay.       Judge, I know you would

11      like an answer to that today.

12                THE COURT:       You need some time to speak with your --

13                ATTORNEY GEORGE HORN:                How can I -- I do.

14                THE COURT:       All right.

15                ATTORNEY GEORGE HORN:                I do.

16                THE COURT:       All right.           Then if you would, I would

17      ask you to file a notice with the Court.                         And let me loop back

18      to Ms. Nokes.    On behalf of the public, do you agree the time

19      period be excluded, that the defendant uses for the

20      consideration or preparation of pretrial motions be excluded

21      from calculating the Speedy Trial requirements?

22                ATTORNEY SARAH NOKES:                Yes, Your Honor.

23                THE COURT:       All right.           If you would, Mr. Horn, after

24      you've had a full opportunity to go through this with your

25      client, if you would file a notice with the Court as to your



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       077 77 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1       position regarding the Speedy Trial requirement, then that

2       will give you an opportunity to explore that with him, and

3       make a knowing waiver, if that is in fact the case.

4                 ATTORNEY GEORGE HORN:                 Thank you, Your Honor.          We

5       will do that with all haste.

6                 THE COURT:       All right.           Then I think that's all I

7       have for this morning.          Is there anything else, then, on

8       behalf of the government at this time?

9                 ATTORNEY SARAH NOKES:                 No, Your Honor.

10                THE COURT:       Anything else on behalf of the defendant?

11                ATTORNEY GEORGE HORN:                 No, Your Honor.           Thank you for

12      your time.

13                THE COURT:       All right.           We are adjourned.

14

15                                            *     *    *

16

17

18

19

20

21

22

23

24

25



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                                                       078 78 of 93
     USDC IN/ND case 1:20-cr-00042-HAB-SLC document 65 filed 02/11/21 page

1

2

3

4

5

6

7

8                           CERTIFICATE OF THE REPORTER

9

10           This is to certify that the foregoing transcript is a

11      true and correct copy of the proceedings that were recorded

12      on electronic media and transcribed to the best of my

13      ability.

14

15

16                                 s/ Tina M. Gallucci__________________
                                   Tina M. Gallucci, RMR, CRR, FCRR
17                                 United States District Court Reporter

18

19

20

21           Certificate applies only to Original Transcript hereof,
             And does not apply to any copies of this, whether Xerox
22           Or computerized.

23

24

25



                          Tina M. Gallucci, Federal Certified Realtime Reporter
                                  Tina_Gallucci@innd.uscourts.gov
                                          (260) 423-3060
                                            16th [1] 24/19                            71 [1] 3/13
                                            17 [5] 18/9 18/14 19/5 19/17 30/4         7th [3] 23/1 23/10 25/7
  ATTORNEY GEORGE HORN: [44] 5/16
       USDC     IN/ND    case   1:20-cr-00042-HAB-SLC
  5/21 6/21 6/23 6/25 7/5 7/21 13/6 14/3
                                            17:42 [1] 21/17       document    65   filed  02/11/21 page 79 of 93
                                            18 [10] 16/5 18/5 19/25 30/16 31/4 31/17 8
  14/10 15/6 18/19 18/21 18/24 19/20 26/9
                                            31/18 31/18 60/2 68/16                    80 [4] 8/10 9/1 9/15 58/7
  31/6 33/19 33/23 34/7 34/10 37/5 37/20
                                            18th [2] 20/10 20/12                      87-year-old [1] 60/7
  37/23 43/2 43/5 47/9 52/10 52/20 53/21
                                            1911 [2] 32/13 36/13                      8:09 [1] 25/8
  59/2 59/4 59/7 72/23 72/25 73/12 75/7
                                            1911-style [1] 31/24
  75/20 76/7 76/10 76/13 76/15 77/4 77/11
                                            1993 [4] 21/20 41/21 41/25 62/9           9
  ATTORNEY SARAH NOKES: [36] 6/14                                                     9:00 [1] 39/7
                                            19th [2] 20/21 21/16
  6/17 8/1 8/3 8/8 10/9 13/10 13/24 14/9                                              9:31 [1] 20/21
                                            1:20-cr-42 [1] 1/5
  14/11 14/15 15/16 19/3 19/16 20/1 20/3
                                            1:30 [1] 39/8
  26/13 26/17 26/20 27/15 31/3 31/10                                                  A
  31/15 32/25 34/2 35/5 52/14 52/17 53/14 2                                           a.m [5] 20/22 22/2 23/10 25/15 30/7
  54/4 65/13 65/17 72/16 74/10 76/22 77/9                                             ability [4] 60/13 63/7 68/1 78/13
                                            20 [2] 5/4 50/25
  THE COURT: [78] 4/5 5/12 5/18 5/22 6/3                                              able [16] 7/15 17/20 27/2 33/5 33/24 38/1
                                            200-acre [1] 63/10
  6/6 6/15 6/19 6/22 6/24 7/3 7/18 7/24 8/2                                            38/5 38/8 42/9 42/15 42/19 42/23 45/4
                                            2000 [1] 48/2
  8/7 10/4 10/7 14/1 14/13 15/5 15/15                                                  68/5 70/10 73/15
                                            2018 [2] 47/21 50/4
  16/14 18/16 18/20 18/23 19/2 19/19                                                  about [54] 5/14 7/11 9/13 12/17 13/1 13/2
                                            2019 [6] 25/7 25/9 25/10 43/12 49/12
  19/24 20/2 26/16 26/18 27/9 31/5 31/9                                                13/2 13/17 16/9 16/22 24/6 24/14 27/8
                                            59/21
  31/13 32/18 32/23 33/18 33/21 34/1 34/9                                              33/11 33/16 35/7 35/9 35/9 35/11 35/13
                                            2020 [8] 1/11 4/2 4/23 5/3 20/12 21/16
  34/21 37/4 37/17 43/4 43/8 52/13 52/15                                               35/14 35/15 35/22 35/23 36/22 37/20
                                            49/12 59/22
  52/18 53/3 53/16 54/1 59/1 59/3 59/5                                                 38/17 39/7 40/11 41/14 41/17 42/7 42/13
                                            2020-08 [2] 4/24 5/6
  65/11 65/15 67/8 71/19 71/24 72/3 72/7                                               44/5 45/6 46/13 47/4 49/8 50/10 54/19
                                            2020-20 [1] 5/4
  72/9 72/12 72/17 72/24 73/5 73/25 74/20                                              57/5 57/13 57/13 57/17 58/4 63/15 66/7
                                            2105 [2] 1/23 2/22
  75/11 75/21 76/12 76/14 76/16 76/23                                                  66/16 69/10 71/20 71/25 73/3 74/21
                                            25th [2] 5/3 22/2
  77/6 77/10 77/13                                                                     75/12
                                            260 [2] 1/24 2/24
  THE DEFENDANT: [10] 5/11 6/2 6/5                                                    absolutely [8] 14/15 16/1 26/13 31/15
                                            27 [2] 1/11 4/2
  71/18 71/23 72/2 72/6 72/8 72/11 76/9                                                38/18 44/12 45/12 64/3
                                            28 [6] 28/1 29/1 29/5 72/20 73/10 76/1
  THE WITNESS: [7] 14/8 32/21 37/19                                                   abuse [1] 67/25
                                            29th [2] 20/25 24/11
  37/22 38/1 47/10 52/12                                                              accept [2] 52/24 67/23
                                            2:04 [1] 24/19
$                                           2:28  [1] 23/1                            acceptance [2] 39/23 53/10
                                            2:30 [1] 25/15                            accepted [9] 36/2 39/17 49/10 49/14
$300 [1] 30/13                                                                         49/15 53/3 55/25 59/14 66/20
$600 [1] 62/6                               3                                         accepts [2] 20/18 58/1
$900 [1] 62/1                                                                         access [3] 50/15 50/17 64/24
                                            3-D [1] 27/24
'                                           30 [1] 50/25                              accessible [1] 41/10
                                            3060 [2] 1/24 2/24                        accomplished [1] 75/19
'12 [1] 48/2
                                            30th [2] 4/23 24/11                       accordance [1] 5/7
'18 [1] 48/2
                                            3128 [1] 2/5                              according [1] 29/25
.                                           3142 [2] 16/5 68/16                       account [2] 62/3 65/22
                                            37 [1] 3/7                                accounts [2] 61/25 62/8
...Metal [1] 29/18
                                            3:35  [1] 30/7                            accurate [3] 18/15 19/5 46/6
.12 [6] 8/25 32/6 32/6 32/16 36/13 57/2
                                            3D  [1]  28/21                            accurately [1] 15/22
.45 [4] 8/13 8/24 32/5 36/13
                                                                                      achievement [3] 24/24 25/5 26/1
.pdf [1] 38/6                               4                                         acknowledging [1] 40/20
0                                           4-end [1] 22/7                            acre [1] 63/10
08 [2] 4/24 5/6                             4.0 [1]  59/20                            across [10] 36/1 54/23 54/25 56/19 58/15
                                            42 [1] 1/5                                 63/11 65/24 66/9 67/1 69/9
1                                           423-3060 [2] 1/24 2/24                    act [5] 4/24 60/11 60/15 66/12 76/4
1-week [1] 11/16                            4278 [1] 25/25                            acted [2] 60/16 66/7
10 [5] 3/6 25/6 43/11 55/16 55/19           46601 [1] 2/12                            acting [1] 60/14
100 [1] 2/11                                46802   [3] 1/23 2/6 2/23                 action [2] 57/23 61/16
10:11 [1] 21/1                              47 [1]  59/22                             actions [1] 45/14
10:35 [1] 28/25                                                                       active [1] 35/22
                                            5                                         activities [1] 45/23
11 [5] 9/2 10/2 25/12 25/20 69/25
11,000 [1] 62/7                             5.56 [1] 33/4                             activity [3] 45/2 46/8 46/10
11:38 [1] 22/2                              54 [1]  3/9                               actual [3] 21/8 25/23 28/13
12 [3] 25/20 25/23 70/1                     59 [1]  3/10                              actually [3] 19/11 44/8 46/18
1267 [1] 24/20                              5:00 [1] 12/18                            ADAM [8] 1/6 4/6 5/9 12/5 63/6 63/13
12:13 [1] 23/10                             5th [3]  25/14 27/21 28/25                 63/14 76/7
13 [4] 10/25 27/18 28/16 42/8                                                         addendum [4] 6/10 6/13 53/5 67/12
                                            6                                         addition [2] 53/6 71/11
1300 [2] 1/22 2/22
                                            65 [1] 3/11                               additional [5] 8/15 32/13 52/15 53/18
13th [1] 30/6
                                            67 [1] 3/12                                53/22
14 [4] 28/10 28/13 28/16 29/2
14:53 [1] 21/16                                                                       additions   [3] 6/15 7/19 7/22
                                            7                                         addressed     [1] 16/15
15 [14] 8/23 9/9 9/12 9/25 22/4 28/10
                                            7.62 [1] 32/14                            adjourned [1] 77/13
  28/15 28/16 28/18 36/13 57/4 58/6 62/21
                                            70 [1] 72/18                              administer [1] 10/5
  66/11
                                            700 [1] 2/11                              administered [2] 14/14 14/17
16 [4] 9/3 28/10 29/11 42/9
A                                          68/22                                       area/waistband [1] 56/15
                                           AMERICA [2] 1/3 4/5                         argue [1] 54/8
admissibility [2] 16/6 64/2
      USDC      IN/ND
admissible [1] 16/12    case   1:20-cr-00042-HAB-SLC
                                           ammunition [6] 8/20 document
                                                                 8/24 32/5 32/565   filed
                                                                                41/17      02/11/21
                                                                                       argument   [8] 3/9page   80 54/2
                                                                                                          3/10 3/11 of 93
                                                                                                                        54/3 59/6
                                           70/25                                        65/16 66/6
admit [2] 19/16 31/3
                                           among [1] 44/18                             arises [1] 8/9
admitted [8] 9/24 15/13 20/2 31/9 53/17
                                           amount [5] 61/24 64/10 65/21 70/23          arm [3] 23/11 23/12 23/14
53/22 67/10 67/19
                                           70/24                                       armed [4] 11/8 57/17 66/7 66/14
adult [1] 48/25
                                           analyzed [1] 17/10                          armor [14] 8/23 9/10 9/18 20/16 23/4
advise [1] 71/13
                                           ANDERSON [25] 3/6 4/11 9/12 9/17 9/23 31/19 31/22 32/14 32/19 57/3 57/24 58/6
advised [2] 13/4 17/20
                                           10/1 10/3 10/10 10/16 14/17 26/15 26/22 66/10 66/12
affect [1] 27/12
                                           32/19 37/8 37/18 51/25 52/11 56/13          armor-piercing [5] 8/23 57/3 58/6 66/10
after [18] 7/10 8/18 12/12 14/20 15/8 16/2
                                           57/10 58/15 60/9 60/17 64/3 73/13 73/16 66/12
23/22 24/10 26/11 28/16 29/20 36/20
                                           Anderson's [2] 54/20 59/12                  armored [1] 8/21
59/19 62/13 67/8 67/20 73/1 76/23
                                           Angeles [2] 36/7 50/6                       armory [1] 69/16
afternoon [1] 50/24
                                           anger [1] 24/25                             Army [1] 62/4
Afterward [1] 9/23
                                           another [7] 33/1 34/6 51/4 55/9 62/14       around [2] 59/15 60/8
again [33] 8/15 18/20 22/1 22/16 22/25
                                           64/1 69/12                                  arraignment [8] 1/10 3/13 4/7 71/12 71/12
23/2 23/9 24/1 24/18 25/7 26/6 27/21
                                           answer [24] 11/19 11/24 14/23 15/2 15/3 71/17 72/12 75/23
28/19 30/6 37/21 37/24 37/25 39/7 41/10
                                           15/19 15/25 16/19 37/3 38/8 39/13 39/14 arranged [1] 53/20
42/20 44/22 45/4 45/21 48/19 50/22 56/8
                                           45/20 46/3 49/1 52/3 52/4 52/5 58/18        arrest [5] 13/14 32/11 38/23 51/11 55/24
63/15 63/18 63/23 63/25 70/4 71/13 72/4
                                           58/21 66/18 67/4 68/17 76/11                arrested [2] 48/12 51/17
against [12] 23/19 44/20 46/8 46/10 47/5
                                           answered [1] 15/23                          articulated [1] 69/24
47/6 54/5 54/6 56/21 58/10 67/13 71/14
                                           answering [1] 66/16                         as [71] 9/19 10/3 10/12 10/21 11/2 11/21
agencies [1] 11/4
                                           answers [1] 15/12                            11/21 12/10 12/10 15/11 17/10 22/4 23/1
agent [15] 11/14 15/10 15/22 17/17 17/24
                                           anti [4] 44/5 46/5 69/24 71/1                31/4 32/5 34/3 35/1 40/18 41/5 41/14
20/9 25/3 26/5 37/8 45/6 45/10 59/12
                                           anti-government [3] 44/5 69/24 71/1          43/20 44/11 44/14 44/16 45/10 45/25
60/9 60/17 64/3
                                           anti-pedophile [1] 46/5                      45/25 46/21 47/7 47/7 48/4 48/23 48/24
agent's [1] 11/15
                                           anticipated [1] 72/15                        50/19 50/19 51/8 51/8 53/4 53/4 53/10
agents [7] 23/25 45/7 47/18 57/14 58/4
                                           antique [1] 64/15                            53/10 53/15 53/22 54/4 55/16 56/3 56/13
60/8 64/6
                                           any [85]                                     56/21 57/1 59/21 60/2 60/3 60/9 60/12
aggravators [1] 61/13
                                           anyone [4] 35/20 35/24 63/23 64/6            61/9 61/25 62/25 64/1 64/14 65/10 67/21
ago [4] 17/20 24/15 43/12 71/19
                                           anyplace [1] 38/14                           68/12 69/7 69/18 69/18 69/25 70/11
agree [4] 45/16 49/16 76/2 76/18
                                           anything [17] 12/14 12/20 39/4 39/11         73/16 73/16 74/23 76/25
agreeable [1] 7/12
                                           40/10 45/3 45/20 50/10 52/3 52/6 52/7       ask [14] 14/19 15/11 19/16 29/15 31/3
agreed [3] 7/14 64/21 64/23
                                           53/18 53/21 60/11 75/22 77/7 77/10           33/11 35/21 45/21 49/2 50/1 53/19 67/5
Ah [1] 28/25
                                           apologize [1] 75/8                           76/7 76/17
ahead [3] 16/17 25/22 53/1
                                           appear [8] 5/24 48/17 60/23 65/2 65/24 asked [17] 10/23 13/2 14/6 14/21 14/23
Air [1] 23/24
                                           69/22 70/11 70/15                            15/8 33/15 33/16 34/23 35/9 35/13 35/17
alcohol [2] 10/20 67/25
                                           appearance [5] 54/15 61/20 63/1 64/9         35/19 35/25 51/13 58/15 67/3
all [70] 4/17 5/12 5/18 5/22 6/6 7/3 7/18
                                           71/20                                       asking [4] 34/14 42/16 42/22 74/3
7/24 10/4 10/7 15/5 16/21 19/2 19/15
                                           APPEARANCES [1] 2/2                         asks [1] 58/19
19/24 25/10 25/12 30/8 30/21 30/21 31/9
                                           appearing [5] 4/3 4/4 4/9 4/13 4/15         assault [1] 69/17
33/7 39/8 40/9 43/19 43/25 44/16 44/17
                                           appears [6] 5/24 22/19 49/18 55/23 66/8 assaultive [3] 46/19 63/22 64/5
45/16 46/2 48/3 49/8 49/25 50/19 52/11
                                           67/16                                       assertion [1] 63/16
52/18 53/16 53/22 54/1 54/25 55/2 56/17
                                           applies [1] 78/21                           assessment [2] 34/11 61/20
60/1 60/12 61/2 62/12 64/7 65/8 65/11
                                           apply [5] 16/7 30/1 34/5 35/1 78/21         assets [2] 62/25 65/21
66/15 67/8 68/2 68/15 70/17 71/19 72/9
                                           appointed [1] 11/16                         assigned [1] 10/20
72/17 73/5 73/11 74/20 75/10 75/21
                                           appreciate [6] 11/25 39/2 45/9 45/9 51/4 Assistant [2] 4/8 18/18
75/22 76/14 76/16 76/23 77/5 77/6 77/6
                                           75/7                                        assisting [1] 60/6
77/13
                                           appropriate [7] 6/18 9/18 9/18 59/10        assume [2] 19/21 39/15
allegation [3] 47/5 61/20 63/18
                                           61/15 64/11 75/1                            assumption [1] 27/6
alleged [4] 19/22 38/22 61/17 63/2
                                           April [6] 20/10 20/12 23/1 24/19 25/14      assure [1] 71/4
allegedly [2] 41/1 41/17
                                           30/6                                        asterisk [1] 30/13
allow [2] 16/17 74/1
                                           AR [14] 8/23 9/1 9/9 9/12 9/15 9/25 22/4 at [91]
allowed [2] 29/23 44/4
                                           30/11 36/13 40/25 57/2 57/4 58/6 66/11 ATF [12] 4/12 9/5 9/12 9/23 11/1 11/2
allows [2] 43/23 44/1
                                           AR-15 [9] 8/23 9/9 9/12 9/25 22/4 36/13 11/11 11/21 14/19 17/4 25/2 73/19
almost [1] 22/24
                                           57/4 58/6 66/11                             attached [4] 22/13 32/2 32/3 53/23
alone [2] 55/18 60/16
                                           AR-15-style [4] 9/1 9/15 40/25 57/2         attempt [2] 62/17 70/17
along [8] 8/14 20/24 25/12 32/11 63/7
                                           AR-style [1] 30/11                          attempted [1] 45/3
68/21 68/23 68/25
                                           are [57] 4/6 5/9 7/22 8/5 9/5 10/18 11/2 attempting [2] 69/21 75/8
alphabet [4] 24/21 25/1 25/25 26/5
                                           12/7 15/18 18/5 18/12 18/14 19/5 19/7       attend [2] 11/22 39/17
already [1] 45/25
                                           20/17 23/15 27/11 28/12 29/6 29/18          attended [1] 60/17
also [29] 2/14 4/3 4/7 4/14 4/15 8/25
                                           29/23 30/8 36/14 37/15 38/4 39/9 39/22 attending [1] 67/24
11/19 11/22 12/7 16/4 34/5 36/24 36/24
                                           40/17 43/22 43/23 44/20 45/5 46/7 46/10 attorney [21] 4/9 4/14 14/20 15/4 15/9
41/8 41/12 45/9 45/10 49/13 52/21 53/8
                                           49/16 50/19 53/22 53/23 55/7 55/10           15/18 15/18 15/19 15/19 15/20 15/21
54/22 57/2 58/14 61/4 61/7 69/24 71/11
                                           55/15 56/6 57/25 60/24 60/25 61/1 62/25 15/22 16/1 18/18 34/5 50/18 53/15 53/24
73/13 75/12
                                           64/15 64/16 65/1 69/2 70/17 72/20 72/21 63/5 74/19 74/24
alter [2] 19/12 19/15
                                           73/15 74/8 77/13                            Attorney's [1] 47/17
although [1] 68/7
                                           area [6] 8/20 38/12 56/15 56/15 64/18       audible [3] 6/21 18/19 72/23
am [6] 11/3 16/17 23/16 46/11 73/15 74/1
                                           65/6                                        Audio [7] 39/21 44/18 45/16 45/17 51/19
Amendment [5] 43/23 44/1 45/11 60/12
A                                        believe [15] 22/11 25/16 26/7 26/22                  but typically [1] 38/25
                                         26/25 27/20 34/3 41/23 43/25 50/13                   buy [1] 30/1
Audio... [2] 56/4 56/12
      USDC
August [1] 25/7 IN/ND   case   1:20-cr-00042-HAB-SLC
                                         51/22 52/10 53/10 68/22         document
                                                                              68/23 65 filed 02/11/21 page 81 of 93
                                         believed [1] 59/11                                   C
aunt [7] 50/3 53/24 55/8 60/6 61/25 63/4
                                         believes [1] 23/19                                   calculating [2] 76/3 76/21
68/14
                                         below [4] 25/4 30/11 32/7 32/9                       CALEB [4] 3/6 4/11 10/10 10/16
AUSA [2] 2/5 37/15
                                         belt [3] 23/5 32/1 32/3                              caliber [3] 8/13 8/24 36/14
authorization [1] 5/5
                                         Bend [1] 2/12                                        California [11] 23/25 35/16 39/18 49/7
authorized [1] 4/25
                                         Berkeley [14] 36/3 39/18 39/25 40/3                   54/22 55/8 55/11 56/6 64/20 65/6 67/19
avoid [1] 66/4
                                         49/10 49/15 53/11 56/1 58/18 59/9 59/14 call [8] 8/6 10/3 25/1 51/9 53/1 57/23
avoiding [1] 62/9
                                         66/21 66/24 67/20                                     61/11 73/18
aware [3] 7/13 7/16 61/10
                                         best [2] 29/17 78/12                                 called [10] 11/5 12/10 17/19 37/12 43/22
away [2] 20/18 58/1
                                         better [1] 25/20                                      44/8 44/13 44/19 45/23 50/13
B                                        between [6] 47/4 73/22 74/12 74/19                   calls [12] 50/8 50/11 50/15 50/17 50/22
                                         74/21 75/19                                           50/25 51/1 73/14 73/21 73/23 74/19
B-O-I [2] 24/21 24/23
                                         big  [3]    35/13      55/9  62/8                     75/13
B-O-O-G [1] 24/3
                                         binocular [1] 23/14                                  came [1] 35/21
B-O-Y [1] 24/22
                                         birth  [1]      42/14                                camera [5] 20/21 20/25 22/1 23/9 30/6
back [14] 8/14 29/8 33/3 35/21 43/3
                                         birthday        [1]   17/13                          Camp [1] 65/5
43/11 49/25 56/9 56/15 56/19 59/8 63/7
                                         bit [4]    37/8      39/12  54/19  64/18             camping [2] 8/19 38/10
68/19 76/17
                                         blood    [2]      24/3   31/19                       can [38] 6/24 10/4 15/21 16/10 19/10
background [4] 46/15 48/7 48/11 50/4
                                         blue [1] 27/21                                        19/16 21/11 26/15 26/18 26/22 28/1 28/4
backside [1] 12/18
                                         blurry    [1]     22/8                                28/8 28/11 31/12 31/14 31/22 37/17
backward [1] 37/8
                                         blush    [1]      74/9                                37/19 37/25 40/3 42/2 45/16 53/20 54/1
bad [2] 36/9 61/14
                                         body    [8]      9/10   9/18  20/15  23/4 31/19       54/12 55/2 59/2 59/4 65/13 65/15 69/22
bail [1] 51/16
                                         31/22      32/14       32/19                          71/10 73/18 74/13 74/17 75/4 76/13
ball [1] 26/3
                                         boi [1] 24/21                                        can't [12] 27/3 27/7 29/12 30/2 45/20
ballistic [3] 23/13 69/17 70/24
                                         bois   [1]     25/25                                  46/13 49/1 52/3 52/4 56/23 59/1 65/12
bank [2] 61/25 65/22
                                         bolt  [1]     29/5                                   canning [1] 23/3
Barnes [1] 2/10
                                         bond [1] 64/10                                       cannon [2] 24/23 25/3
barrel [5] 9/2 9/25 10/2 29/9 57/1
                                         Bonnie       [3]    50/7   50/13  53/24              capacity [5] 23/5 31/23 32/15 57/4 66/11
barreled [8] 22/3 22/13 22/14 23/2 30/12
                                         Boog     [1]     24/3                                caption [3] 23/10 25/17 25/21
32/7 56/13 69/17
                                         Boogaloo          [25]   23/14  23/15  23/18  24/3   car [10] 8/21 21/18 21/20 22/15 41/14
based [14] 5/18 16/17 22/11 40/22 42/12
                                         24/8    24/20        25/24  33/11   35/8 35/11 35/15  41/21 62/4 62/10 65/21 67/2
42/21 46/6 48/11 48/15 56/3 59/10 61/20
                                         35/22 36/19 36/23 36/25 37/12 39/5                   card [1] 14/19
66/8 69/4
                                         40/13 43/17 43/17 43/22 44/8 44/19                   CARES [1] 4/24
baseline [1] 54/4
                                         45/24      57/7                                      carries [2] 28/19 29/11
bases [1] 54/7
                                         Boogaloos           [1]  57/10                       carry [3] 8/16 58/8 61/9
basically [11] 23/18 24/6 25/2 26/2 26/4
                                         both   [12]       5/7  6/12  6/20  7/4 11/14 17/25   carrying [2] 9/11 9/21
27/23 35/12 47/25 53/1 62/5 66/3
                                         18/1 18/12 51/19 54/12 54/14 67/10                   carryover [1] 29/2
basis [1] 16/9
                                         bottom       [2]    23/4  28/15                      case [25] 8/5 8/9 12/13 13/17 15/16
battalion [1] 31/20
                                         bought       [1]    10/2                              16/16 32/4 36/22 39/19 46/15 47/16 48/7
be [90]
                                         box   [2]     8/20    21/13                           51/11 51/17 54/5 54/14 56/12 61/1 61/7
bear [3] 37/23 42/3 43/2
                                         boy   [3]     24/22     26/1  26/6                    61/12 62/24 67/6 71/21 73/6 77/3
because [22] 4/18 9/14 11/3 14/5 16/12
                                         boys    [2]      25/1   26/5                         cases [2] 11/4 11/7
21/19 22/7 26/12 28/13 33/24 33/25
                                                                                              cattle [1] 63/10
39/16 42/4 42/23 50/13 50/15 59/17 61/9 brief [1] 43/9
                                         briefly    [2]    34/8   65/19                       caught [1] 66/12
61/25 63/3 66/25 73/23
                                         briefs [1] 36/20                                     CAUSE [1] 1/5
become [1] 11/11
                                         broke     [4]     10/23   21/24  30/25  44/16        cell [4] 13/4 17/5 37/14 62/4
bed [1] 23/1
                                         Brooks'       [1]    24/10                           center [1] 4/13
bedroom [1] 22/12
                                         brought        [2]   32/25   46/25                   certain [2] 5/1 60/10
been [47] 7/15 9/1 9/15 10/11 10/22
                                         buckle      [1]    32/1                              certainly [18] 34/14 34/24 44/4 45/13
11/14 12/4 18/4 20/15 21/15 21/18 24/11
                                         buddies [3] 29/15 35/25 40/24                         60/18 61/8 62/18 62/22 63/16 64/4 64/12
27/2 36/5 36/10 38/5 38/8 39/17 42/15
                                         Building        [1]   2/5                             66/3 68/8 68/21 70/8 73/16 73/25 74/18
42/19 42/23 45/2 45/4 48/8 48/12 49/13
                                                                                              CERTIFICATE [2] 78/8 78/21
50/17 51/12 52/4 52/7 54/19 55/2 55/16 built [2] 29/6 58/6
                                         bullet   [1]      32/11                              CERTIFIED [2] 1/22 2/21
55/23 56/18 56/19 57/1 60/2 61/17 61/19
                                         bulletin     [1]    24/12                            certify [1] 78/10
62/20 63/25 65/3 67/10 67/19 71/14
                                         bulletins       [1]   24/5                           cetera [2] 11/6 25/2
73/15
                                         bullets     [1]    32/2                              chain [1] 27/19
before [9] 1/11 5/13 19/12 34/3 53/1
                                         burden       [2]    54/8   54/10                     challenged [1] 43/6
55/18 56/4 58/23 62/14
                                         Bureau        [1]    10/20                           chamber [2] 8/13 32/12
began [3] 17/18 25/15 27/21
                                         but  [57]       11/9   12/17   16/2 16/11  16/16     chambered [1] 56/20
begin [3] 5/9 6/11 7/24
                                         25/11      27/5      27/7  27/11  28/8  30/2 34/5    chance [5] 7/7 18/24 18/25 38/3 46/17
beginning [1] 21/16
                                         35/1    35/3       35/24   35/24  36/17  38/7 38/9   character [2] 47/19 48/2
behalf [12] 4/16 7/25 8/2 52/15 52/19
                                         38/11      38/25       39/10  39/12  40/22  40/23    charge [8] 9/17 9/18 9/21 55/18 55/18
54/2 67/10 75/18 75/22 76/18 77/8 77/10
                                         40/23 42/13 42/16 42/18 42/23 44/24                   61/8 61/11 72/10
behavior [2] 46/19 63/23
                                         45/5    45/9       46/1   46/11  46/23  47/7 49/15   charged [4] 9/8 48/9 48/12 71/5
being [15] 4/14 4/17 4/18 5/7 7/12 38/10
38/11 44/13 45/6 46/5 56/2 68/5 68/12    50/14 54/24 55/21 56/1 56/8 57/10 58/14 charges [6] 9/14 13/15 55/15 71/13 71/15
                                         59/14 59/21 61/16 65/23 66/21 68/15                   71/25
73/15 74/24
                                         69/22      70/5      73/19  75/2  75/5  75/11        chat [1] 47/4
beliefs [4] 44/14 44/18 44/20 69/7
C                                          conduct [3] 5/5 61/2 64/5                    34/18 48/17 48/17 50/2 52/1 52/24 53/2
                                           conducted [3] 4/17 5/7 5/14                  53/3 53/7 53/19 54/16 55/21 55/21 56/4
chats [1] 39/10
       USDC      IN/ND   case  1:20-cr-00042-HAB-SLC
check [4] 12/17 42/15 42/19 42/23                                document
                                           conference [2] 5/20 72/13          65    filed
                                                                                        57/502/11/21
                                                                                              57/20 58/23page
                                                                                                           58/24 82 of 60/3
                                                                                                                 59/10  93 60/12
                                           confidential [1] 11/9                        60/23 61/10 62/9 62/22 63/17 63/20 64/1
Chief [1] 4/25
                                           confirm [1] 39/15                            64/10 64/11 64/22 64/24 65/7 65/24 66/2
children [1] 63/14
                                           confirmed [1] 39/16                          66/5 68/4 68/11 68/14 68/16 68/21 69/6
circumstance [2] 31/8 69/13
                                           conjunction [1] 69/8                         69/14 70/8 70/8 70/10 70/18 70/20 71/2
circumstances [2] 69/22 70/21
                                           connected [1] 39/5                           71/8 72/4 73/19 74/1 74/21 75/5 76/17
city [1] 11/4
                                           connection [1] 40/21                         76/25 78/17
civilian [2] 46/21 46/23
                                           connotations [1] 43/18                      Court's [4] 3/12 67/7 69/4 73/3
clarification [2] 32/18 32/23
                                           consent [5] 5/19 5/21 5/24 6/1 6/3          court-avoiding [1] 62/9
clarify [2] 12/15 27/7
                                           consented [1] 8/18                          courtroom [3] 4/11 4/16 12/12
clarifying [1] 12/20
                                           consider [2] 53/14 69/6                     covers [1] 22/7
class [1] 59/23
                                           consideration [2] 16/8 76/20                cr [1] 1/5
classes [1] 55/24
                                           considered [1] 59/18                        cracked [2] 21/5 21/9
clean [1] 26/18
                                           considering [2] 58/24 67/8                  created [1] 29/24
clear [10] 15/17 16/3 54/7 54/10 57/10
                                           consistent [2] 4/24 36/14                   creates [1] 60/1
 60/20 64/4 68/20 71/2 74/10
                                           constitutes [1] 41/18                       credit [1] 59/22
clearly [7] 15/9 34/11 61/16 63/3 66/13
                                           contact [3] 26/24 27/3 37/11                Crew [1] 23/14
 67/24 73/24
                                           contained [7] 7/22 8/22 8/23 8/25 53/5      criminal [12] 5/1 5/5 16/7 48/10 48/13
client [13] 5/13 7/12 13/9 19/1 19/22 39/5
                                            53/11 67/11                                 48/14 48/19 60/22 61/13 61/18 63/23
 73/3 73/15 73/22 74/12 74/19 76/2 76/25
                                           contains [2] 43/12 52/23                     67/17
client's [2] 15/12 33/19
                                           content [3] 68/10 69/4 69/6                 criticize [1] 68/24
close [1] 63/19
                                           continue [5] 14/11 27/14 28/11 63/7 63/8 cross [3] 3/7 37/6 52/23
closed [1] 37/22
                                           continued [4] 14/7 15/11 16/1 34/17         Cross-Examination [2] 3/7 37/6
closer [2] 37/18 65/7
                                           continues [1] 48/4                          crossing [1] 66/15
closeup [2] 25/20 25/23
                                           continuing [2] 34/22 35/2                   CRR [3] 1/21 2/21 78/16
CNC [1] 28/23
                                           contradicts [1] 63/16                       current [1] 73/3
coast [3] 56/5 56/5 62/11
                                           contrary [1] 61/23                          currently [2] 39/12 48/3
cocked [5] 8/14 56/14 56/20 56/22 56/25
                                           control [1] 44/21                           custody [3] 4/12 13/9 71/9
Code [2] 16/5 68/16
                                           conversation [4] 5/19 7/14 28/18 50/14      customer [1] 42/22
Coleman [7] 2/16 4/16 7/1 7/10 52/21
                                           conversations [1] 51/6                      cut [2] 8/1 31/13
 52/25 53/18
                                           convicted [2] 61/11 67/15                   CV [1] 63/5
college [6] 49/6 49/7 49/12 55/25 59/20
                                           convincing [3] 54/10 60/20 71/2
 67/21                                                                                 D
                                           cooler [1] 38/12
COLLINS [1] 1/12
                                           cooperation [1] 75/18                       D.C [1] 11/16
color [1] 21/14
                                           cooperative [1] 49/22                       Dakota [10] 38/13 38/13 54/23 55/9
Columbia [1] 49/14
                                           copies [2] 6/20 78/21                        55/11 56/6 63/9 63/12 65/8 68/6
combination [3] 17/25 18/1 71/3
                                           copy [4] 6/12 17/6 71/21 78/11              Dane [2] 20/11 57/23
combined [1] 70/25
                                           core [1] 28/21                              danger [10] 24/7 54/11 54/16 56/11 57/21
come [4] 19/8 62/3 63/6 74/22
                                           Coronavirus [2] 4/20 73/7                    58/13 58/25 60/19 63/19 70/21
comes [2] 57/6 63/19
                                           corporal [1] 12/10                          dangerous [1] 57/8
comfortable [1] 68/11
                                           Corps [20] 17/13 27/20 31/21 35/25          date [6] 12/1 42/14 48/16 72/15 72/18
coming [3] 5/22 36/5 36/5
                                            40/24 46/21 47/2 47/11 47/14 47/24          76/1
commendation [1] 53/9
                                            48/24 49/6 60/6 60/24 60/25 61/1 61/5      day [2] 34/6 64/1
commendations [1] 60/24
                                            65/4 65/4 67/18                            days [9] 17/19 71/19 72/15 72/16 72/17
comments [1] 33/21
                                           correct [25] 14/8 33/22 40/21 41/3 41/6      72/18 72/21 73/10 76/1
communicate [1] 73/9
                                            41/11 41/12 41/15 41/19 41/20 41/22        days' [1] 50/25
communication [1] 35/19
                                            42/20 43/14 43/19 43/24 44/1 44/9 44/11 DEA [1] 25/2
communications [6] 68/10 69/5 70/18
                                            44/15 45/11 45/15 46/4 49/7 52/6 78/11 deal [1] 73/14
 71/1 73/8 74/11
                                           corrections [3] 6/16 7/19 7/21              death [2] 23/23 24/10
community [17] 35/14 40/20 54/12 54/17
                                           correctly [1] 55/16                         debts [1] 62/3
 55/6 55/10 55/25 56/11 57/21 58/13
                                           could [18] 7/2 14/20 26/25 28/7 29/22       decide [1] 63/20
 58/25 61/4 61/21 68/18 70/23 71/4 71/5
                                            34/8 36/16 38/12 38/13 38/13 38/14         declaration [1] 63/6
complete [1] 11/22
                                            38/24 38/25 39/8 49/9 56/8 65/18 73/13 declarations [1] 53/23
completed [2] 17/20 67/20
                                           couldn't [2] 39/11 67/1                     declared [2] 4/19 4/21
complying [1] 71/6
                                           counsel [4] 4/2 4/3 19/18 55/4              decorations [1] 47/24
computer [1] 20/8
                                           country [21] 36/1 47/2 48/4 48/23 54/23 deem [1] 64/11
computerized [1] 78/22
                                            54/25 56/5 56/20 58/16 60/6 62/12 62/20 deems [1] 64/10
concealed [1] 8/16
                                            62/21 63/11 65/6 65/25 66/9 66/15 66/23 defendant [31] 1/7 2/10 2/14 4/2 4/12
concealed-carry [1] 8/16
                                            67/1 69/9                                   52/19 67/11 67/13 67/17 68/2 68/5 68/12
concern [6] 57/20 59/13 70/7 73/14 73/25
                                           county [10] 8/10 9/22 9/24 11/4 13/13        68/15 68/17 68/18 68/21 68/23 68/25
 74/1
                                            33/8 50/16 73/22 74/16 75/5                 69/9 69/16 69/23 70/7 70/9 70/11 70/13
concerned [3] 57/7 58/11 70/20
                                           couple [3] 52/21 64/14 70/5                  70/15 70/22 71/6 71/8 76/19 77/10
concerning [5] 16/6 42/8 57/14 58/3
                                           coupled [1] 70/19                           defendant's [8] 5/23 53/9 69/5 69/7 69/20
 58/21
                                           course [15] 4/18 5/6 13/10 34/9 37/10        70/18 74/23 76/6
concerns [1] 75/12
                                            39/2 46/15 48/7 48/21 49/24 51/24 55/17 defense [5] 3/10 19/18 55/4 59/6 61/2
condemn [1] 44/8
                                            67/11 68/17 74/18                          definite [1] 69/24
condition [1] 71/3
                                           court [72] 1/1 1/13 4/2 4/23 5/23 8/4 8/9 definitely [1] 73/12
conditions [6] 7/13 64/11 70/9 70/9 71/3
                                            9/22 10/15 17/7 18/11 18/13 19/18 27/12 definitive [1] 68/8
 71/7
D                                        doesn't [11] 55/12 58/3 58/8 62/18 65/2 Eskenazi [1] 53/24
                                         65/20 65/23 66/1 67/2 69/22 75/17        Eskenazi's [1] 64/15
delete [1] 73/21
      USDC      IN/ND    case
denied [3] 40/19 57/9 65/9    1:20-cr-00042-HAB-SLC
                                         dog [2] 26/2 26/3 document 65 filed          02/11/21
                                                                                  especially        page
                                                                                              [2] 45/6 57/1583 of 93
                                         dogs [3] 36/11 36/15 38/20               ESQ [1] 2/10
departments [1] 24/6
                                         doing [7] 36/10 62/16 63/5 66/13 66/17   essence [1] 74/3
depends [1] 55/5
                                         73/24 75/9                               essentially [2] 53/15 74/2
depicted [5] 20/24 21/25 25/13 30/5
                                         domestic [2] 23/18 66/22                 et [2] 11/5 25/2
31/17
                                         don't [32] 15/25 23/10 23/20 33/17 34/3 even [4] 16/13 48/12 58/9 61/10
depiction [1] 21/1
                                         34/5 35/11 37/2 38/11 40/2 40/15 42/13 evening [1] 35/21
depictions [1] 19/5
                                         42/23 44/24 45/8 45/19 46/11 46/13 47/3 ever [10] 45/1 46/18 48/8 48/12 48/17
describe [3] 31/12 31/17 44/15
                                         47/5 47/25 49/1 50/7 50/10 51/2 53/21     48/24 51/6 60/16 63/22 64/4
described [2] 22/4 44/16
                                         55/10 56/23 61/11 74/5 74/6 74/15        every [1] 59/22
despite [1] 62/2
                                         done [10] 4/18 36/21 44/24 45/20 48/16 everybody [2] 68/24 68/25
detain [1] 60/20
                                         49/3 50/4 50/25 56/2 60/10               everyone [1] 68/22
detained [1] 63/21
                                         down [4] 8/14 16/10 16/13 56/14          everything [3] 45/4 45/25 58/23
Detective [1] 10/19
                                         download [2] 17/19 20/8                  evidence [44] 6/18 7/25 8/2 16/7 16/12
detention [11] 1/10 4/7 4/13 6/7 16/4
                                         downloads [1] 17/18                       17/1 17/8 18/2 19/17 30/19 30/21 34/5
16/11 27/11 35/1 67/5 71/11 73/4
                                         drive [1] 62/13                           37/10 45/1 45/17 45/21 46/18 46/25 48/8
determine [1] 42/9
                                         drives [2] 62/9 65/21                     48/16 48/22 49/3 51/24 52/15 52/19
determined [1] 71/21
                                         driving [5] 8/12 41/2 41/6 41/10 41/21    53/12 53/22 54/9 54/11 56/4 57/5 60/9
devices [1] 17/18
                                         dropping [1] 9/14                         60/15 61/4 63/22 64/3 66/6 67/9 67/13
did [56] 5/12 5/16 5/19 6/1 6/2 7/1 7/10
                                         drove [1] 56/21                           68/7 68/19 69/8 69/18 71/2
8/16 11/24 13/2 13/17 13/19 13/20 13/22
                                         drug [1] 11/8                            evidenced [1] 69/25
14/11 14/19 17/1 17/2 17/3 17/7 17/9
                                         duly [1] 10/11                           evidentiary [2] 27/11 31/8
17/12 18/2 18/17 18/21 19/8 19/12 25/10
                                         during [13] 5/1 8/11 9/10 14/3 14/5 24/4 exactly [6] 28/20 28/22 54/24 55/20 62/15
33/8 33/11 33/13 33/14 35/7 35/9 35/23
                                         33/20 33/21 34/23 36/4 40/18 48/21 61/6 76/9
35/24 36/4 36/10 37/10 39/4 39/12 39/15
                                         duties [1] 11/2                          Examination [4] 3/6 3/7 10/13 37/6
40/10 42/17 45/21 46/15 46/17 46/25
                                                                                  examine [1] 52/23
48/8 48/12 49/2 50/14 50/21 51/24 65/4 E
                                                                                  examined [2] 9/12 10/12
67/21
                                         each [4] 18/5 18/14 62/6 62/11           example [1] 62/19
didn't [21] 9/16 14/24 15/2 15/2 17/14
                                         earlier [1] 42/2                         exclude [1] 76/2
17/15 19/15 24/2 26/11 39/10 40/4 42/12
                                         early [2] 12/11 24/12                    excluded [2] 76/19 76/20
42/16 46/24 47/25 52/5 52/7 56/15 56/16
                                         easier [1] 38/7                          excluding [1] 76/5
58/21 67/4
                                         eavesdropped [1] 74/24                   excuse [1] 22/16
difference [1] 7/9
                                         educational [2] 61/5 62/22               exhibit [28] 19/17 20/6 20/20 21/11 21/22
different [15] 21/14 22/5 22/16 26/24
                                         effectuate [2] 74/13 74/17                21/24 21/25 22/9 22/21 23/7 24/16 24/17
27/11 30/7 30/14 38/21 42/6 43/13 43/14
                                         eight [1] 29/9                            25/6 25/12 25/20 27/17 28/10 28/18
43/18 43/22 51/4 61/5
                                         Eighteen [1] 31/9                         29/11 30/4 30/16 31/4 31/17 43/11 57/22
difficult [2] 49/16 73/8
                                         eighth's [1] 9/3                          57/22 69/25 70/2
dildo [3] 24/23 25/3 25/4
                                         either [4] 6/16 7/19 54/12 64/8          exhibits [10] 18/12 18/14 18/17 42/6 43/3
direct [4] 3/6 10/13 40/13 75/25
                                         electronic [3] 17/18 73/7 78/12           53/7 53/11 53/17 67/9 69/19
disability [1] 62/1
                                         else [10] 12/21 47/6 58/23 64/6 68/22    exist [1] 63/3
disagree [1] 34/10
                                         68/24 68/25 75/22 77/7 77/10             exists [1] 70/21
discharge [3] 47/20 49/6 60/25
                                         emergency [3] 4/20 4/22 5/2              exit [1] 17/5
discharged [1] 67/18
                                         employed [1] 10/18                       Expeditionary [1] 61/3
disciplinary [1] 47/10
                                         employees [2] 70/17 70/19                expensive [1] 29/19
discovery [2] 72/14 73/6
                                         employment [2] 61/21 67/23               experience [1] 46/6
discussion [1] 36/4
                                         empty [1] 32/13                          explain [2] 21/11 66/19
discussions [1] 73/21
                                         encourages [1] 74/22                     explained [5] 5/17 15/1 35/15 57/1 61/24
disk [1] 50/19
                                         end [6] 22/7 22/17 23/4 37/21 58/14 59/8 explains [2] 62/2 67/23
distant [1] 56/4
                                         endeavor [2] 61/18 62/22                 explanatory [1] 25/8
distasteful [1] 69/2
                                         endeavors [1] 61/6                       explore [1] 77/2
distribution [1] 11/8
                                         ended [2] 24/4 51/9                      explosives [4] 23/25 24/1 24/9 35/17
DISTRICT [10] 1/1 1/1 1/13 5/3 5/4 55/1
                                         ends [1] 76/5                            express [1] 69/1
55/12 56/10 68/3 78/17
                                         enforcement [8] 12/2 12/8 24/25 35/12    extended [1] 5/5
DIVISION [1] 1/2
                                         36/18 46/6 69/25 71/5                    extra [2] 39/3 62/7
do [46] 5/21 6/3 6/15 7/18 11/7 11/18
                                         engaged [7] 45/14 45/17 46/19 47/1 61/6 extraordinarily [1] 67/21
12/1 14/1 16/7 17/17 18/6 18/7 18/9
                                         63/22 64/4                               extreme [1] 45/2
18/10 18/17 28/12 28/20 28/22 30/3
                                         English [1] 44/4                         extremely [2] 44/22 44/23
30/17 31/8 34/15 42/17 42/18 44/11
                                         enough [4] 7/1 38/23 43/7 68/9           extremists [1] 43/19
44/21 44/24 50/12 52/2 52/18 53/18
                                         ensure [1] 70/10                         eyeballs [1] 28/2
55/20 58/5 59/18 67/4 67/23 71/16 72/4
                                         entering [1] 72/12
72/9 74/6 74/12 76/7 76/13 76/15 76/18                                            F
                                         entertainment [1] 63/5
77/5
                                         entire [4] 28/21 38/3 44/24 63/4         Face [1] 32/14
document [5] 5/23 18/4 18/6 40/25 41/1
                                         entirely [1] 59/10                       Facebook [2] 40/1 40/3
documentation [2] 39/16 39/21
                                         entitled [2] 5/23 70/4                   fact [13] 5/9 5/14 6/1 33/4 38/19 43/17
documents [9] 19/23 32/10 47/15 53/1
                                         equal [1] 60/19                           47/13 57/21 60/18 69/16 70/22 75/13
53/6 53/8 53/13 53/22 60/25
                                         equipment [3] 8/19 42/18 42/22            77/3
does [16] 20/14 26/8 27/12 53/12 56/3
                                         equivalent [1] 34/12                     factions [1] 43/22
60/19 61/9 61/25 63/3 68/14 68/17 71/2
                                         eroding [2] 20/18 58/1                   factors [1] 73/11
74/5 75/2 76/9 78/21
F                                          forgot [1] 65/18                           58/20 61/2
                                           form [2] 6/1 38/6                          got [25] 7/6 22/17 23/4 24/12 25/9 26/3
facts [3] 8/5 12/13 42/21
fail [3]USDC    IN/ND    case 1:20-cr-00042-HAB-SLC              document 65 filed        02/11/21
                                           formal [1] 71/14                           29/2   30/10 30/13page
                                                                                                         32/10 84  of 36/2
                                                                                                               32/14   93 42/4
         65/24 70/15  74/23
                                           former [1] 47/18                           47/10 48/10 49/14 50/3 54/25 58/18
failed [2] 48/17 60/22
                                           FORT [4] 1/2 1/23 2/6 2/23                 58/20 59/14 62/4 65/3 66/15 66/20
fair [5] 18/14 19/5 38/23 49/21 51/21
                                           forth [3] 5/6 30/14 75/5                   government [44] 2/5 3/9 3/11 4/3 4/8 7/25
fall [4] 39/18 56/1 62/15 67/20
                                           forward [4] 5/19 6/4 23/3 43/5             8/2 23/20 29/2 35/10 39/3 43/11 44/4
false [2] 20/19 58/2
                                           forwarded [2] 39/21 47/15                  44/5 44/20 44/22 45/3 52/16 53/13 54/2
familial [1] 61/21
                                           fought [1] 44/3                            54/3 54/12 54/14 56/11 57/6 58/11 64/6
familiar [7] 23/15 39/22 45/10 47/20
                                           found [18] 8/12 8/12 8/19 12/14 22/2       65/16 66/8 67/10 68/7 68/24 69/24 71/1
 47/23 49/11 51/19
                                            22/14 23/5 41/18 48/16 48/21 49/24        74/2 74/3 74/5 74/11 74/22 74/25 75/2
family [8] 51/19 51/22 62/11 62/14 63/12
                                            63/25 69/5 69/8 69/9 70/6 70/20 71/1      75/9 75/18 77/8
 66/2 67/24 69/15
                                           foundation [1] 13/7                        government's [24] 19/17 20/5 20/20
far [2] 45/17 47/7
                                           four [2] 17/15 22/17                       21/11 21/22 21/25 22/9 22/21 23/7 24/16
farm [3] 21/2 55/9 63/10
                                           free [3] 45/11 45/13 70/4                  25/6 25/12 27/17 28/18 30/4 30/16 31/3
fashion [1] 70/10
                                           freedom [1] 58/1                           31/17 54/8 54/10 57/22 65/9 69/19 69/25
fault [1] 65/17
                                           freedoms [1] 20/18                         Governor [1] 4/21
fax [1] 7/1
                                           Friday [4] 7/11 7/23 17/19 50/24           grad [1] 66/24
FBI [2] 25/1 36/22
                                           friend [6] 27/5 29/22 36/8 55/9 63/8 63/10 gray [2] 25/19 27/22
FCRR [3] 1/21 2/21 78/16
                                           friends [5] 56/5 62/11 62/14 66/1 69/13    great [3] 59/19 59/19 73/14
federal [23] 2/5 11/5 11/10 23/25 24/25
                                           front [3] 12/19 31/22 31/23                green [3] 25/17 33/4 33/4
 25/3 26/5 29/25 41/15 41/18 44/21 45/6
                                           full [4] 8/15 21/1 66/11 76/24             Greg [2] 2/16 4/16
 45/7 45/10 55/15 55/18 57/14 58/4 60/8
                                           fully [5] 7/16 56/14 56/20 56/25 57/1      grenade [5] 25/25 26/4 26/5 45/7 57/14
 70/3 70/17 70/19 71/5
                                           fully-loaded [2] 56/14 56/20               grenades [1] 70/1
feel [3] 20/19 58/2 68/11
                                           functional [1] 34/12                       grip [4] 22/6 22/7 22/17 23/3
feels [1] 54/14
                                           further [7] 14/1 14/4 35/7 37/2 66/4 67/5 group [13] 24/7 25/25 33/16 35/10 35/11
fellow [1] 70/1
                                            76/5                                      35/22 37/12 39/5 40/14 40/19 44/24 57/8
felony [2] 9/10 9/14
                                           future [1] 54/16                           69/18
female [1] 36/8
                                                                                      groups [3] 36/23 36/25 44/17
Fetchit [1] 26/1                           G                                          guess [6] 12/16 21/3 25/10 27/4 38/25
few [2] 62/3 71/19
                                           gallucci [6] 1/21 1/24 2/21 2/23 78/16     46/13
Fifteen [1] 28/13
                                            78/16                                     guidelines [1] 61/12
figure [1] 74/16
                                           game [1] 46/23                             guilty [3] 72/10 72/10 72/11
figured [1] 28/25
                                           gas [1] 66/3                               gun [10] 9/9 30/8 36/13 43/23 43/24
file [4] 20/8 75/1 76/17 76/25
                                           gather [3] 36/9 51/20 73/9                 43/25 44/1 56/12 64/17 64/21
filed [4] 52/21 71/14 75/25 76/1
                                           gauge [6] 8/25 32/6 32/7 32/17 36/13       guns [2] 36/12 36/14
filings [2] 7/22 55/3
                                            57/2                                      guy [2] 36/9 60/8
financial [1] 61/21
                                           gave [2] 15/12 39/3
find [18] 37/10 39/4 39/8 39/10 39/11                                                 H
                                           general [7] 4/23 5/4 5/6 5/8 8/5 12/13
 40/10 45/21 46/18 46/24 46/25 48/8 49/3
                                            29/24                                     had [55] 6/8 7/3 7/7 9/1 9/14 11/11 11/15
 51/24 52/6 52/7 67/12 68/14 71/2
                                           generalizations [1] 43/16                  12/15 12/23 12/23 13/4 14/21 14/24
finding [1] 19/23
                                           generally [1] 29/23                        15/24 16/1 17/2 17/4 17/4 18/24 18/25
finds [1] 69/14
                                           genesis [1] 7/16                           25/11 30/12 31/25 32/4 32/19 35/18
fine [4] 29/13 29/24 30/11 37/23
                                           gentleman [1] 23/12                        35/19 35/22 36/5 36/10 36/12 36/20
finer [1] 14/13
                                           GEORGE [2] 2/10 4/15                       37/11 38/3 38/22 40/21 40/23 42/10
finish [1] 62/13
                                           get [20] 14/7 14/20 15/9 15/19 15/21 17/8 42/21 46/17 47/3 47/13 48/1 49/3 49/20
finishes [1] 69/11
                                            17/21 18/21 25/2 25/5 28/14 34/15 34/19 50/18 56/18 56/19 57/15 58/5 58/5 71/21
fire [6] 57/15 57/18 58/5 66/9 66/15 70/24
                                            38/2 45/4 46/16 49/16 58/3 63/11 75/16 71/24 73/2 76/24
firearm [9] 8/24 9/2 9/12 23/19 30/10
                                           getting [2] 59/20 69/11                    hadn't [1] 38/5
 30/12 36/16 38/24 70/6
                                           give [4] 8/4 57/19 58/24 77/2              half [7] 11/1 24/15 28/1 29/1 29/5 29/9
firearms [13] 9/5 9/6 10/21 11/4 11/8
                                           given [10] 17/6 19/22 27/4 31/8 42/21      60/5
 11/10 17/8 23/21 30/8 30/15 58/7 64/13
                                            57/15 59/17 61/11 67/2 67/3               halfway [2] 51/1 65/24
 69/18
                                           gives [3] 60/19 62/6 66/18                 hammer [1] 8/13
first [13] 7/6 8/3 10/11 24/12 42/14 42/24
                                           giving [1] 74/7                            hand [4] 25/25 26/4 57/13 70/1
 45/10 50/16 54/18 57/22 60/12 68/22
                                           Global [1] 61/3                            hand-held [1] 26/4
 74/9
                                           globe [1] 62/8                             handed [1] 5/23
fit [2] 32/16 57/4
                                           globe-hopping [1] 62/8                     handgun [3] 9/11 9/21 32/4
flat [1] 35/25
                                           go [26] 7/4 7/7 7/15 16/17 25/22 29/18     hands [1] 33/24
flavor [1] 8/5
                                            33/6 38/3 38/5 38/8 39/9 39/12 46/1       Hang [1] 18/16
flee [3] 52/6 55/14 55/22
                                            46/17 53/1 54/1 56/8 56/25 58/19 59/3     happen [1] 75/17
flight [6] 54/9 54/15 54/18 62/19 65/23
                                            59/15 63/14 66/1 69/12 70/16 76/24        happened [1] 15/8
 68/18
                                           goes [2] 27/10 45/13                       happening [1] 23/22
focus [1] 11/9
                                           going [37] 5/19 6/3 6/6 8/5 11/19 13/6     hard [4] 22/6 46/22 47/7 55/19
fodder [1] 34/24
                                            14/4 14/7 15/6 15/8 16/17 18/16 26/10     Hardly [1] 62/8
followed [1] 15/24
                                            26/20 27/6 34/8 34/24 36/1 37/24 43/7     harming [1] 58/4
following [2] 4/1 22/25
                                            43/11 54/21 54/23 58/15 58/19 59/7 59/9 Harrison [2] 1/22 2/22
follows [1] 10/12
                                            59/24 60/8 62/4 66/17 67/1 67/4 73/6      Harvard [1] 66/24
force [10] 10/10 10/21 11/1 11/2 11/17
                                            73/18 74/1 74/20                          has [60] 4/19 4/21 9/20 22/5 22/7 23/3
 23/23 23/24 36/22 58/14 66/16
                                           gone [2] 37/14 44/23                       32/16 34/11 39/17 42/6 43/18 44/13 45/1
foregoing [1] 78/10
                                           good [7] 26/1 26/6 32/3 34/15 47/13        46/18 48/8 48/12 48/24 50/18 51/19
forensic [1] 17/18
H                                         home [1] 65/6                               inches [3] 9/3 9/4 10/2
                                          honesty [2] 51/5 60/1                       incident [1] 24/8
has... [41] 51/22 53/3 53/7 53/8 54/19
      USDC     IN/ND   case   1:20-cr-00042-HAB-SLC
54/21 55/1 55/2 55/6 55/16 55/17 57/1
                                          Honor [47] 5/11 5/16document        65
                                                                 5/21 6/2 6/5 6/14 filed   02/11/21
                                                                                      included    [2] 53/8page
                                                                                                           53/23 85 of 93
                                           6/17 7/21 8/3 10/9 13/6 14/12 15/6 15/16 includes [1] 70/12
57/5 59/23 60/16 60/22 60/22 60/23
                                           18/21 19/20 31/7 33/23 34/2 34/7 34/19 Indeed [2] 60/22 63/13
61/24 61/24 62/3 62/11 63/13 63/22 64/4
                                           37/5 39/3 43/3 47/9 52/10 52/14 52/17      INDEX [1] 3/4
64/21 64/23 65/7 65/20 65/21 66/4 67/19
                                           52/20 52/25 53/14 53/25 54/4 64/7 65/8 INDIANA [16] 1/1 1/23 2/6 2/12 2/23 5/4
67/25 68/2 68/5 68/16 68/22 68/24 68/25
                                           65/19 71/18 71/23 72/2 72/6 72/8 73/2       8/11 10/19 10/22 12/8 30/18 36/6 55/2
69/24 70/22
                                           75/20 76/22 77/4 77/9 77/11                 55/13 56/10 68/3
hashtag [1] 30/8
                                          honorable [5] 1/12 47/19 47/20 48/1 49/5 indicate [1] 13/20
hasn't [1] 62/20
                                          honorably [1] 67/18                         indicated [3] 49/20 61/25 65/10
haste [1] 77/5
                                          hopping [1] 62/8                            indicates [3] 26/4 63/6 65/22
hat [1] 20/23
                                          HORN [31] 2/10 4/15 5/12 6/19 14/1 15/5 indicating [1] 50/22
have [114]
                                           16/9 18/12 18/17 27/9 33/22 34/21 37/3 indication [2] 34/15 56/1
haven't [10] 7/15 27/2 38/3 38/8 42/15
                                           37/4 52/18 53/12 53/17 59/1 65/18 65/19 Indictment [8] 71/20 71/22 72/1 72/3 72/5
42/19 42/23 45/4 51/20 52/3
                                           66/19 69/10 71/25 72/21 73/9 74/1 74/8 72/7 72/10 72/18
having [11] 9/15 10/11 21/18 37/16 40/12
                                           74/12 75/1 76/2 76/23                      Indiscernible [11] 21/23 22/9 22/21 24/13
40/19 43/6 60/2 62/3 67/20 68/15
                                          Horn's [1] 18/11                             30/22 30/24 31/12 33/19 34/16 56/9 73/1
hay [1] 63/10
                                          horses [2] 20/16 57/24                      individual [3] 42/3 42/10 62/9
he [206]
                                          hours [4] 21/16 21/17 56/21 59/22           individually [1] 18/6
he's [16] 7/12 45/19 47/7 48/2 48/10 50/3
                                          house [4] 22/12 26/3 64/15 64/16            individuals [2] 35/18 46/20
52/4 52/7 55/11 58/9 60/10 62/4 63/3
                                          how [20] 10/18 10/22 10/23 14/14 14/17 infer [1] 75/8
63/11 65/3 66/20
                                           17/10 19/8 21/2 24/22 29/6 34/18 50/12 info [1] 48/3
head [6] 24/24 24/24 25/3 35/19 45/8
                                           50/14 50/21 56/18 72/9 72/15 74/15         inform [1] 64/24
70/3
                                           74/17 76/13                                informants [1] 11/9
headshot [1] 24/23
                                          however [2] 68/14 69/6                      information [9] 14/6 16/8 49/25 50/1
health [2] 4/21 5/2
                                          hundred [4] 27/3 27/7 38/7 43/13             52/23 52/24 53/3 53/4 67/11
hear [12] 6/24 33/24 37/19 50/21 59/1
                                          hung [1] 51/8                               infringe [1] 74/23
59/2 59/4 65/12 65/13 73/17 74/11 75/15
                                          hunt [1] 38/20                              infringements [1] 30/9
heard [10] 12/12 12/23 16/17 35/13 50/7
                                          hunting [3] 36/14 36/16 38/16               initial [1] 71/20
50/19 51/2 51/8 57/5 74/6
                                                                                      initially [2] 12/10 39/11
hearing [32] 1/10 4/7 4/17 5/7 5/13 5/14 I
                                                                                      initials [1] 31/20
5/20 6/4 6/7 7/10 15/13 15/14 16/5 16/8
                                          I'll [1] 29/15                              innd.uscourts.gov [2] 1/24 2/23
16/11 16/13 16/16 18/13 27/11 31/7 35/1
                                          I'm [33] 6/23 8/1 10/19 13/6 14/4 15/6      inner [1] 75/12
37/16 37/23 39/4 40/5 40/7 53/6 55/17
                                           18/16 25/11 26/10 26/17 26/20 27/6         inserted [1] 22/18
67/9 71/11 71/17 75/24
                                           29/15 31/6 37/16 37/24 42/5 42/5 42/5      inside [1] 21/3
hearings [3] 5/5 54/16 67/6
                                           43/3 43/6 49/9 49/14 51/1 56/18 59/9       insight [1] 69/7
hears [1] 73/17
                                           59/16 64/22 65/13 72/12 73/18 74/20        insofar [1] 69/7
held [5] 1/10 4/1 4/14 13/12 26/4
                                           75/23                                      instance [1] 34/14
helmet [1] 23/13
                                          I've [7] 37/14 42/4 45/25 46/2 47/17 50/7 institution [2] 62/13 62/15
help [2] 12/1 36/8
                                           50/24                                      instructed [1] 73/23
helped [1] 63/11
                                          I-80 [1] 8/10                               insurance [1] 62/4
helpful [1] 45/1
                                          if [69] 7/12 10/4 10/5 14/13 14/21 14/23 intake [1] 16/25
helping [1] 67/24
                                           15/1 15/24 16/1 16/13 18/8 20/5 21/13      intel [1] 36/20
her [11] 39/3 50/5 50/7 50/10 50/10 50/13
                                           22/6 23/12 25/2 25/21 26/4 28/8 28/11      intelligent [1] 49/18
60/6 60/18 63/5 63/5 63/7
                                           28/12 28/22 29/12 29/22 30/1 33/15 34/8 intent [1] 34/16
here [30] 4/6 4/8 4/14 5/3 6/4 12/7 16/4
                                           35/17 35/19 35/22 36/1 36/12 42/2 42/17 intention [1] 66/14
16/16 20/7 25/13 30/5 32/8 34/6 34/25
                                           42/21 44/25 45/13 45/19 46/22 47/5 47/5 intentionally [1] 75/9
37/8 42/4 54/5 54/20 55/22 56/9 56/14
                                           47/6 48/12 50/7 53/12 53/19 53/22 58/15 interest [1] 76/6
57/9 57/17 58/4 58/23 60/17 66/13 68/19
                                           58/18 58/19 61/10 62/6 62/22 64/22         internal [1] 73/20
72/4 74/9
                                           64/24 65/6 66/14 67/3 67/15 68/12 70/8 interruption [5] 39/21 44/18 45/16 45/17
hereof [1] 78/21
                                           73/13 73/20 75/1 75/6 76/16 76/23 76/25 51/20
high [5] 23/5 31/23 32/15 57/4 66/11
                                           77/3                                       interview [9] 12/24 13/12 16/1 33/8 33/20
high-capacity [5] 23/5 31/23 32/15 57/4
                                          ignore [1] 42/5                              33/22 34/23 36/4 49/14
66/11
                                          illegal [2] 38/17 44/5                      into [16] 12/5 17/1 22/18 25/25 26/5 31/4
him [49] 5/17 5/19 7/8 7/12 7/16 10/2
                                          image [2] 20/21 20/22                        47/6 49/17 57/14 58/18 58/20 60/14
13/2 13/2 13/17 13/18 13/18 14/21 14/22
                                          imagery [2] 57/9 57/11                       66/21 69/7 73/17 75/4
15/1 29/8 29/22 31/25 33/11 33/12 33/15
                                          images [4] 30/10 45/5 46/11 60/10           intrusion [1] 23/20
33/16 35/9 35/12 35/13 36/1 36/5 36/12
                                          immediate [1] 60/5                          investigated [1] 51/21
40/18 41/5 41/10 42/15 42/16 47/6 52/23
                                          immediately [2] 50/20 50/22                 investigation [11] 12/4 37/11 39/3 48/11
53/1 53/19 57/16 59/24 60/2 62/6 63/9
                                          important [2] 38/4 75/16                     48/15 48/21 49/24 51/25 74/5 75/4 75/18
65/7 66/12 66/15 67/5 68/4 70/12 70/17
                                          improper [1] 60/1                           Investigations [1] 10/20
77/2
                                          in [264]                                    invitation [2] 15/9 15/10
hip [2] 56/15 56/21
                                          in-person [1] 70/13                         invocation [5] 15/21 16/3 34/4 34/11
his [104]
                                          in-service [1] 11/22                         34/13
his photos [1] 40/23
                                          inaccessible [1] 41/5                       invoke [1] 15/17
history [10] 48/10 48/14 48/19 53/9 54/21
                                          inaccurate [1] 12/14                        involve [1] 73/21
54/24 60/22 61/13 67/17 67/25
                                          inadvertently [1] 75/15                     involved [7] 12/4 32/10 40/23 45/2 45/22
Holcomb [1] 4/21
                                          incarceration [1] 67/15                      45/24 51/6
hold [3] 26/9 26/16 67/5
                                          inch [3] 29/5 29/6 29/9                     involvement [3] 40/13 45/8 57/9
holster [1] 12/19
I                                          knowing [2] 9/25 77/3                              local [1] 11/3
                                           knowledge [5] 42/12 48/11 48/15 51/10 locate [1] 70/17
involves [1] 56/12
       USDC
involving        IN/ND case 1:20-cr-00042-HAB-SLC
            [1] 11/7
                                            51/16                       document 65 filed         02/11/21
                                                                                              located            page30/19
                                                                                                       [4] 8/21 22/12   86 of41/3
                                                                                                                               93
                                           known [2] 40/13 63/4                               locations [1] 65/3
iPhone [1] 13/5
                                           knows [2] 60/3 60/12                               long [5] 10/22 10/23 39/13 46/16 56/18
is [201]
                                           Ku [2] 20/22 21/1                                  longer [1] 55/11
isn't [1] 43/20
                                                                                              look [9] 18/8 20/5 21/13 23/12 27/17 29/7
issuance [1] 64/9                          L                                                   30/4 30/16 59/25
issue [4] 16/11 16/15 51/4 64/1
                                           L.A [2] 51/23 63/5                                 looked [3] 38/9 39/11 49/13
issued [3] 4/23 5/4 72/14
                                           lack [4] 61/12 61/13 61/20 67/23                   looking [9] 20/6 21/19 24/16 28/23 40/2
issues [2] 12/1 60/14
                                           LaGrange [6] 8/9 9/22 9/24 13/13 33/8               42/5 42/6 47/6 68/19
it [133]
                                            50/16                                             looks [2] 22/5 56/3
it's [39] 10/2 10/16 11/14 21/1 21/3 21/14
                                           laid [2] 13/7 30/22                                loop [1] 76/17
 21/14 22/5 22/6 22/8 22/17 23/4 24/18
                                           large [1] 8/20                                     Los [2] 36/7 50/5
 25/8 25/9 26/3 27/13 29/2 29/20 30/7
                                           last [16] 6/7 10/16 16/15 17/15 17/21              lot [12] 24/25 35/11 38/5 38/7 39/8 46/1
 30/10 30/13 33/5 38/7 43/19 44/22 46/22
                                            19/10 19/11 24/11 27/2 35/16 38/2 39/7 57/5 57/20 59/23 65/20 65/23 66/1
 46/22 54/24 57/10 58/21 59/11 60/14
                                            39/11 56/4 57/19 65/12                            loud [1] 72/4
 62/12 64/7 66/21 66/25 68/8 75/16
                                           late [2] 17/21 24/11                               low [1] 61/12
items [4] 19/5 21/14 21/15 58/16
                                           later [3] 35/21 64/2 73/19                         lower [3] 9/2 9/16 58/7
its [3] 4/8 64/19 73/19
                                           lathe [3] 28/8 28/19 28/23
itself [2] 17/25 44/6                                                                         M
                                           law [13] 12/1 12/2 12/7 24/25 29/25
J                                           35/12      36/18   41/15  46/6  58/10 63/5  69/24 ma'am [1] 26/20
                                            71/5                                              machines [1] 29/19
jail [12] 9/24 13/13 16/25 17/5 17/6 33/9
                                           laws [3] 23/21 30/8 64/19                          machinist [1] 29/16
 50/8 50/11 50/15 50/25 51/9 73/22
                                           lawyer [3] 14/7 34/15 50/5                         made [8] 6/16 7/19 7/23 12/9 40/2 42/1
jeopardizing [1] 59/15
                                           least [2] 24/4 28/24                                43/16 47/16
job [2] 11/14 17/14
                                           leave [1] 63/13                                    magazine [3] 8/15 22/18 32/13
joining [2] 4/11 4/15
                                           led [3] 19/22 19/23 32/10                          magazines [10] 8/22 22/20 23/5 31/23
jokes [1] 35/23
                                           ledger [2] 67/16 68/2                               31/24 32/15 32/20 33/3 57/4 66/11
joking [1] 35/14
                                           left [4] 23/12 25/19 31/18 31/23                   MAGISTRATE [1] 1/13
JUDGE [6] 1/13 4/25 65/10 73/12 75/7
                                           legal [1] 30/10                                    mags [1] 32/13
 76/10
                                           legally [3] 30/1 30/2 69/22                        main [2] 8/20 11/9
Judges [1] 5/3
                                           lengthy [1] 67/14                                  mainly [1] 21/17
jug [1] 8/20
                                           let [12] 5/9 6/11 8/8 45/21 49/2 49/25             maintain [1] 11/17
JULY [4] 1/11 4/1 20/21 21/16
                                            55/18 60/15 68/19 74/10 74/20 76/17               majority [2] 46/7 60/4
June [3] 5/3 20/25 24/12
                                           let's [2] 7/24 37/8                                make [10] 29/22 30/2 31/6 42/17 54/7
just [51] 6/17 8/4 8/8 12/15 19/13 23/11
                                           letter [2] 39/23 53/10                              62/18 67/2 69/15 75/16 77/3
 24/14 26/9 26/11 27/6 28/5 29/23 30/7
                                           letting [1] 9/17                                   makes [3] 35/23 62/18 73/8
 31/6 31/12 32/3 32/18 33/5 33/16 34/8
                                           liaison [1] 11/3                                   making [2] 9/4 71/6
 34/19 35/14 37/15 38/4 39/9 43/2 43/19
                                           license [4] 30/2 42/10 42/17 42/21                 man [4] 59/18 59/23 62/20 63/15
 45/19 46/1 50/7 52/7 54/7 55/21 56/8
                                           licensed [1] 64/17                                 manner [2] 59/17 64/25
 57/3 57/19 58/14 58/18 58/20 58/24
                                           licensing [1] 42/3                                 manufactured [3] 9/1 9/15 42/2
 59/14 62/3 64/10 65/19 66/3 66/18 66/20
                                           lieu [1] 52/24                                     manufacturer [1] 42/10
 66/25 67/5 74/10 74/16
                                           life [2] 46/24 69/11                               many [2] 50/21 72/15
justice [1] 76/5
                                           light [8] 33/6 35/1 58/23 68/10 70/22 73/3 March [2] 4/23 23/10
K                                           73/10 73/13                                       Marine [20] 17/13 27/20 31/21 35/25
Kaczynski [1] 66/24                        like  [33]     8/4  16/9 21/14   22/5 22/5 25/21    46/21 46/23 47/2 47/11 47/14 47/23
Kaiser [2] 17/17 20/9                       26/3 28/11 29/8 32/3 36/9 37/14 38/9               48/24 49/6 60/6 60/24 60/25 61/1 61/5
Kaiser's [1] 17/24                          38/10      38/12   44/21  45/2  49/13 52/5  52/25  65/4 65/4 67/18
keep [3] 11/18 11/20 12/1                   55/21 56/3 57/18 57/23 58/14 59/15                Marines [1] 50/4
killed [2] 23/24 35/17                      59/18 62/7 65/7 72/3 75/2 75/3 76/11              Marshal [1] 70/16
killing [1] 24/4                           likely    [1]   61/10                              Marshals [2] 4/13 71/9
kind [18] 7/1 10/23 12/17 22/8 25/8 29/12 limited [2] 40/12 67/25                             Mary [1] 10/5
 31/13 32/1 35/14 45/5 46/22 47/7 56/17    Lincoln      [4]   41/21  41/23  41/25 62/9        mask [2] 20/23 21/20
 58/8 60/7 64/14 64/18 66/9                line   [3]   16/10   16/13   28/17                 masked [1] 57/19
kinds [1] 69/15                            list [3]    25/9   53/1  53/11                     mass [3] 25/9 25/10 43/12
KKK [3] 21/3 21/20 57/8                    listed    [2]   54/6  62/25                        materials [1] 28/4
Klan [2] 20/23 21/1                        listen [2] 74/14 74/18                             matter [9] 6/9 43/17 52/2 55/14 63/21
Klux [2] 20/23 21/1                        listened      [1]  51/6                             64/6 71/10 75/3 75/13
knew [7] 26/24 33/15 33/16 33/24 35/9      listening      [3]  50/20  50/21  75/14            maximum     [3] 55/15 55/19 61/9
 40/24 49/8                                litigate    [1]  16/10                             may   [30] 10/8  13/2 14/13 16/18 19/2 22/1
Knock [1] 24/20                            little  [7]   10/25   37/8  37/17  54/19 64/18      24/11  24/11  27/14 27/21 28/25 32/24
know [52] 8/9 9/17 11/7 14/24 18/17 25/1 75/4 75/17                                            35/3 37/3 37/21 38/19 38/20 40/2 45/24
 25/8 26/11 29/1 33/5 33/17 34/4 34/11     live [3] 55/6 55/8 68/5                             57/20 60/10 60/16 60/19 63/16 63/25
 35/11 35/16 35/23 35/24 36/12 36/21       lived    [3]   50/3  55/11   63/3                   66/12 69/7 73/17 75/14 75/14
 38/11 38/19 39/24 40/2 40/15 42/13        lives [1] 51/22                                    maybe [6] 38/10 38/12 40/2 44/11 51/2
 42/16 42/22 42/23 45/8 45/19 47/3 47/5 living [3] 63/2 63/7 63/8                              51/2
 47/7 47/25 49/1 50/7 50/10 50/12 51/2     load    [2]   20/16   57/24                        McGIBNEY      [82]
 55/10 55/22 56/23 56/24 59/25 60/1        loaded      [9]   8/12 8/22   32/12 32/20  32/22   McGibney's    [8] 19/6 20/10 21/7 25/24
 65/20 66/19 70/4 74/5 74/12 74/15 76/10    33/3     56/14    56/20  56/25                     30/19  31/19  53/24 57/6
M                                        mother [1] 60/7                           NOKES [29] 2/5 4/9 4/9 6/11 10/8 14/14
                                         motion [7] 16/10 34/24 34/25 51/4 65/9     15/15 18/17 19/2 26/18 31/14 32/24 34/1
McVeigh [1] 66/23
      USDC     IN/ND    case   1:20-cr-00042-HAB-SLC
me [48] 4/11 4/15 5/9 6/11 7/2 11/15
                                         74/6 75/1             document    65   filed  02/11/21
                                                                                    35/4 37/15 39/22page     87 of47/15
                                                                                                       43/5 46/16   93 50/2
                                         motions [6] 72/19 72/21 73/10 75/25 76/3 52/13 53/8 60/17 64/14 65/12 72/15
12/10 12/23 14/11 15/2 15/19 17/19 18/8
                                         76/20                                      72/25 74/7 76/18
20/5 22/16 23/11 27/17 27/24 28/8 28/17
                                         motive [2] 55/14 55/22                    Nokes' [3] 34/10 59/8 59/21
30/4 30/16 30/18 33/1 33/25 37/19 37/24
                                         Move [1] 21/22                            non [7] 34/4 54/15 58/17 58/21 61/20
39/20 40/22 40/23 42/4 43/2 45/21 49/2
                                         moved [1] 63/11                            63/1 66/18
49/10 49/15 49/16 49/25 52/5 52/25
                                         movement [7] 43/17 43/18 43/23 44/13      non-appearance [3] 54/15 61/20 63/1
52/25 59/2 59/4 65/13 68/19 72/3 74/10
                                         44/19 45/24 57/8                          non-invocation [1] 34/4
76/17
                                         Moving [7] 20/20 20/24 22/9 22/21 23/7 non-responsive [2] 58/21 66/18
mean [6] 26/8 36/16 52/4 58/3 66/13 76/9
                                         25/6 25/12                                non-responsively [1] 58/17
means [1] 56/8
                                         Mr [128]                                  nonetheless [2] 15/11 35/2
meant [1] 59/16
                                         Ms [30] 4/9 6/11 10/8 14/14 15/15 18/16 normally [1] 12/19
Medal [3] 61/2 61/3 61/3
                                         19/2 26/18 31/13 32/24 34/1 34/10 35/3 North [1] 38/13
media [2] 35/20 78/12
                                         39/22 43/5 46/16 47/15 50/2 52/13 53/8 northern [7] 1/1 5/4 36/5 55/1 55/12 56/9
medical [1] 8/22
                                         59/8 59/21 60/17 64/14 64/15 65/12         68/3
member [3] 23/23 35/16 48/4
                                         72/15 72/25 74/7 76/18                    not [84]
members [6] 37/11 39/5 40/13 40/17 66/2
                                         much [1] 73/2                             note [3] 16/4 34/21 58/14
67/24
                                         multiple [2] 43/21 66/11                  noted [1] 35/2
membership [1] 40/19
                                         must [3] 15/17 21/18 76/1                 notes [2] 54/19 54/22
meme [6] 20/25 23/9 24/19 25/23 57/11
                                         mute [1] 6/23                             nothing [7] 38/16 41/14 41/17 44/5 48/14
57/13
                                         muted [6] 6/22 6/25 18/20 31/7 65/17       48/19 61/8
memes [1] 57/17
                                         72/24                                     notice [2] 76/17 76/25
men [1] 43/12
                                         my [27] 7/12 9/20 11/9 11/20 12/12 13/8 notify [1] 64/22
mention [1] 12/23
                                         15/11 15/19 19/1 19/21 27/6 33/19 33/24 notorious [1] 66/22
mentioned [3] 16/21 33/7 65/19
                                         34/7 35/15 37/21 39/5 44/13 45/17 50/21 now [17] 6/24 12/23 15/25 28/6 37/19
message [7] 20/9 20/14 20/15 25/14
                                         65/17 73/2 73/15 73/17 73/17 73/22         40/10 40/25 45/25 46/2 59/2 59/4 65/14
27/19 27/23 47/4
                                         78/12                                      65/15 71/11 71/19 72/12 73/15
messages [6] 38/5 38/6 38/8 39/10 42/7
                                         myself [2] 51/7 65/18                     nowhere [1] 63/19
46/22
                                                                                   NSA [1] 9/4
met [1] 6/7                              N                                         number [22] 9/9 9/16 9/17 17/14 17/16
metal [4] 22/19 28/24 29/12 29/20
                                         name [14] 10/15 10/16 26/24 27/2 31/19 20/6 20/20 20/24 21/11 21/22 22/22 23/7
metals [1] 28/7
                                         42/14 42/24 50/8 50/20 50/21 51/2 51/8 24/16 24/18 25/24 27/18 43/18 44/18
Michigan [1] 2/11
                                         73/17 73/17                                47/24 57/22 65/1 70/2
microphone [1] 37/17
                                         namely [1] 12/8                           numbered [1] 18/6
middle [2] 62/12 75/23
                                         narcotics [1] 11/8                        numerous [1] 60/24
might [4] 33/24 37/21 49/13 63/9
                                         national [4] 4/19 9/6 58/7 61/2
military [7] 17/13 17/14 33/5 47/4 47/18                                           O
                                         nature [4] 44/15 64/5 70/23 73/7
53/9 66/23
                                         NCIS [2] 47/18 47/18                      o'clock [1] 12/18
mind [2] 52/24 75/3
                                         necessarily [3] 38/17 44/14 44/17         oath [1] 10/5
mindful [2] 70/8 70/18
                                         necessary [4] 66/4 72/6 75/1 75/6         object [6] 13/7 15/7 26/10 31/8 65/2 74/5
minds [1] 60/13
                                         need [7] 28/8 28/22 53/21 71/12 73/10     objecting [1] 33/21
mindset [1] 69/25
                                         74/16 76/12                               objection [14] 13/25 14/5 16/18 19/19
Minneapolis [1] 23/23
                                         needing [1] 57/13                          19/20 19/24 27/10 31/5 34/22 34/22 35/2
Minnesota [1] 21/21
                                         never [5] 15/3 52/4 52/7 60/10 60/22       35/3 53/13 76/8
minute [1] 68/20
                                         new [8] 8/18 12/1 36/1 36/8 39/6 51/22    objections [1] 14/2
Miranda [6] 13/8 13/18 14/14 14/18 14/19
                                         54/23 56/6                                obligation [1] 66/2
19/21
                                         newly [1] 11/16                           obligations [1] 48/23
Mirandize [1] 13/18
                                         newly-appointed [1] 11/16                 obliterated [1] 9/9
misconduct [2] 47/1 47/3
                                         next [8] 11/24 21/11 25/17 25/20 28/14    observe [1] 18/2
misdemeanor [2] 9/10 9/21
                                         28/17 29/2 29/11                          observed [1] 32/9
miss [1] 66/14
                                         nexus [1] 11/5                            obtain [2] 17/7 69/21
Missouri [1] 36/25
                                         NFRTR [2] 42/15 42/23                     obtained [1] 69/22
model [1] 41/23
                                         Nick [1] 21/17                            obviously [12] 18/25 27/10 34/3 53/19
moment [1] 29/12
                                         night [9] 12/11 17/21 19/10 19/11 23/13    53/23 55/5 55/11 57/6 57/8 59/12 61/8
money [4] 61/24 62/2 62/7 65/21
                                         38/2 39/7 39/11 39/20                      74/21
Monica [5] 49/7 49/7 49/12 55/25 59/20
                                         no [70] 1/5 6/17 6/21 6/23 9/5 12/22      occurred [2] 13/8 17/11
monitor [1] 70/12
                                         18/19 19/15 28/7 28/8 35/19 35/20 35/23 October [2] 47/21 50/4
Montana [7] 36/7 36/10 36/18 36/22
                                         36/17 38/9 39/10 39/12 40/7 40/8 40/16 off [7] 14/19 23/25 24/1 27/6 31/13 45/4
37/13 38/12 54/23
                                         40/17 40/23 41/16 42/13 42/13 42/17        58/9
month [6] 24/14 24/14 24/14 35/16 62/1
                                         42/18 43/4 44/7 45/16 45/18 46/3 46/21 offense [8] 48/9 48/13 51/17 61/14 61/14
62/6
                                         46/21 48/10 48/10 48/20 49/4 49/8 49/13 61/15 61/17 70/23
months [1] 60/3
                                         50/7 51/8 51/15 51/18 52/3 52/5 52/14     offensive [1] 69/2
moot [1] 29/12
                                         52/17 53/14 54/5 55/1 56/1 60/9 60/15     office [3] 17/21 39/7 47/17
more [2] 39/9 58/3
                                         60/22 62/18 62/25 63/21 63/23 64/3 66/6 officer [9] 10/10 10/21 11/2 24/4 24/6
morning [11] 4/8 7/7 12/11 14/6 18/22
                                         67/17 67/25 68/2 70/22 71/3 72/23 75/11 33/25 34/13 58/15 66/16
34/25 43/6 46/16 54/20 64/14 77/7
                                         77/9 77/11                                officers [8] 8/19 8/21 11/17 12/8 35/17
MOS [1] 17/14
                                         Noble [3] 73/22 74/15 75/5                 70/2 70/3 70/12
Mossberg [3] 32/6 41/8 41/14
                                         nobody [1] 74/11                          oh [7] 8/2 23/10 31/18 33/18 33/18 49/18
most [3] 44/20 66/22 73/12
O                                         overthrowing [1] 35/10                   piercing [5] 8/23 57/3 58/6 66/10 66/12
                                          overwhelming [2] 46/7 60/4               pistol [10] 8/13 8/15 12/15 31/24 31/25
oh... [1] 75/22
       USDC
Ohio [1] 56/6   IN/ND  case   1:20-cr-00042-HAB-SLC
                                          own [2] 64/8 73/19 document 65 filed     32/902/11/21
                                                                                          36/14 56/14page
                                                                                                       56/18 88 of 93
                                                                                                             56/20
                                          owner [1] 64/18                          pla [1] 28/5
oil [1] 21/19
                                          owning [1] 9/24                          place [5] 5/14 7/14 26/25 36/25 68/12
okay [54] 6/3 6/19 7/1 7/24 8/7 11/11
                                                                                   places [6] 49/16 55/7 56/7 56/8 65/1 68/4
12/4 12/20 12/23 13/1 13/17 13/20 13/23 P
                                                                                   Plaintiff [1] 1/4
17/1 17/7 17/10 17/23 18/8 18/11 18/23
                                          p.m [5] 21/1 23/1 25/8 28/25 39/7        plasma [1] 28/6
19/8 19/16 20/14 24/8 24/16 25/23 26/8
                                          Pacer [1] 7/2                            plate [1] 32/14
27/9 28/17 29/23 30/4 31/9 33/7 37/25
                                          packed [1] 56/18                         plea [1] 71/14
38/16 38/19 39/13 39/13 39/21 40/4 40/9
                                          page [9] 3/6 3/7 3/9 3/10 3/11 3/12 3/13 plead [1] 72/9
41/24 42/1 42/25 45/21 46/12 47/13
                                          28/14 28/15                              please [4] 25/22 26/9 28/12 37/3
47/20 48/4 49/11 51/4 52/9 54/1 76/10
                                          pandemic [2] 4/20 73/8                   plus [2] 57/18 67/16
old [5] 32/3 60/7 62/21 64/14 65/21
                                          pants [2] 8/14 56/15                     pockets [1] 32/20
older [1] 41/23
                                          parole [2] 51/10 51/12                   point [15] 13/7 13/14 14/14 14/20 15/1
on [122]
                                          part [5] 24/12 47/16 48/23 61/1 61/7     15/10 17/1 26/12 29/11 42/20 44/13
once [2] 71/13 72/4
                                          participation [2] 35/22 57/7             51/25 55/7 60/21 75/10
one [33] 7/6 14/22 15/10 15/23 15/24
                                          particular [3] 24/7 54/14 55/6           police [21] 8/11 9/13 10/19 10/22 10/23
18/5 19/25 22/19 23/3 24/4 27/1 27/3
                                          particularly [3] 34/25 57/14 68/10       10/25 11/20 11/21 12/8 22/25 30/19
27/7 28/1 29/1 32/12 32/12 34/16 36/23
                                          parties [8] 6/8 72/17 72/20 73/9 74/20   35/17 36/2 39/6 49/19 49/21 56/16 58/16
36/24 43/7 47/18 50/19 54/6 55/8 56/12
                                          75/16 75/19 76/1                         58/19 66/17 67/1
56/14 62/13 65/3 65/5 69/10 69/11 69/15
                                          parts [1] 44/8                           poor [2] 56/4 56/12
one-half [2] 28/1 29/1
                                          passport [3] 56/3 62/23 64/12            portion [8] 6/7 17/21 17/23 37/14 38/2
ones [3] 32/21 32/22 38/21
                                          password [1] 17/12                       45/24 71/17 75/24
ongoing [2] 4/20 73/7
                                          patch [1] 21/4                           position [3] 12/18 64/7 77/1
only [4] 7/9 9/20 31/7 78/21
                                          pause [4] 43/9 57/20 58/24 60/19         possessing [3] 41/14 41/17 64/12
onto [2] 21/22 28/10
                                          pedophile [1] 46/5                       possession [7] 9/8 9/10 38/22 61/15 69/8
open [2] 4/2 7/2
                                          pedophiles [3] 23/20 44/21 46/8          69/17 70/7
opinion [2] 69/3 70/5
                                          pedophilic [1] 46/8                      possible [3] 27/1 28/21 57/7
opportune [1] 69/12
                                          Pelican [1] 32/4                         post [2] 40/1 44/10
opportunity [10] 5/13 7/10 12/24 47/14
                                          Pelican-style [1] 32/4                   potential [8] 11/5 16/10 24/7 39/6 43/18
49/20 59/19 71/25 74/7 76/24 77/2
                                          penalty [1] 61/9                         63/1 68/4 70/20
opposite [1] 44/11
                                          pending [4] 9/21 62/23 63/21 67/5        power [7] 20/17 57/15 57/18 57/25 58/5
option [1] 65/7
                                          Pendleton [1] 65/5                       66/10 66/15
options [1] 55/7
                                          penetrator [1] 33/4                      practices [1] 75/4
or [67] 6/15 7/11 7/19 12/11 12/17 15/7
                                          people [11] 25/10 35/11 35/23 38/20      prairie [3] 36/11 36/15 38/20
15/13 17/24 17/25 21/18 23/13 23/24
                                          40/20 43/13 43/14 44/1 46/7 57/21 59/16 preeminent [1] 50/5
24/2 25/9 25/20 25/21 26/18 28/7 29/5
                                          per [3] 8/17 29/6 29/9                   preferable [1] 63/9
32/19 36/2 39/6 39/6 40/16 40/25 42/9
                                          percent [5] 9/2 9/15 27/3 27/7 58/7      prematurely [1] 74/7
42/10 42/14 45/3 45/3 45/18 46/23 47/6
                                          percentage [1] 44/23                     preparation [1] 76/20
50/5 51/3 51/9 51/10 52/25 54/12 54/12
                                          perhaps [3] 56/21 56/22 60/17            prepare [4] 72/18 72/19 72/21 73/10
54/15 55/2 55/3 55/21 56/9 56/21 57/8
                                          period [7] 36/7 55/12 59/20 61/6 67/14   preparing [1] 76/3
57/13 58/16 58/19 62/6 64/6 64/9 65/6
                                          76/4 76/19                               preponderance [1] 54/8
66/1 66/17 67/25 69/2 71/3 72/4 72/10
                                          permit [6] 8/16 9/11 9/21 56/16 56/17    presence [1] 15/17
72/20 73/15 74/6 74/8 76/20 78/22
                                          58/8                                     present [7] 2/14 4/12 15/22 52/21 53/18
order [14] 4/23 4/25 5/4 5/6 20/19 28/12
                                          person [7] 2/14 2/16 10/1 12/16 54/11    58/12 68/17
58/1 59/8 63/20 72/12 72/14 73/3 73/3
                                          70/13 75/13                              presentation [1] 16/7
75/25
                                          personal [2] 36/21 64/9                  presented [2] 67/9 68/7
ordered [1] 52/1
                                          personally [3] 12/4 18/2 35/24           presents [1] 54/9
orders [2] 5/8 71/8
                                          phase [2] 69/11 69/12                    President [1] 4/19
organization [1] 23/18
                                          phone [46] 13/2 13/4 16/22 16/24 17/8    presume [1] 53/8
original [2] 52/22 78/21
                                          17/10 17/12 17/16 17/24 18/2 19/6 19/13 presumption [1] 54/5
other [16] 12/7 15/13 19/13 26/11 29/19
                                          20/10 21/5 21/6 21/7 21/8 24/18 25/7     presumptions [1] 54/6
30/14 38/20 48/22 51/16 57/8 62/20
                                          25/11 25/24 37/15 38/2 40/10 40/12       pretrial [25] 6/8 6/11 6/12 27/5 27/8 39/22
64/11 65/5 67/20 68/1 69/18
                                          40/22 45/5 46/1 49/13 50/17 57/6 57/9    50/2 53/4 53/5 54/18 54/22 55/3 59/25
others [2] 32/22 61/4
                                          57/11 60/10 62/5 63/25 66/7 67/3 69/5    61/19 61/23 63/2 67/12 71/7 72/13 72/18
otherwise [2] 40/22 60/4
                                          69/6 69/20 70/19 71/1 73/18 73/23 74/19 72/21 73/10 75/25 76/3 76/20
our [13] 7/10 7/22 17/18 20/16 20/16
                                          phonetic [7] 23/3 28/10 32/2 32/2 32/3   pretty [3] 29/13 34/15 73/6
20/18 47/16 47/18 57/24 57/24 58/1
                                          37/22 73/20                              previous [3] 23/2 28/15 35/15
60/13 64/7
                                          photo [7] 19/11 22/1 25/9 30/7 40/4 40/7 previously [2] 18/4 19/17
out [22] 8/1 8/9 10/19 12/18 26/16 28/12
                                          46/14                                    primarily [2] 11/3 11/9
28/24 30/22 35/25 45/13 50/3 50/25 62/3
                                          photograph [3] 30/17 30/18 43/11         print [3] 28/1 28/21 29/12
63/9 63/14 64/16 64/19 65/3 65/5 70/16
                                          photos [6] 37/15 38/1 38/9 40/23 46/2    printed [1] 29/20
72/4 74/16
                                          57/18                                    printers [1] 29/18
outfit [1] 21/2
                                          physically [2] 45/20 45/22               printing [1] 27/24
outside [2] 48/24 62/21
                                          picture [16] 18/12 19/12 19/14 21/8 22/6 prior [6] 5/22 13/17 18/13 36/5 39/4 53/6
outstanding [1] 60/23
                                          22/7 22/10 22/24 23/2 23/8 25/4 29/3     pro [4] 43/23 43/24 43/25 44/1
outweighs [1] 76/6
                                          29/7 31/1 32/1 60/7                      pro-gun [3] 43/23 43/25 44/1
over [6] 7/15 10/25 24/14 47/2 56/2 60/13
                                          pictures [12] 18/5 18/5 18/8 18/9 18/14  proactive [1] 11/7
overhear [1] 50/14
                                          19/8 19/10 21/5 22/11 28/14 45/19 57/18 probable [1] 44/22
overruled [3] 16/18 19/24 35/3
P                                        read [4] 13/18 25/21 38/7 72/3                   requesting [1] 72/20
                                         reading [2] 72/4 72/7                            requests [1] 62/23
probably [6] 34/18 34/18 42/18 43/13
      USDC
 50/25 51/1    IN/ND    case   1:20-cr-00042-HAB-SLC
                                         ready [3] 56/25 69/11document
                                                                     75/5         65   filed   02/11/21
                                                                                          require   [5] 29/19page   89 of70/16
                                                                                                             34/13 70/11   93 73/19
                                         really [1] 65/23                                 required [4] 9/3 60/20 63/20 70/11
probation [5] 4/16 47/15 51/10 51/12
                                         REALTIME [2] 1/22 2/21                           requirement [2] 11/20 77/1
 70/12
                                         rear [1] 12/17                                   requirements [1] 76/21
problem [3] 16/2 34/4 36/9
                                         reason [2] 63/1 65/2                             requires [1] 30/13
problems [1] 21/19
                                         reasonably [1] 71/4                              research [1] 36/21
procedure [2] 5/17 74/4
                                         reasons [4] 58/11 64/7 65/8 71/8                 reservations [1] 68/5
procedures [1] 5/1
                                         Rebuttal [2] 3/11 65/16                          Reserves [3] 48/3 48/5 62/1
proceed [5] 8/4 10/8 19/2 32/24 35/3
                                         receipt [1] 17/4                                 reside [1] 68/12
proceeded [1] 15/4
                                         receive [2] 18/17 61/25                          residence [1] 68/15
proceeding [2] 48/17 66/5
                                         received [13] 6/8 6/10 6/12 6/19 24/5            residential [1] 61/21
proceedings [6] 4/1 43/9 63/17 63/21
                                          39/23 40/1 47/24 48/1 53/7 53/8 55/18           resides [1] 64/16
 64/2 78/11
                                          71/21                                           resolution [1] 62/24
process [3] 5/17 64/17 69/20
                                         receiver [1] 9/2                                 resolved [3] 34/25 71/10 75/4
processes [1] 64/19
                                         recent [1] 54/21                                 resources [4] 65/23 65/24 66/1 66/4
professor [1] 66/24
                                         recitation [1] 12/13                             respect [2] 56/11 66/6
proffer [4] 8/4 8/8 12/13 53/15
                                         recognizance [1] 64/9                            respond [3] 34/19 74/2 74/8
program [1] 20/9
                                         recognize [2] 18/9 30/17                         responds [1] 27/25
proper [1] 64/10
                                         recognizes [1] 68/21                             response [23] 6/21 15/7 18/19 25/19
property [4] 16/25 17/4 17/6 61/21
                                         record [14] 9/7 31/4 34/19 35/2 47/14             26/19 27/22 28/3 28/5 28/8 28/22 28/25
proposes [1] 55/8
                                          47/16 47/19 58/8 60/23 61/1 61/7 63/19 29/5 29/13 29/15 34/1 34/3 36/2 44/3
proposing [1] 55/5
                                          63/23 73/23                                      52/22 59/9 59/14 59/17 72/23
prosecutor [1] 9/13
                                         record-related [1] 47/14                         responses [2] 47/16 52/22
protect [1] 21/2
                                         recorded [5] 13/19 50/23 60/25 73/16             responsive [3] 7/22 58/21 66/18
Protective [1] 23/24
                                          78/11                                           responsively [1] 58/17
protesters [6] 36/2 39/6 58/17 58/20
                                         recording [1] 74/15                              result [1] 15/11
 66/18 67/2
                                         recordings [1] 73/21                             results [1] 60/7
protests [1] 23/22
                                         records [2] 47/10 53/9                           return [1] 60/5
prove [2] 54/10 54/12
                                         red [1] 30/13                                    reverse [1] 59/8
provide [2] 40/4 69/7
                                         redirect [1] 52/13                               review [8] 17/21 18/25 18/25 39/4 40/12
provided [9] 14/6 18/4 19/18 30/18 37/15
                                         refer [1] 43/20                                   47/14 49/20 73/20
 39/16 50/1 50/15 50/17
                                         reference [5] 9/9 18/11 26/10 29/10 36/19 reviewed [1] 17/23
provides [1] 72/13
                                         referring [6] 18/18 25/1 29/4 45/14 46/23 reviewing [3] 17/24 49/21 50/24
public [4] 4/21 5/2 29/24 76/18
                                          60/2                                            revolution [6] 23/11 44/3 57/17 60/13
pull [2] 19/13 37/17
                                         refers [4] 28/5 60/18 70/1 70/2                   66/8 66/14
pulling [1] 72/25
                                         reflected [1] 62/5                               ridiculous [4] 59/11 66/20 66/21 66/25
punishment [2] 55/16 55/19
                                         regard [18] 13/8 15/7 19/21 34/15 39/15 ridiculousness [1] 59/11
purpose [6] 4/6 16/12 16/16 29/21 71/12
                                          40/11 40/25 42/1 42/3 42/7 43/16 46/5           rifle [21] 8/24 9/1 9/15 9/25 22/2 22/3
 71/16
                                          49/19 50/5 68/1 68/4 70/19 73/4                  22/4 22/4 22/13 22/14 22/18 23/2 30/11
purposes [2] 31/7 32/18
                                         regarding [4] 14/21 50/2 68/5 77/1                30/13 32/4 32/7 32/8 36/13 41/1 56/13
pursuant [1] 4/24
                                         regardless [1] 69/1                               57/2
put [4] 14/13 53/12 64/23 73/18
                                         registered [4] 8/19 9/5 9/5 58/7                 rifles [2] 20/16 57/25
putting [1] 64/17
                                         registration [2] 9/6 61/16                       right [59] 4/17 5/12 5/18 5/22 6/6 7/3 7/18
Q                                        regular [2] 30/11 40/3                            7/24 10/4 10/7 12/24 14/9 15/5 15/18
quarter [1] 24/14                        related  [3]    17/8  47/14 61/13                 15/22 15/25 16/3 16/21 16/22 19/2 19/24
quest [2] 24/20 25/24                    relation [1] 4/20                                 21/13 25/12 25/16 27/24 28/6 30/11
question [16] 11/24 15/23 21/24 31/14    relationship [1] 36/9                             30/21 31/9 33/7 34/4 40/9 43/19 44/20
 33/1 34/16 38/9 40/16 43/21 44/25 45/20 release    [3]   54/6 54/6 71/7                   45/11 46/2 52/18 53/16 54/1 60/12 65/11
 46/3 49/2 58/22 66/16 67/4              released     [6]  7/12  58/12 64/8 65/10  68/13   67/8 68/22 68/24 68/25 69/2 71/19 72/9
questioning [5] 14/7 15/7 15/8 40/18      70/9                                             72/17 73/5 74/20 74/23 75/21 75/22
 52/25                                   relevance [1] 36/18                               76/14 76/16 76/23 77/6 77/13
questions [17] 13/1 14/21 14/23 14/24    relevant    [1]  16/11                           rights  [4] 14/18 14/21 15/12 23/19
 15/1 15/3 15/11 15/13 15/19 15/25 34/14 relying  [1]    12/7                             risk  [8] 54/9 54/15 54/15 54/16 54/18
 34/22 35/21 37/2 37/3 53/19 68/17       remain [1] 71/9                                   58/12 68/18 68/18
quick [1] 18/24                          remote [1] 38/12                                 RMR [3] 1/21 2/21 78/16
quite [1] 39/12                          remotely     [1]  4/15                           Road [1] 8/10
quote [2] 45/23 63/1                     Renner     [5]   27/20  27/22 27/25  42/8 42/14  Robert [16] 7/11 25/15 25/16 25/19 25/24
                                         repeat [2] 31/14 49/9                             26/6 26/7 26/10 26/11 26/23 27/1 27/4
R                                        replied [1] 58/17                                 53/25 63/8 68/6 68/8
rabbits [3] 38/10 38/11 38/16            report [22] 6/8 6/11 6/12 7/9 7/16 7/16          rod [1] 29/5
races [1] 43/13                           17/24 46/17 49/19 49/21 53/4 53/5 54/19 roll [5] 20/21 20/25 22/1 23/9 30/6
racism [1] 44/9                           54/22 55/3 59/25 61/19 61/23 62/6 63/3 roommates [1] 40/2
radar [1] 58/9                            67/12 67/12                                     round [3] 8/13 33/5 56/20
radical [1] 44/23                        REPORTER [4] 1/22 2/21 78/8 78/17                round-chambered [1] 56/20
raises [2] 68/9 70/7                     reports   [6]   6/16  6/20 7/4 7/6 7/20 12/7     rounds [5] 8/23 57/3 58/6 66/10 66/12
Rayshard [1] 24/10                       represents      [1] 54/11                        rule [1] 74/7
re [1] 49/2                              request [3] 65/8 73/18 74/13                     rules [4] 16/6 27/11 34/5 35/1
re-ask [1] 49/2                          requested      [1]  15/3                         ruling [4] 3/12 16/13 67/7 69/4
R                                         26/6 26/22 27/21 47/18                                 31/17 35/7 36/12 37/9 38/1 41/7 51/14
                                         separate [1] 72/14                                      52/12 59/5 71/13 72/9 72/24
run [1] 60/14
RW [2]USDC
         26/24 IN/ND
               68/8    case 1:20-cr-00042-HAB-SLC
                                         sergeant [4] 27/19 42/8         document
                                                                              42/14 50/1665 filed   02/11/21
                                                                                                situation  [1] 63/2page 90 of 93
                                         serial [3] 9/9 9/16 9/16                               size [1] 32/13
S                                        serious [4] 55/15 55/18 58/12 58/24                    skinned [1] 38/10
Saddle [2] 20/16 57/24                   seriously        [1]   29/19                           skinning [1] 38/16
safe [3] 64/22 64/23 74/23               serve [1] 48/4                                         sleeve [1] 32/16
safety [7] 12/2 20/19 24/5 24/6 24/12    serves      [2]     62/1  76/5                         sling [1] 22/13
 58/2 71/4                               service [11] 6/8 6/11 6/12 11/22 23/24                 slowly [2] 20/17 57/25
said [23] 14/24 22/22 26/11 29/1 32/19    53/4   53/5       61/3   61/4  67/12   70/16          slugs [1] 32/17
 33/15 35/10 35/13 35/20 35/23 35/23     services        [9]   39/22   50/2   54/18 54/22  55/3 small [10] 17/21 17/23 32/13 37/14 38/2
 36/22 36/24 37/14 38/24 40/11 44/16      59/25 61/19 61/23 63/3                                 44/23 45/24 61/24 65/21 69/15
 52/7 56/13 56/23 58/4 67/21 68/15       serving       [3]    47/1  60/5   62/20                smart   [1] 66/25
Saint [1] 21/17                          set  [5]     5/6    23/25   24/1   29/19 74/3          so  [80]
same [10] 19/20 22/4 22/14 22/17 22/19 sets [1] 72/13                                           so-called [6] 37/12 43/22 44/8 44/13
 23/1 23/2 34/2 34/5 37/20               setting     [1]     72/14                               44/19 45/23
Santa [5] 49/6 49/7 49/11 55/24 59/20    seventeen [2] 20/1 20/2                                social [2] 17/16 35/19
SARAH [2] 2/5 4/9                        several [5] 18/5 19/10 38/7 56/21 61/4                 society [3] 20/18 58/1 63/19
satanist [1] 21/18                       sexual      [1]    47/4                                solution [1] 74/22
satisfied [1] 13/24                      shared [2] 45/5 57/12                                  some [35] 7/13 8/23 8/24 16/13 17/1
Saturday [1] 17/19                       shares       [1]    74/1                                21/18 22/11 23/22 35/21 35/24 36/20
saw [1] 22/11                            she [6] 4/25 34/12 60/18 63/4 63/6 73/1                 36/21 38/9 39/9 39/10 40/21 43/16 43/23
say [20] 17/23 20/14 27/3 29/18 33/14    she's    [1]     50/5                                   44/8 44/10 44/11 45/5 46/22 50/1 53/7
 34/8 34/8 36/10 42/13 42/17 43/21 48/20 sheet     [1]     23/1                                  54/21 54/25 55/24 57/12 63/9 66/14
 49/21 51/2 51/21 55/19 58/20 62/17      shenanigans [1] 35/10                                   69/21 74/16 75/18 76/12
 66/25 69/14                             shirk   [1]     66/2                                   somehow      [2] 62/17 63/18
saying [7] 15/23 25/2 29/3 66/19 66/20   shook      [1]    35/18                                someone     [5]   31/1 47/5 58/19 62/12 66/25
 69/10 75/11                             shoot     [6]     36/1   58/16   58/19  59/16  66/17   something     [4]  28/1 66/13 75/9 75/15
says [11] 20/15 21/2 21/14 23/10 23/14    67/1                                                  sometimes      [1]  54/22
 24/20 24/20 25/8 25/20 25/21 29/17      shooters [3] 25/9 43/12 57/19                          somewhat [1] 59/7
scarecrow [1] 21/3                       shooting [7] 25/10 32/2 36/11 39/6 45/7 somewhere [1] 27/20
scary [1] 45/6                            60/8 70/2                                             soon [3] 50/19 51/8 73/16
scattered [1] 56/5                       shootings         [2]   44/24   45/2                   sorry [7] 8/1 26/17 37/16 49/9 64/22
scenario [2] 55/20 60/1                  short   [15]       9/3  10/1  22/3   22/13  22/14 23/2  65/13 75/23
school [8] 11/16 49/17 58/20 60/3 62/4    24/3 30/12 32/7 39/14 48/1 56/13 57/1                 sort [6] 7/13 59/18 66/14 70/5 70/9 74/4
 62/13 62/14 67/24                        59/20 69/17                                           sorts [1] 70/25
schooling [1] 67/21                      short-barrel         [1]  57/1                         sound [1] 75/2
scoff [1] 61/8                           short-barreled [8] 22/3 22/13 22/14 23/2 sounds [3] 16/9 52/5 75/3
score [1] 61/10                           30/12 32/7 56/13 69/17                                South [12] 1/22 2/12 2/22 38/13 54/23
screen [4] 21/5 21/9 42/4 42/6           shortly [2] 23/22 24/10                                 55/9 55/10 56/6 63/8 63/12 65/7 68/6
screening [1] 75/13                      shot   [3]     23/24     35/16   36/13                 Southern    [1] 65/6
screens [1] 43/6                         shotgun        [6]    8/25  32/5   32/6 32/16  41/8    Sparling   [2]   20/11 57/24
screenshot [2] 24/18 25/7                 57/2                                                  speak [8] 5/13 35/7 60/13 65/18 71/25
screenshots [1] 25/15                    should [9] 15/13 28/13 28/15 28/16 57/19 74/8 74/24 76/12
screenshotted [1] 20/22                   58/24 63/20 64/8 70/15                                speaking [1] 13/17
scrolling [1] 43/3                       shouldn't        [2]   6/25  75/15                     speaks [1] 63/15
search [6] 8/18 17/7 19/22 21/14 21/20   show     [4]     52/1    55/21  57/11   63/16          special [5] 10/19 11/14 17/17 17/24 23/23
 22/25                                   showed [3] 40/12 47/19 55/2                            specific [1] 58/4
searched [1] 21/15                       shown       [1]    48/3                                specifically [7] 7/15 13/1 16/6 51/20
searches [1] 21/17                       shows       [1]    69/20                                57/12 57/12 71/4
seas [1] 57/25                           sic  [3]    21/18      28/23   55/2                    specter   [1] 68/9
seat [1] 10/7                            side   [6]     24/20     25/16   25/24  42/5 67/16     speculating     [2] 26/12 42/20
seats [1] 20/17                           68/1                                                  speculation [1] 60/16
second [7] 7/6 7/9 26/9 42/4 43/2 43/23 side-wise [1] 42/5                                      speech [4] 45/11 45/13 70/4 70/5
 44/1                                    sign   [1]     6/1                                     Speedy [5] 76/4 76/4 76/6 76/21 77/1
Section [3] 10/20 16/5 68/16             signature [1] 5/25                                     spell [1] 24/22
secure [1] 64/21                         signed      [1]     17/5                               spelled [1] 10/16
secures [1] 28/10                        significance          [1] 24/21                        spelling [1] 24/21
security [1] 17/16                       significant        [4]  7/9  61/9   61/16 70/7         split [1] 42/4
see [10] 12/19 19/11 21/9 29/22 31/22    silencer       [6]   25/4  29/3   29/8  29/22  42/10   spoke [4] 9/23 33/11 36/21 71/19
 32/1 40/3 44/24 55/2 62/13               69/21                                                 spoken [1] 36/20
seems [1] 57/23                          silencers        [2]   29/23  42/2                     spots [1] 36/23
seen [3] 46/2 47/17 52/3                 similar     [5]    22/24   30/12    38/21  45/3 75/3   spring [3] 55/25 59/21 59/22
self [1] 25/8                            simply      [2]    61/14   61/14                       Springmann [1] 4/25
self-explanatory [1] 25/8                since    [13]      6/10   13/8  19/21   24/5 40/11     stabilizers [1] 21/19
semester [1] 67/20                        41/10 42/16 46/25 50/3 61/14 62/21 65/3 staff [4] 17/5 27/19 42/8 42/13
sending [1] 45/19                         71/24                                                 stamp [2] 30/1 30/14
sends [1] 29/7                           single     [2]    32/11    59/23                       standard [2] 60/20 63/20
sense [5] 20/19 58/2 62/18 62/18 67/2    sir [24] 6/1 6/22 10/15 13/12 16/21 18/4 standing [1] 32/11
sent [9] 18/12 20/10 20/10 25/17 25/23    18/20 20/5 22/23 25/22 27/17 31/12                    standpoint [2] 34/8 59/12
S                                           27/17 28/14 30/4 30/16 65/23 66/1 71/14 32/7 32/14 32/15 36/7 36/21 37/21 49/2
                                            72/15 75/2                                  54/1 57/2 57/10 70/15 73/9 76/16 77/1
stands [1] 75/5
        USDC    IN/ND
start [3] 6/6 10/24 62/14case   1:20-cr-00042-HAB-SLC
                                           taken [11] 20/25 22/1document       65
                                                                   23/1 24/19 25/7  filed  02/11/21
                                                                                        77/6  77/7       page 91 of 93
                                            30/6 31/1 31/2 38/11 64/16 69/19           there [50] 9/5 10/4 12/14 12/20 14/25
started [2] 23/22 50/24
                                           takeovers [1] 45/3                           15/1 16/2 16/13 18/5 20/24 21/8 21/23
starting [2] 31/18 39/18
                                           takes [2] 64/18 66/2                         22/18 23/23 31/13 31/20 32/6 36/18
starts [1] 27/23
                                           taking [3] 19/12 21/8 25/15                  36/24 38/5 38/7 38/9 40/1 40/20 43/9
state [24] 8/11 8/17 9/8 9/13 9/13 9/22
                                           talk [8] 7/11 13/1 13/2 46/13 57/17 58/4     43/22 44/6 47/3 48/14 48/19 50/1 53/10
 10/15 10/19 10/22 10/23 10/25 11/3 11/4
                                            73/2 74/21                                  54/5 55/7 55/14 55/22 56/1 57/1 59/3
 11/20 11/21 12/8 13/15 22/24 30/18
                                           talked [6] 9/13 16/21 42/7 50/10 54/19       59/13 60/9 60/15 60/24 61/19 62/25 65/1
 37/12 49/19 49/21 58/9 64/19
                                            71/20                                       65/2 71/2 75/22 77/7
stated [3] 34/12 55/16 65/20
                                           talking [5] 16/9 27/8 33/25 42/13 57/13     there's [17] 13/7 21/5 34/3 36/24 39/8
statement [8] 8/17 14/4 14/5 27/12 42/1
                                           talks [1] 45/6                               39/10 43/13 44/5 44/17 44/22 51/1 57/8
 43/16 59/8 60/18
                                           tan [1] 32/4                                 57/17 58/3 59/12 64/2 66/6
statements [2] 19/21 66/7
                                           tank [1] 66/3                               thereto [1] 53/24
states [21] 1/1 1/3 1/12 4/5 4/9 4/13 4/19
                                           task [8] 10/10 10/21 11/1 11/2 11/16        these [20] 6/16 6/20 7/4 7/19 18/11 18/17
 16/5 16/6 18/18 46/7 48/18 48/23 48/24
                                            36/22 58/14 66/16                           18/22 19/23 21/5 21/15 28/12 37/15 38/1
 66/13 67/18 68/16 70/12 70/16 71/9
                                           tax [2] 30/1 30/13                           38/3 39/9 42/18 55/15 70/17 73/11 75/13
 78/17
                                           team [1] 73/20                              they [27] 9/14 11/15 11/21 19/7 23/20
stay [6] 10/4 26/25 27/6 65/2 66/1 68/4
                                           technically [2] 12/16 43/6                   23/25 24/22 24/22 25/1 29/18 30/19 33/3
staying [3] 7/12 58/9 70/14
                                           Ted [1] 66/23                                35/1 36/22 36/24 43/21 44/21 58/4 62/13
steel [1] 33/6
                                           teleconference [4] 4/18 5/15 5/24 6/4        62/14 64/16 67/1 68/23 69/1 69/1 75/14
stellar [1] 67/17
                                           teleconferencing [1] 5/1                     75/15
step [1] 75/6
                                           telephone [3] 13/3 39/9 73/14               they're [7] 23/19 43/25 44/16 44/17 69/11
stick [1] 26/1
                                           telephonic [1] 72/13                         73/23 75/14
still [6] 37/20 39/8 46/1 51/1 62/1 75/23
                                           tell [7] 14/17 15/2 20/6 22/6 26/22 40/22 thing [1] 38/3
stop [10] 8/9 8/11 12/9 15/2 18/16 34/14
                                            46/22                                      things [10] 38/4 39/4 54/13 57/12 57/18
 50/21 56/22 56/24 73/17
                                           telling [2] 10/1 28/17                       59/23 62/8 63/25 70/6 70/25
stopped [2] 13/4 50/20
                                           tells [1] 29/8                              think [19] 6/7 6/22 11/19 18/20 19/10
storage [1] 64/17
                                           tennis [1] 26/3                              29/9 34/13 37/2 38/24 42/8 45/16 48/2
storm [2] 20/17 57/25
                                           terms [6] 60/23 61/12 62/19 63/18 64/1       53/21 55/7 62/7 64/3 72/24 75/15 77/6
strap [2] 20/16 57/24
                                            71/7                                       thinking [1] 28/20
Street [3] 1/22 2/11 2/22
                                           terrorism [2] 36/22 61/3                    Thirteen [1] 27/19
Strike [1] 32/14
                                           terrorist [2] 23/18 44/17                   this [131]
string [1] 47/4
                                           terroristic [1] 45/23                       Thornburg [1] 2/10
strong [2] 62/11 67/14
                                           terroristic-types [1] 45/23                 those [42] 5/7 7/21 9/14 13/20 15/12 18/9
strongly [1] 74/22
                                           terrorists [3] 43/20 44/14 66/22             18/14 19/8 29/6 32/20 33/3 35/18 36/14
student [1] 67/17
                                           testified [4] 10/12 45/25 46/1 60/9          38/11 49/16 50/16 50/19 50/22 51/21
stuff [3] 16/25 27/24 33/11
                                           testify [1] 16/18                            53/6 53/8 53/12 53/13 53/17 53/22 54/13
style [11] 9/1 9/12 9/15 9/25 22/19 30/11
                                           testimony [4] 35/15 54/20 57/5 73/13         55/10 56/6 57/12 58/11 60/14 62/7 62/14
 31/24 32/4 36/13 40/25 57/2
                                           text [4] 25/14 27/19 42/7 47/3               64/7 65/3 65/8 69/15 70/21 70/25 71/8
subject [1] 67/14
                                           texted [1] 20/15                             73/21 73/23
submit [1] 66/8
                                           TFO [13] 9/12 9/17 9/23 10/1 10/3 11/11 though [4] 40/5 58/9 69/14 74/2
substance [1] 67/25
                                            14/17 26/15 26/22 37/18 54/20 56/13        thought [2] 38/4 60/13
such [1] 44/24
                                            57/10                                      thoughts [2] 72/22 74/9
sufficient [4] 7/3 34/13 65/22 72/20
                                           than [6] 19/13 26/11 48/22 58/3 62/20       thread [2] 28/23 29/13
suggest [4] 49/25 51/25 52/6 59/9
                                            65/5                                       threaded [1] 29/5
suggests [1] 59/21
                                           thank [29] 10/9 11/24 12/20 16/14 19/3      threads [4] 28/2 29/6 29/7 29/9
suitable [1] 68/15
                                            20/3 27/15 31/10 32/23 32/25 33/7 34/20 threatening [1] 64/5
Suite [3] 1/23 2/11 2/22
                                            34/21 35/5 37/5 39/13 40/9 42/1 46/5       three [4] 9/3 32/16 72/16 72/17
summary [1] 48/1
                                            46/16 51/5 52/9 52/11 53/25 59/7 65/10 three-eighth's [1] 9/3
summer [1] 56/2
                                            75/20 77/4 77/11                           through [31] 7/4 7/6 7/7 11/14 11/19
supplement [1] 52/22
                                           that [398]                                   11/21 18/8 18/14 19/5 19/17 19/25 21/17
supplies [1] 8/22
                                           that's [36] 17/16 20/12 21/7 22/12 24/22 24/6 30/14 33/6 35/19 37/14 38/3 38/6
supposed [2] 21/3 73/24
                                            25/2 26/24 29/13 29/24 32/2 34/6 39/13 38/8 39/9 39/12 42/9 42/15 43/3 46/17
Suppress [2] 16/10 34/24
                                            39/20 40/16 42/4 44/10 44/25 45/1 46/2 47/17 51/1 61/2 64/19 76/24
supremacy [1] 44/9
                                            50/7 51/8 52/10 54/7 56/13 58/18 58/21 through the [1] 43/3
sure [12] 12/12 13/10 25/11 26/13 27/4
                                            62/2 62/5 62/15 65/22 66/20 67/3 69/13 throughout [2] 55/17 56/5
 29/6 31/6 49/14 54/7 59/16 71/6 75/16
                                            72/6 74/16 77/6                            throw [1] 26/5
surrender [1] 62/23
                                           their [11] 11/22 23/19 23/21 24/7 24/22 throwing [3] 45/7 57/13 70/1
surrendering [1] 64/12
                                            24/25 44/20 64/2 68/24 69/11 69/16         ties [10] 35/18 51/19 55/1 55/6 55/10
SUSAN [1] 1/12
                                           them [24] 7/1 7/2 7/7 9/17 18/25 19/1        55/12 61/22 62/11 68/2 70/22
suspect [1] 75/17
                                            19/9 19/10 19/12 19/15 25/1 30/1 30/2      time [42] 6/10 6/18 7/4 9/20 16/15 16/24
sworn [2] 10/6 10/11
                                            38/16 43/20 43/23 44/10 44/11 45/7          19/11 24/5 26/16 36/7 37/3 38/22 39/3
system [2] 7/2 74/15
                                            50/24 51/1 60/11 64/17 64/24                43/7 46/23 49/11 51/11 55/12 55/23
T                                          then [49] 5/3 7/24 8/5 9/13 10/3 11/7        56/22 56/24 59/21 60/4 60/21 60/24 61/6
tactical [7] 8/21 23/4 32/19 57/3 57/15     11/15 11/15 11/17 14/19 15/4 15/6 16/1 63/4 64/18 65/4 69/12 71/14 71/24 72/20
 58/5 66/10                                 17/10 17/15 17/17 21/20 21/20 25/17         73/2 74/16 76/2 76/3 76/5 76/12 76/18
taint [1] 73/20                             28/10 28/16 28/19 28/19 28/23 29/2 29/8 77/8 77/12
take [14] 17/1 18/8 19/14 20/5 27/13        29/11 29/15 29/17 29/18 30/16 32/5 32/6 times [3] 40/11 50/21 51/3
T                                          UC [6] 36/3 40/2 53/10 58/18 59/9 59/14 violation [2] 41/15 41/18
                                           Uh [2] 12/15 36/11                         violations [1] 11/10
Timothy [1] 66/23
       USDC     IN/ND    case  1:20-cr-00042-HAB-SLC
tina [6] 1/21 1/24 2/21 2/23 78/16 78/16                         document
                                           unclear [2] 54/24 56/18            65   filed  02/11/21
                                                                                      vision            page 92 of 93
                                                                                              [2] 23/13 23/13
                                           unconscious [1] 24/23                      visit [1] 69/12
tip [2] 33/4 33/4
                                           under [6] 13/14 48/22 68/16 69/21 70/21 visits [2] 69/15 70/13
Title [1] 16/5
                                            76/4                                      volumes [1] 63/15
Tobacco [1] 10/21
                                           understand [20] 13/8 14/3 14/5 16/14       voluminous [1] 73/6
today [17] 4/6 4/11 4/16 4/17 5/14 5/23
                                            16/14 27/9 34/18 34/23 39/18 40/18 49/5 vote [1] 23/10
 6/4 12/7 16/16 40/5 40/7 53/7 67/9 68/7
                                            52/20 55/24 69/10 71/16 73/5 73/25        VTC [6] 2/5 2/10 2/14 4/3 4/4 4/10
 69/4 71/11 76/11
                                            75/11 75/12 75/14
today's [1] 76/1                                                                      W
                                           understanding [2] 9/20 40/10
together [1] 75/16
                                           understands [1] 64/1                       waist [1] 12/17
told [10] 10/2 14/22 27/23 35/12 39/20
                                           understood [2] 13/20 43/8                  waistband [5] 8/14 8/16 12/16 56/15
 40/23 49/10 49/15 56/16 64/14
                                           unemployed [2] 55/23 60/2                   56/19
Toll [1] 8/10
                                           unexplained [4] 54/21 57/3 62/17 62/25 waive [3] 33/24 72/4 72/7
Tom [1] 17/17
                                           UNITED [19] 1/1 1/3 1/12 4/5 4/9 4/12      waiver [1] 77/3
took [7] 5/13 7/14 19/8 19/10 19/11 22/25
                                            4/19 16/5 18/18 46/7 48/18 48/23 48/24 waiving [1] 33/17
 55/24
                                            67/18 68/16 70/11 70/16 71/9 78/17        want [14] 13/1 14/11 15/2 15/18 15/23
top [4] 21/13 28/14 30/10 31/18
                                           university [3] 39/17 59/19 67/19            15/24 15/25 23/20 28/22 34/19 54/7
total [2] 31/22 62/7
                                           unless [3] 13/7 30/2 35/11                  68/23 74/6 74/6
toward [1] 46/19
                                           unloaded [3] 32/15 41/2 41/12              wanted [3] 14/22 14/23 19/13
towards [1] 63/23
                                           unlocked [3] 17/16 24/24 25/5              wants [1] 74/11
town [4] 21/20 41/21 62/10 63/14
                                           unquote [2] 45/23 63/1                     War [1] 61/3
toy [1] 26/2
                                           unregistered [1] 56/12                     warnings [2] 13/18 13/21
track [2] 47/7 69/23
                                           unstable [1] 63/2                          warrant [2] 17/7 19/22
tracked [1] 24/1
                                           unsuitable [1] 63/2                        was [187]
traffic [4] 8/9 12/9 56/22 56/24
                                           until [1] 71/9                             Washington [1] 11/16
trafficking [1] 11/8
                                           unusual [3] 62/12 69/13 69/14              wasn't [5] 9/18 9/18 40/23 48/12 51/18
train [1] 11/15
                                           up [28] 10/23 11/20 12/1 15/24 19/13       water [1] 8/20
trained [2] 17/17 36/23
                                            20/16 21/16 21/24 24/4 26/18 30/25        watermelon [2] 21/2 21/4
training [6] 11/11 11/14 11/15 11/20
                                            32/25 40/18 44/16 46/25 49/25 51/8 52/1 way [7] 8/4 12/13 19/12 39/14 45/22
 11/22 37/1
                                            55/3 55/21 57/11 57/24 63/16 68/19         54/25 61/2
transcribed [1] 78/12
                                            72/13 74/3 74/22 75/2                     WAYNE [4] 1/2 1/23 2/6 2/23
transcript [3] 1/10 78/10 78/21
                                           upon [10] 11/5 48/15 49/5 60/4 60/11       ways [1] 63/9
Transfer [2] 9/7 58/8
                                            60/15 60/16 64/9 66/7 74/24               we [47] 4/6 5/21 6/7 6/17 8/5 10/3 11/7
travel [4] 54/21 54/24 54/25 62/18
                                           upper [1] 25/4                              11/17 12/19 13/24 15/4 16/10 17/12 21/9
traveled [1] 48/24
                                           upright [1] 32/11                           24/12 31/8 32/10 34/3 36/20 38/6 39/21
traveling [4] 36/8 56/19 66/9 69/9
                                           us [6] 14/17 20/6 26/22 40/4 46/14 60/19 44/3 45/16 47/15 50/1 54/1 54/5 55/21
trial [7] 72/14 72/19 76/4 76/4 76/6 76/21
                                           use [9] 4/25 24/22 28/4 28/7 28/8 36/17     56/24 60/12 60/14 61/11 65/8 65/15
 77/1
                                            38/19 38/20 39/1                           66/12 67/5 71/11 71/19 71/20 71/21
trials [1] 16/7
                                           used [8] 15/17 20/9 33/5 36/25 38/24        74/12 74/13 74/13 74/17 75/23 77/4
tried [6] 17/13 17/14 17/15 28/13 33/23
                                            61/17 74/4 76/3                            77/13
 64/24
                                           uses [1] 76/19                             we'd [2] 8/3 31/3
tries [1] 66/19
                                           using [1] 35/17                            we'll [3] 34/18 53/14 75/2
trip [2] 33/5 38/10
                                           USPO [1] 2/16                              we're [9] 6/6 11/4 16/4 20/6 26/12 27/8
trooper [6] 8/11 8/17 12/8 16/18 31/2
                                                                                       32/8 56/13 74/18
 32/9                                      V                                          we've [6] 24/5 32/14 39/16 52/21 54/25
troopers [2] 41/3 49/22
                                           variations [1] 30/7                         66/14
trouble [5] 37/16 43/7 52/4 52/8 60/15
                                           variety [1] 44/14                          weapon [5] 9/4 38/20 41/2 61/17 69/18
true [2] 71/22 78/11
                                           various [1] 24/6                           weaponry [2] 70/6 70/20
trunk [8] 8/21 8/25 22/14 41/1 41/5 41/8
                                           vehicle [15] 8/12 8/19 22/3 22/20 22/25 weapons [5] 38/21 64/15 64/21 64/23
 57/1 69/16
                                            23/6 24/1 24/2 30/20 30/21 41/2 41/6       70/24
trusted [1] 63/13
                                            41/18 41/21 58/16                         wearing [1] 23/12
try [5] 26/20 28/14 37/24 37/24 37/25
                                           verify [1] 27/2                            week [2] 11/16 24/11
trying [4] 29/21 31/6 42/5 74/18
                                           versus [1] 4/5                             weight [3] 27/10 27/12 67/13
turning [1] 54/18
                                           vertical [3] 22/6 22/17 23/3               welcome [3] 52/12 63/6 65/1
Twenty [1] 29/9
                                           very [16] 15/16 28/14 28/15 38/2 46/16     well [26] 7/24 9/3 9/19 11/21 12/10 14/3
Twenty-eight [1] 29/9
                                            47/13 49/18 57/22 58/11 61/11 62/3 63/4 15/24 17/12 31/4 32/5 42/12 44/11 49/2
two [5] 28/2 53/6 55/7 62/7 66/22
                                            65/19 68/20 70/20 73/8                     49/25 52/5 53/4 53/10 56/3 58/20 63/4
type [16] 24/2 31/19 36/14 38/20 45/2
                                           vest [8] 8/22 32/19 32/21 57/3 58/5 66/10 66/19 67/22 68/1 69/18 73/17 74/10
 45/14 46/10 46/19 47/1 48/9 48/13 51/16
                                            69/17 70/24                               well-known [1] 63/4
 61/16 61/18 62/9 63/22
                                           vests [1] 57/15                            went [2] 7/5 49/6
typed [1] 24/2
                                           vet [1] 66/23                              were [34] 4/1 5/6 7/23 12/12 14/25 15/12
types [4] 30/14 36/12 38/21 45/23
                                           veteran [2] 35/14 40/20                     17/24 18/12 21/15 21/17 23/5 27/24
typical [2] 36/16 58/18
                                           via [5] 2/5 2/10 2/14 4/3 4/4               31/13 32/20 32/21 32/22 33/3 34/22
typically [5] 12/18 26/3 36/17 38/6 38/25
                                           video [7] 4/17 5/1 5/15 5/20 5/24 6/4       35/25 36/23 38/2 38/4 38/11 40/20 42/9
tyranny [1] 44/3
                                            46/23                                      50/22 58/12 58/19 69/5 69/19 70/6 70/9
tyrants [2] 20/17 57/25
                                           view [1] 38/6                               75/23 78/11
U                                          views   [1] 69/1                           what   [71] 11/2 11/13 14/24 16/9 16/17
                                           violated [1] 15/12                          17/16 18/18 19/13 20/6 20/14 20/15
U.S [1] 47/17
W                                        word [3] 26/8 61/15 65/12
                                         words [2] 15/17 34/12
what... [60] 20/20 20/24 21/12 21/22
       USDC    IN/ND   case   1:20-cr-00042-HAB-SLC
21/24 23/15 23/17 25/12 25/21 26/2 26/8
                                         work [12] 17/14 17/15document      65 filed
                                                                28/9 28/19 28/23       02/11/21 page 93 of 93
                                          37/8 46/15 48/7 50/4 56/1 61/4 64/18
26/11 26/18 27/13 28/4 28/20 28/22
                                         working [1] 63/10
28/23 29/3 29/7 31/12 31/17 33/3 33/14
                                         works [1] 74/15
33/15 33/16 35/9 36/9 36/10 39/10 39/20
                                         world [1] 59/15
42/12 42/16 42/22 43/21 44/10 45/8
                                         worries [1] 43/4
51/13 53/16 54/24 55/10 55/20 56/24
                                         worth [2] 27/13 50/25
59/10 59/16 60/8 61/22 62/15 66/20 67/2
                                         would [94]
67/3 67/4 68/23 69/10 72/21 74/3 74/8
                                         wouldn't [2] 9/16 56/9
75/11 75/14 76/9
                                         writing [1] 73/19
what's [8] 21/25 22/9 23/7 24/16 25/6
                                         written [1] 53/15
30/5 32/1 40/6
                                         wrong [1] 75/9
whatever [4] 31/20 38/25 69/1 74/13
                                         Wyoming [2] 36/24 38/13
whatsoever [2] 61/18 63/24
when [30] 6/7 7/2 11/21 13/4 14/6 14/19 X
15/8 15/21 17/23 20/22 24/8 24/19 28/13
                                         Xerox [1] 78/21
29/1 32/9 33/11 34/15 35/9 41/2 50/24
51/8 51/17 52/1 58/14 59/18 63/11 63/14 Y
67/3 69/10 70/5                          yeah [22] 10/16 10/24 10/25 11/19 14/4
whenever [2] 14/22 15/23                  14/19 18/21 22/16 22/24 27/25 28/3 31/2
where [26] 9/24 11/4 11/15 12/19 13/12    31/18 32/15 32/21 38/15 38/24 44/12
16/24 21/8 21/13 25/14 35/13 36/4 36/23 45/19 46/13 51/22 64/22
38/11 45/6 49/14 54/5 55/5 55/7 60/14    year [4] 43/12 57/19 60/7 65/5
60/18 61/17 63/6 64/15 65/1 65/3 68/12 yearly [1] 11/20
Whereupon [3] 4/1 10/6 43/9              years [6] 10/25 47/2 55/16 55/19 60/5
wherever [2] 22/12 70/13                  62/21
whether [7] 42/9 55/6 55/20 56/19 58/25 Yeet [2] 25/25 26/8
69/1 78/21                               yes [63] 5/11 6/2 6/5 6/14 8/3 12/3 12/6
which [42] 4/14 8/22 8/23 9/1 9/3 15/9    12/10 12/25 13/4 13/19 16/23 17/9 18/3
17/13 24/3 25/16 28/5 30/11 32/10 34/12 18/7 18/10 19/7 20/13 21/10 22/5 22/16
46/17 49/19 52/22 52/23 53/7 55/15        22/19 22/23 24/14 25/22 26/20 28/12
55/19 56/14 56/15 59/17 60/1 60/25 61/1 28/19 30/1 30/23 33/10 33/15 35/9 36/20
61/6 62/5 62/6 62/15 62/25 63/9 63/15     37/9 38/1 39/20 39/24 40/16 40/22 41/4
64/11 65/2 67/21 69/19 69/21 70/1 70/2 41/7 41/9 41/13 41/23 41/25 43/15 44/2
70/23 71/5                                44/10 45/18 46/9 46/14 47/22 48/6 49/17
while [16] 7/15 13/8 20/18 37/12 38/19    49/23 51/14 59/5 71/18 71/23 72/2 72/8
47/1 47/23 58/1 59/25 60/2 60/9 61/5      76/22
61/8 62/23 63/25 73/16                   yet [3] 19/1 46/17 65/12
white [2] 21/15 44/9                     York [7] 8/19 36/1 36/8 39/6 51/22 54/23
Whitherspoon [3] 7/11 7/11 7/14           56/6
who [14] 4/15 12/9 17/17 19/8 26/1 40/15 York-registered [1] 8/19
40/21 42/3 42/13 42/14 47/18 59/23 62/9 you [255]
75/13                                    you're [23] 6/22 18/20 21/8 26/6 28/17
whole [1] 29/21                           29/17 33/21 35/12 42/20 44/4 45/9 45/10
whom [2] 10/1 50/3                        45/14 47/20 47/23 49/11 51/19 52/12
Whose [1] 21/6                            69/10 70/4 72/24 74/3 75/11
why [8] 25/11 26/22 42/5 56/13 57/10     you've [7] 18/4 39/16 40/11 48/15 49/19
59/15 59/18 66/16                         49/20 76/24
wide [2] 44/13 44/18                     young [2] 59/23 63/15
wife [1] 63/14                           Youpel [2] 31/2 32/9
will [16] 16/15 27/13 34/18 34/21 34/25 your [98]
53/17 61/10 62/15 69/6 72/14 74/12       yourselves [1] 74/21
75/19 75/25 76/7 77/2 77/5               Yup [1] 29/14
willing [1] 27/5
window [1] 45/13
wing [1] 43/19
wiped [1] 24/2
wiretap [1] 74/4
wise [1] 42/5
wish [2] 53/12 53/19
Witherspoon [17] 25/16 26/7 26/10 26/23
26/25 27/3 27/4 27/8 53/25 63/8 63/11
63/13 64/21 64/23 68/6 68/9 68/11
within [5] 48/18 53/5 53/11 71/1 76/1
without [7] 9/11 9/21 15/19 15/25 61/15
74/7 74/24
witness [3] 8/6 10/3 10/6
women [1] 43/12
won't [1] 15/19
